REPUBLIQUE CENTRAFRICAINE

Ministère des Eaux, Forêts, Chasse et Pêche, chargé de l’Environnement

Société Industries Forestières de Batalimo (I1FB)

PLAN D’AMENAGEMENT
PEA 169

PAF
ni
Projet d'Appui à la Réalisation des Plans d'Aménagement Forestier
BP 3314 - BANGUI - RCA

Période : 1997 — 2026
(Révision en 2007 du document de 1997)

FORET
RESSOURCES
MANAGEMENT

FORET RESSOURCES MANAGEMENT

CIRAD-Forêt Espace Fréjorgues-Ouest
Campus international de Baillarguct, 60 rue Henri Fabre
TA 10/D, °
34398 Montpellier Cedex 5 - France 34130 Mauguio - France
Tél. 33 (0)4 67 61 58 00 Tél. 33 (0)4 67 20 08 09

Email : foretsnaturelles@cirad.fr Email : frm@frm-france.com
IFB

PLAN D’AMENAGEMENT PEA 169 - Avril 2007

TABLE DES MATIERES

1. Contexte national

1.1.

12.
12.1.
1.22.

13.
13.1.
1.32.

2. Travaux préparatoires à l'aménagement

2.1.
2.2.
2.3.
24.
2.5.
2.6.

3. Caractéristiques biophysiques de la forêt

3.1.
3.1.1.
3.12.
3.13.
3.14.

3.2.
32.1.
3.22.
3.2.3.
3.24.
3.2.5.

4... Contexte socio-économique

4.1.

Politique forestière en RCA

Législations

L'aménagement forestier

La fiscalité forestière

Le Projet PARPAF

Généralités

Convention provisoire et définitive

Formation

Inventaire d’aménagement

Cartographie

Photo-interprétation

Etude de récolement

Enquête socio-économique

Informations générales

Localisation et situation administrative

Limites et superficie

Réserves et forêts classées situées dans le PEA

Projets et autres partenaires de la zone

Milieu naturel

Géologie et pédologie

Relief - Hydrographie

Climat

Formations végétales

Faune

Caractéristiques de l’environnement socio-économique et culturel des populations

riveraines du PEA

4.
4.1.2.
4.13.
4.14.

4.2.
42.1.
4.2.2.
423.

43.
43.1.
4.3.2.
433.

Structure administrative et historique du peuplement

Données démographiques

Situation des Pygmées Aka

Infrastructures et équipement collectifs

Caractéristiques de l’environnement socio-économique de IFB - Site NGOTTO

Salariat

Conditions d’accès aux équipements et infrastructures du site industriel d’IFB à Ngotto
Analyse globale de la contribution de IFB au développement local

Modes de coexistence et de gestion des ressources et des espaces forestiers
Règles de gestion des ressources et des espaces forestiers
Analyse des modes d’exploitation des ressources et espaces forestiers
Niveau de coexistence dans l’utilisation des espaces et des ressources forestières entre IFB et les

populations locales

a PARPAF Groupement CIRAD Forêt / FRM

56
IFB

PLAN D’AMENAGEMENT PEA 169 - Avril 2007

5. Présentation de IFB NGOTTO

5.1.
5.2.

52.1.
5.22.
5.23.

53.

6. Etat de la foret

6.1.
6.2.
6.3.

6.3.1.
6.32.
6.33.
6.34.
6.3.5.

6.4.

64.1.
642.
643.

7. Décisions d'aménagement

7.1.
7.2.

72.1.
7.2.2.
7.23.
7.24.

73.

8 Aménagement de la serie de production du PEA 169

8.1.
8.2.

82.1.
8.22.
8.2.3.
8.24.

8.3.

8.3.1.
8.32.

a

57

Profil de l’entreprise

57

Exploitation pratiquée

Assiettes de coupe

Production

Organisation des opérations en forêt

Outil industriel

Historique de l’exploitation

Inventaires antérieurs de la ressource

Synthèse des résultats d’inventaire d’aménagement

Rappel de la méthodologie d’inventaire et du traitement des données
Stratification

Caractéristiques dendrométriques générales

Potentiel exploitable

Relevés écologiques complémentaires

Productivité de la forêt

Accroissements en diamètre

Mortalité

Dégâts d'exploitation

Choix des objectifs

Découpage en séries d’aménagement

Série de production

Série agricole et d'occupation humaine

Série de conservation

Série de recherche

Durée de l’aménagement

Principes d’aménagement

Choix des essences aménagées

Essences objectifs

Essences de découpage

Essences rares

Autres essences

Taux de reconstitution et Diamètre Minimum d’Aménagement (DMA)
Reconstitution du capital ligneux de la série de production du PEA 169
Fructification

DMA retenus

Choix de la durée de rotation

Calcul de la possibilité forestière utilisée pour le découpage
Principes de révision du parcellaire

Forêt en équilibre ou modèle de croissance dynamique

Possibilité globale indicative

Définition du parcellaire — Unités Forestières de Gestion
Découpage en UFG — Possibilité finale

Ordre de passage

PARPAF Groupement CIRAD Forêt / FRM
IFB PLAN D’AMENAGEMENT PEA 169 - Avril 2007

8.6.3. Contenu des UFG 114
8.7. Définition des Assiettes Annuelles de Coupe (AAC) sur P'UFG 3 120
9. Clauses de gestion DU PEA 169 122
9.1. Règles de gestion et d’exploitation forestière 122
9.1.1. Planification 123
9.1.2. Règles d'exploitation forestière 125
9.2.  Reboisement — Pare feux 130
9.3. Recherche 130
9.4. Intervention dans la série agricole et d’occupation humaine ___ 131
9.5. Orientations d’industrialisation 131
9.6. Mesures sociales 134
9.6.1. Obligations légales de la société 134
9.6.2. Cadre organisationnel et relationnel 135
9.6.3. Contribution sociale de l’entreprise aux salariés et leurs ayants droit légaux 135
9.64. Contribution sociale de l’entreprise aux populations locales 139
9.6.5. Atelier de restitution aux populations 140
9.7. Mesures environnementales 140
9.7.1. Mesures de protection des milieux fragiles 140
9.7.2. Mesures contre les feux 141
9.7.3. Mesures contre la pollution 141
9.74. Mesures pour la protection de la faune 141
9.8 Mise en œuvre du plan d’aménagement 143
9.8.1. Ressources humaines de la cellule d’aménagement 143
9.8.2. Equipement de la cellule d'aménagement 144
10. Bilan économique et financier 145
10.1. Coût d’élaboration de la révision du plan d’aménagement et sa mise en oeuvre 145
10.2. Bénéfices générés pour les différentes parties prenantes 146
10.2.1. Bénéfices (non contractuels) pour l’Etat Centrafricain 146
10.2.2. Bénéfices attendus pour l’entreprise IFB 151

a PARPAF Groupement CIRAD Forêt / FRM 4

IFB PLAN D’AMENAGEMENT PEA 169 - Avril 2007

LISTE DES SIGLES
AAC Assiette Annuelle de Coupe
AFD Agence Française de Développement
ARF Projet d’Appui à la Recherche Forestière
ATIBT Association Technologique Internationale des Bois Tropicaux
CAS/DFT Compte d'Affectation Spéciale pour le Développement Forestier
Touristique
CDS Contribution au Développement Social
CIRAD Centre International de Recherche Agronomique et de Développement
CTET Centre Technique Forestier Tropical
CFD Caisse Française de Développement
DHP Diamètre à Hauteur de Poitrine
DMA Diamètre Minimum d'Aménagement
DME Diamètre Minimum d'Exploitabilité
EIR Exploitation à Impact Réduit
FFEM Fonds Français pour l'Environnement Mondial
FOT Free On Truck
FOB Free On Board
FOSA Formation Sanitaire
FRM Forêt Ressources Management
GPS Global Positioning System
IFB Industries Forestières de Batalimo
IGN Institut Géographique National
MEFCPE Ministère des Eaux, Forêts Chasse et Pêche, chargé de l'Environnement
PAO Plan Annuel d’Opération
PARN Projet d'Aménagement des Ressources Naturelles
PARPAF Projet d'Appui à la Réalisation des Plans d'Aménagement Forestier
PCDL Plan Concerté de Développement Local
PENL Produit Forestier Non Ligneux
PGTCV Projet de Gestion des Terroirs de Chasse Villageoise
PMR Programme de Microréalisations
PTE Permis Temporaire d'Exploitation

bo PARPAF Groupement CIRAD Forêt / FRM
FA Æ
IFB PLAN D’AMENAGEMENT PEA 169 - Avril 2007

PEA Permis d'Exploitation et d'Aménagement
SIG Système d'Informations Géographiques
UFG Unité Forestière de Gestion

UFP Unité Forestière de Production

bo PARPAF Groupement CIRAD Forêt / FRM
FA Æ
IFB PLAN D’AMENAGEMENT PEA 169 - Avril 2007

PREAMBULE

Le Permis d'Exploitation et d'Aménagement (PEA) 169 est doté depuis 1997 d’un plan
d’aménagement financé par le programme régional ECOFAC, élaboré en partenariat avec la

société forestière IFB et validé par décision ministérielle le 10 mars 1998.

Initiative pilote dans la sous-région, puisque ce plan d'aménagement était à l’époque le tout
premier d’Afrique Centrale, il était prévu une révision du document après 6 ans d’application,

afin d’améliorer les décisions techniques d'aménagement.

En 2003, une étude a été demandée par le Ministère des Eaux et Forêts pour évaluer la
faisabilité d’une révision. Cette étude menée par le groupement CIRAD-FRM, sous
financement de la société IFB, a mis en avant la faiblesse du document initial sur sa composante
économique et financière, du fait de changements économiques notables dans le pays. Sur le
plan technique, le plan d'aménagement a été jugé bon, basé sur un inventaire d'aménagement

fiable.

Le suivi et la mise en œuvre du plan d’aménagement a été mené par ECOFAC jusqu’en janvier
2005 où le MEFCPE a saisi le projet PARPAF pour élaborer la révision du plan

d’aménagement et se charger de sa mise en œuvre.

Les 10 années de pratique et d’expérience écoulées depuis 1997 ont permis d’acquérir un grand
nombre d’informations techniques, sociales et économiques intégrées dans le présent plan

d’aménagement.

La révision est un exercice nouveau en RCA et dans la sous-région car très peu de concessions
sont dotées d’un plan d’aménagement ayant été mis en œuvre sur une période significative. Le
travail effectué sur le PEA 169 a tenu compte du cadre normatif dont s’est muni la RCA depuis
2004, à travers l’adoption de normes nationales d’élaboration des plans d’aménagement

forestier.

Ce document a été présenté aux populations impliquées dans l’aménagement du PEA 169 lors
d’un atelier de restitution qui s’est tenu à Ngotto le 12 et 13 avril 2007. L'ensemble des

participants a validé les affectations et actions retenues dans le plan d'aménagement révisé.

bo PARPAF Groupement CIRAD Forêt / FRM 7
FA Æ
IFB PLAN D’AMENAGEMENT PEA 169 - Avril 2007

1. CONTEXTE NATIONAL

«Depuis plus de dix ans, la République Centrafricaine s’est résolument engagée dans une
nouvelle politique forestière visant des objectifs de développement en vue de la mise en place
d’un système de protection, de conservation et de mise en valeur des ressources forestières au
sein duquel les intérêts des populations de base sont réellement pris en compte et où l’exploitant
forestier est intimement associé aux efforts d'aménagement. » (Etats généraux des eaux et
Jorêts, 2003).

1.1. Politique forestière en RCA

Une réforme des textes législatifs réglementaires a eu lieu en 1990 et a abouti à une révision du
Code forestier. Cette réforme a transformé tous les anciens Permis Temporaires d'Exploitation
(PTE) en Permis d'Exploitation et d'Aménagement (PEA). En 2003, le gouvernement de
transition de la RCA a organisé les Etats Généraux de la forêt, à l’issue desquels les codes
forestiers et de protection de la faune sauvage apparaissaient inadaptés au contexte de l’époque.
En 2006, la procédure de révision du Code forestier est en cours et devrait aboutir en 2007 à une
nouvelle réglementation.

Les Etats Généraux de 2003 avaient, en outre, pour objectif de faire une analyse diagnostic de la
situation de l’époque et de proposer des solutions pour relancer la filière au meilleur profit de
l’économie nationale et des populations.

Le Ministère des Eaux, Forêts, Chasse et Pêche, chargé de l'Environnement (MEFCPE) a été
restructuré pour renforcer les capacités institutionnelles du département et décentraliser ses
services.

Depuis 1990, certains points forts ont marqué cette réforme politique parmi lesquels on peut
noter l’exécution des études de faisabilité des plans d'aménagement des sociétés SCAD et
SEFCA (confiées à FRM) et de l’IFB (par CIRAD/ONF) avec l’appui financier de la Caisse
Française de Développement (CFD), la mise en œuvre d’un projet pilote d'aménagement
forestier sur le permis de SESAM (PEA 163) avec la collaboration du CIRAD-Forêt et la mise
en œuvre du plan d’aménagement de IFB (PEA 169) élaboré par ECOFAC.

Un fonds de développement forestier et touristique (FDFT), aujourd’hui appelé compte
d’affectation spécial pour le développement forestier et touristique (CAS/DFT), a été créé pour
soutenir les actions du Gouvernement dans le domaine de l’aménagement forestier.

Des inventaires de reconnaissance ont été réalisés dans la zone de production du sud-ouest

d’abord par le Centre Technique Forestier Tropical (CTFT) dans les années 60, puis par le
Projet d’ Aménagement des Ressources Naturelles (PARN) en 1992.

bo PARPAF Groupement CIRAD Forêt / FRM 8
FA Æ
IFB PLAN D’AMENAGEMENT PEA 169 - Avril 2007

Le Projet d'Appui à la Réalisation des Plans d'Aménagement Forestier (PARPAF) a débuté en
2000. A travers ce projet, l’Etat Centrafricain vise à se doter d’une capacité propre de rédaction
et de suivi des plans d'aménagement des permis forestiers attribués aux opérateurs économiques
exploitants industriels sur l’ensemble de la zone de forêt dense de production du sud-ouest
centrafricain.

1.2. Législations

1.2.1. L'aménagement forestier

La notion de plan d'aménagement n’est apparue de manière explicite qu’en 1990 dans le Code
forestier et a été renforcée dans le projet de code actuel. Les notions de durabilité de la gestion
des ressources forestières y sont notamment totalement intégrées, conformément aux
engagements de la République centrafricaine et aux recommandations des Etats Généraux de la
Forêt. Un chapitre entier est réservé à l’aménagement des forêts (Sous-Titre I/Titre II du Code
forestier, 2007) renforcé de l’Article 23.

Art. 23 du Code forestier (2007) : « Le Ministre en charge des forêts approuve les plans
d'aménagement qui comportent les opérations d'évaluation des richesses forestières, les
modalités d'exploitation des forêts ainsi que les mesures et travaux de conservation, de
protection et d'aménagement du domaine forestier … ».

Le Code forestier impose aux sociétés de posséder et d’appliquer un plan d'aménagement,
établi par le Ministère (Cf. Art. 43 et 94 à 114 du Code forestier).

Art. 43 du Code forestier (2007) : « L'octroi de Permis d'Exploitation et d'Aménagement est
limité aux sociétés qui s'engagent à installer des unités de transformation et à participer à
l'exécution d'un plan d'aménagement dans les zones exploitées. »

Art. 102 du Code forestier (2007) : « Après agrément du plan d'aménagement, le titulaire du
titre d'exploitation établit un plan de gestion pour la première Unité Forestière de gestion, en
abrégé UFG, définit dans le plan d'aménagement. D'autres plans de gestion sont présentés
pour chacune des UFG prises dans l’ordre de passage prévu par le plan d'aménagement. »

1.2.2. La fiscalité forestière

Le Code forestier prévoit trois taxes forestières dont les valeurs citées sont fixées par la loi des
finances 2005 :

- Le loyer ou redevance annuelle est une taxe de superficie de 500 FCFA par hectare de
superficie utile exigible au premier janvier de chaque année fiscale et avant toute exploitation ;

- La taxe d’abattage est établie en fonction du volume total du fût abattu. Le taux de la taxe
d’abattage est fixé à 7% de la valeur mercuriale par mètre cube ;

- La taxe de reboisement est appliquée sur les volumes des grumes exportées dont la valeur
mercuriale est supérieure à 20 000 FCFA par mètre cube. Son taux est fixé à 11% de cette
valeur mercuriale.

bo PARPAF Groupement CIRAD Forêt / FRM 9
FA Æ
IFB PLAN D’AMENAGEMENT PEA 169 - Avril 2007

Les produits des taxes mentionnées ci-dessus sont réparties entre le Trésor Publique, le Compte
d’Affectation Spéciale pour le Développement Forestier et Touristique et les communes
intéressées, selon des pourcentages déterminés par la loi des finances 2005 :

TAXES CAS/DFT | COMMUNES
Loyer 30%

Abattage 30% 30%
Reboisement 50% 25%

La part versée aux communes est une forme de contribution directe de la société d’exploitation
forestière aux populations locales, les communes ayant la responsabilité de l’affectation et de la
dépense de ces fonds au bénéfice du développement socio-économique local.

En outre, la loi des finances 2005 a intégré une mesure fiscale supplémentaire en créant une
taxe sur les permis forestiers non aménagés appelée "écotaxe", payable annuellement, dont le
montant a été arrêté à 500 francs CFA par hectare sur la totalité de la surface utile du permis.

Sont exemptés de cette taxe les exploitants forestiers ayant entamé la démarche de réalisation
d'un plan d'aménagement, concrétisée par la signature d'une convention provisoire
d'aménagement avec le département des Eaux et Forêts.

En plus des taxes forestières, les entreprises sont soumises à la fiscalité sur les exportations : les
droits à l’exportation sont de 10,5% de la valeur FOT pour les bois bruts et de 4,05% de la
valeur FOT pour les sciages, déroulés et tranchés (Loi des finances 2005).

Enfin la fiscalité du secteur forestier compte également les autres taxes directes et indirectes
inhérentes à la fiscalité des entreprises :

- Contribution au Développement Social (CDS) ;

- Impôt forfaitaire sur les personnes physiques ;

- Contribution de sécurité sociale ;

- Part patronale ;

- Taxe de formation professionnelle ;

- Impôt minimum forfaitaire ;

- Impôt sur les sociétés ;

- Taxe sur la valeur ajoutée ;

- Patente professionnelle.

bo PARPAF Groupement CIRAD Forêt / FRM 10
FA Æ
IFB PLAN D’AMENAGEMENT PEA 169 - Avril 2007

13. Le Projet PARPAF

1.3.1. Généralités

Le Projet d’Appui à la Réalisation des Plans d’ Aménagement Forestier (PARPAF) a débuté en
2000 sur un financement de l’Agence Française de Développement (AFD) et de l'Etat
Centrafricain également maître d'ouvrage, le maître d’œuvre étant le groupement CIRAD-Forêt
/ FRM. Le projet est sous tutelle du Ministère des Eaux, Forêts, Chasse et Pêche, chargé de
l'Environnement. Initialement prévu pour une durée de quatre ans, il s’étendra sur 11 ans au
terme de sa seconde et dernière phase.

A travers ce projet, l'Etat Centrafricain vise à se doter d’une capacité propre de rédaction et de
suivi des plans d'aménagement des permis forestiers attribués aux opérateurs économiques
exploitants industriels sur l’ensemble de la zone de forêt dense de production du sud-ouest
centrafricain.

La première action du projet fut de rédiger des normes nationales d’élaboration des plans
d’aménagement, document reprenant la méthodologie des différents travaux qui mènent à la
rédaction du plan d’aménagent (cartographie, inventaires et étude socio-économique). Ces
normes furent présentées et acceptées par l’administration et par l’ensemble de la profession
lors d’un premier séminaire en novembre 2001, puis actualisées en décembre 2005, et validée le
5 juillet 2006, par l’arrêté ministériel n°019/MEFCPE/DIRCAB.

Le PARPAF intervient auprès des sociétés après signature d’une convention provisoire
d’aménagement - exploitation entre les sociétés et le Ministère. Les tâches sont alors réparties
de la manière suivante :

- Le maître d'ouvrage (Etat Centrafricain) adopte le cadre normatif des aménagements,
approuve les étapes importantes de la préparation du plan d’aménagement de façon à s’assurer
d’un bon déroulement des opérations, puis agrée le plan d’aménagement ;

- Le maître d’œuvre (Groupement CIRAD-Forêt / FRM) apporte son expertise et sa capacité
d’encadrement des opérations et de production des plans d’aménagement ;

- Les exploitants forestiers sont associés aux décisions d'avancement et d’approbation de la
rédaction du plan d’aménagement et prennent en charge le financement et la logistique de
l'inventaire d’aménagement ;

- Le PARPAF en tant que structure institutionnelle bénéficie de l’appui technique et de l’appui
en gestion du maître d’œuvre. Les travaux de terrain relatifs à l’inventaire d’aménagement sont
accompagnés de façon continue par les équipes du projet après que cette structure ait formé les
opérateurs concernés au sein de chacune des entreprises. Le PARPAF réalise les études
complémentaires (socio-économique, récolement), le traitement des données, la cartographie et
la rédaction du plan d'aménagement tout en assurant une formation continue à l’équipe
nationale qui se chargera ensuite du suivi dans une structure dépendante du maître d'ouvrage.

bo PARPAF Groupement CIRAD Forêt / FRM 11
FA Æ
IFB PLAN D’AMENAGEMENT PEA 169 - Avril 2007

1.3.2. Convention provisoire et définitive

Depuis 2000, toute société qui s’engage dans le processus d’aménagement signe une convention
provisoire avec l'administration forestière. Celle-ci engage la société dans le processus
d’aménagement et fixe les tâches respectives de l’exploitant et du PARPAF durant les 3 années
prévues pour la réalisation du plan d'aménagement (Art. 45 du Code forestier, 2007). Une
assiette de coupe provisoire (ACP) d’un seul tenant, correspondant à un huitième de la
superficie utile du PEA, est fixée de concert avec l’exploitant.

Avant 2000, la société n’avait pas de contrainte particulière en matière d’exploitation et
d’aménagement sauf au travers du respect de son cahier des charges.

Le cas du PEA 169 est spécifique en Centrafrique car l’inventaire d’aménagement a été lancé
par ECOFAC en 1994, avant son attribution à IFB en 1996. Le cahier des charges du PEA 169,
établi en 1996, intégrait des contraintes majeures en matière d’aménagement et a été la
condition pour l'attribution de ce permis, l’entreprise devant alors se plier aux modalités
d’exploitation durables proposées par ECOFAC (Annexe 1).

La validation du présent plan d’aménagement sera suivie d’une convention définitive
d’exploitation et d’aménagement, signée entre l’entreprise forestière et le Ministre en charge
des forêts. Cette convention définitive remplacera le cahier des charges dont elle reprendra les
principales dispositions.

2. TRAVAUX PREPARATOIRES A L’AMENAGEMENT

Les grandes lignes du processus de l’aménagement en Centrafrique depuis 2000 sont rappelées
ici :

- Elaboration des normes nationales ;

- Signature de conventions provisoires d’aménagement - exploitation entre le Ministère
les attributaires des PEA ;

- Inventaire d’aménagement (botanique et biodiversité) ;

- Etude socio-économique ;

- Traitement des données, analyses et synthèses thématiques ;

- Elaboration des scénarios d'aménagement ;

- Concertation et choix d’entreprise ;

- Rédaction des plans d’aménagement ;

- Préparation de la mise en œuvre du suivi et contrôle en concert avec le maître d’ouvrage.

Les travaux réalisés en parallèle de ce processus sont présentés ci-après :

bo PARPAF Groupement CIRAD Forêt / FRM 12
FA Æ
IFB PLAN D’AMENAGEMENT PEA 169 - Avril 2007

2.1. Formation

Ce sont les équipes d’'ECOFAC qui ont effectué l’inventaire d'aménagement contrairement aux
directives actuelles où la société se charge de l’inventaire, sous la supervision du PARPAF.

Le personnel de prospection qualifié engagé par ECOFAC a été recruté, pour la plupart, parmi
les éléments ayant travaillé pendant 3 ans, dans le cadre du projet PARN, à l’inventaire
national.

Il n’a donc pas été nécessaire de former le personnel de prospection, seule une période
d’entraînement au début des travaux d’inventaire a été jugé utile pour permettre l’harmonisation
des connaissances et des procédures.

2.2. Inventaire d’aménagement

Les travaux de terrain ont été réalisés en 2 temps, sous la supervision de l’assistance technique
du groupement AGRECO/CIRAD :

- De mars 1993 à août 1994 pour l’inventaire de la partie sud du permis ;

- De mai 1995 à février 1996 pour l’inventaire de la partie nord du permis.

Les travaux ont débuté avec une équipe de layonnage et une équipe de comptage, renforcées par
deux autres équipes dès que la procédure a été assimilée. Une troisième équipe
layonnage/comptage a été ajoutée à la fin des travaux de la première phase afin de respecter les
délais impartis pour l’exécution de l’inventaire.

Pour la deuxième phase des travaux, quatre équipes de layonnage, deux équipes de comptage et
deux équipes de logistique ont été constituées, soit environ, 65 à 75 ouvriers.

Les équipes de layonnage sont constituées de 8 personnes : un boussolier, un chaîneur, un aide-
chaîneur et cinq machetteurs. Les équipes de comptage quant à elles sont composées de 7
personnes : un chef prospecteur, deux prospecteurs, deux aides-prospecteurs, un pointeur et un
« porte-plaque ».

Les équipes faisaient des périodes de 20 jours en forêt et 10 jours de repos. L’inventaire du PEA
169 aura duré 24 mois.

Les détails du traitement de l’inventaire se trouvent dans les rapports d’inventaire élaborés par
le groupement AGRECO/CIRAD (Bastin et Petrucci, 1996). Un résumé est présenté dans le
Chapitre 6.3.

2.3. Cartographie

Les documents utilisés pour les travaux cartographiques de ce plan d’aménagement ont été les
suivants :

+ Le fond topographique IGN au 1/200 000 disponible au format numérique :

bo PARPAF Groupement CIRAD Forêt / FRM 13
FA Æ
IFB PLAN D’AMENAGEMENT PEA 169 - Avril 2007

1. Feuille Nord, Boda NB-33-IV datant de 1951-52
2. Feuille Sud, Mbaïki NA-33-XXIV datant de 1964.
+ Des photos aériennes (prises de vues au 50 000 *" de 2002 et 2003).

+ Une image satellite (LANDSAT ETM7 - 182-57 du 01/04/2002) disponible au format
numérique.

+ La base de données SIG constituée par ECOFAC pour l'élaboration du document
d’aménagement initial. Cette base a été actualisée puis intégrée dans la base SIG du PARPAF

Les cartes produites par ECOFAC sur le logiciel ATLAS-GIS n’ont pu être récupérées que sous
un format numérique d’image et ont donc dû être reconstituées sur le logiciel ArcMap utilisé
par le PARPAF.

Le géoréférencement des données SIG d'ECOFAC est légèrement différent de celui du
PARPAF, avec des écarts avoisinant 300 m sur l’ensemble des données cartographiques
disponibles. Le calage des données sur fond d’image satellite comme le pratique le PARPAF
étant plus précis que celui des fonds topographiques, la majeure partie des données d'ECOFAC
a dû être redigitalisée ou repositionnée, hormis le positionnement des placettes d’inventaire qui
a été conservé.

Le transfert de ces données à la société a été effectué à la cellule d’aménagement, qui est dotée
du même logiciel de cartographie que le PARPAF.

2.4. Photo-interprétation

La photo-interprétation permet l’identification des éléments du paysage et leurs agencements.
Son but est de confectionner des cartes de stratification qui peuvent servir aux prévisions et aux
propositions des opérations de l’aménagement forestier telles que :

+ la détermination de la surface utile ;

+ l’aide au découpage des séries.

Lors de l’élaboration du plan d'aménagement en 1996, les photographies aériennes les plus
récentes disponibles avaient été acquises par le projet PARN suite à une mission aérienne
d’INTERA! en 1989 au 1/50 000". Le projet PARN a accepté de mettre à disposition du projet
ECOFAC les clichés couvrant le massif forestier de Ngotto. Au total, 50 photographies ont été
interprétées par ECOFAC.

En 2002, l’union européenne a financé sur le fond STABEX la prise de photographies aériennes
à l’échelle de 1/50 000" sur l’ensemble du massif forestier du sud ouest. En 2006, ces photos
ont été ortho-rectifiées et numérisées par l’IGN. Afin d’actualiser la surface utile du PEA 169,
le projet PARPAF a interprété les 37 clichés qui couvraient l’entièreté du PEA.

Les résultats de la photo-interprétation des clichés de 2002 sont présentés dans le Chapitre 6.3.

l'Information Technologies Ltd, Calgary (Canada), Division de Télédétection

bo PARPAF Groupement CIRAD Forêt / FRM 14
FA Æ
IFB PLAN D’AMENAGEMENT PEA 169 - Avril 2007

2.5. Etude de récolement

Aucune étude de récolement n’a été organisée dans le cadre de la rédaction du plan
d’aménagement ou de sa révision.

Par contre, les coefficients de commercialisation fournis par ECOFAC dans le plan
d’aménagement initial se basaient sur différentes études :

- Dispositif du projet API (Cameroun) ;

-_ Dispositif de recherche de Mbaïiki (RCA) ;

-_ Données de terrain fournies par la société IFB.

2.6. Enquête socio-économique

L’espace forestier d’un PEA constitue un « centre d’approvisionnement » pour les différents
acteurs. Par conséquent, il est nécessaire d’intégrer les données sociales dans le plan
d’aménagement pour une meilleure gestion des ressources et des espaces forestiers.

De nombreuses études ont été menées sur ce sujet dans la commune de Lobaye par diverses
structures dont le projet ECOFAC à travers leur volet développement durable. Deux études en
particulier ont permis d’établir un diagnostic socio-économique de la préfecture de la Lobaye
(PMR, 2004) et de la commune de Lobaye (PASR, 2003). En 2006/2007, l'ONG Echelle, au
travers un programme financé par l’Union Européenne, le Plan Concerté de Développement
Local, a mis en place un diagnostic participatif pour les 67 villages de la commune de Lobaye.
Le rapport sera disponible en 2007.

Le PARPAF a fait un complément d'enquête sur quelques villages des communes couvrant le
PEA (Boganda et Ngotto) et a réalisé une cartographie simplifiée des terroirs villageois et des
usages pratiqués dans le PEA. Ces compléments ont été réalisés de juin à novembre 2006, en
partenariat avec la cellule d’aménagement d’IFB et le PGTCV.

3. CARACTERISTIQUES BIOPHYSIQUES DE LA FORET
3.1. Informations générales

3.1.1. Localisation et situation administrative

Le Permis d'Exploitation et d’ Aménagement n° 169 est situé dans la préfecture de la Lobaye, à
cheval sur les sous-préfectures de Boda et Boganda. Deux communes se partagent la superficie
du permis : la commune de Lobaye au sud et la commune de Boganda au nord.

Les limites administratives sont illustrées par la Carte 1 mais ne se basent sur aucun document
officiel. La loi n°96.016 du 27 mars 1996 érigeant la commune de Boganda en sous-préfecture
n’a pu être retrouvé.

bo PARPAF Groupement CIRAD Forêt / FRM 15
FA Æ
IFB PLAN D’AMENAGEMENT PEA 169 - Avril 2007

Le PEA 169 est la fusion des anciens Permis Temporaires d'Exploitation (PTE) n°160 et 161.
Initialement composé de trois Unités Forestières de Production (UFP), ces unités
administratives d'aménagement sont redéfinies dans le plan d'aménagement actuel en Unités
Forestières de Gestion (UFG).

Conformément au Code forestier centrafricain (Art. 39), la validité de cette concession est
équivalente à la durée de la rotation définie dans le plan d’aménagement.

3.1.2. Limites et superficie

Le PEA 169 est situé entre 3°46° et 4°21” de Latitude Nord et 16°48’ et 17°30° de Longitude
Est.

D’après l'interprétation réalisée sur photos aériennes, la superficie totale calculée pour ce PEA
est de 186 596 hectares et la superficie utile et taxable est de 137 585 hectares. A titre de rappel,
le décret d’attribution n° 96.075 du 07.03.1996 (Annexe 2) donne une superficie de 195 000
hectares sans précision sur la surface utile. La différence des surfaces utiles entre ECOFAC et le
PARPAF est détaillée dans le paragraphe 6.2.1.

PEA 169 Décret | ECOFAC | PARPAF
Surface totale

195 500 | 188 064 186 596

(ha)
Surface utile
(ha)

153 431 137 585

Le PEA est limité comme suit :
- Au nord-est : Du village Ligara, suit la piste rurale Ligara-Kansele-Bodale-Batombi-Banga-
Boundara-Boundjogo-Poutem-Ngotto. Du village Ngotto, suit la piste Ngotto-Bagoua jusqu’à la

rivière Lobaye puis suit le cours de la Lobaye jusqu’au confluent Lobaye-Mbaéré.

- Au sud : De ce confluent, suit le cours de la Mbaéré jusqu’au confluent de cette rivière avec la
Bodingué.

- Au sud-ouest : Remonte le cours de la Mbaéré jusqu’au confluent avec le cours d’eau Bilinga.

- Au nord-ouest : De ce confluent, suit le cours d’eau Bilinga jusqu’au site de l’ancien village
Gbakala. De Gbakala, suit la piste piétonne jusqu’au site de l’ancien village Ligara.

bo PARPAF Groupement CIRAD Forêt / FRM 16
FA Æ
PLAN D’AMENAGEMENT PEA 169 - Avril 2007

IFB
Carte I : Limites administratives du PEA 169 |
République Centrafricaine ‘ ‘
Projet d'Appui à la Réalisation des Plans d'Aménagement Forestier
Sn -
/ - ;.
A NAT
\ PREFECTURE SOUS-PREFECTURE | TN
\ Mambere-Kadei Boda {
i y \
0 ? N
PR EFECTU RE
Lobaye

#
j
#

SOUS-PREFECTURE

5
Carnot
SOUS-PREFECTURE

Mbaiki

PREFECTURE
Sangha-Mbaere

SOUS-PREFECTURE
ee
PEA1T4

Localisation du PEA 169

#
# A
1 Bambio
«
DC RSE . sert
sn HN
Lé ee n Ly
imite de Préfecture
Limite de Sous-Préfecture
mn Limite du PEA 169
9 10 20km Source : FonIGN au 1/200 000ème
ns Réalisation : PARPAF, Novembre 2006
Gégrétérencement: WGS 84-Coord. Géo.
move ve
17

bo PARPAF Groupement CIRAD Forêt / FRM
F
IFB PLAN D’AMENAGEMENT PEA 169 - Avril 2007

3.1.3. Réserves et forêts classées situées dans le PEA

La forêt de Ngotto fut une forêt classée avant l’indépendance suivant le Code forestier de
1962. En 1988 elle avait été déclassée pour permettre son exploitation. Aussitôt après le
déclassement, elle fut concédée sous forme de permis temporaire d’exploitation de superficies
variables (PTE 160, 161). Ces PTE furent rassemblés pour être érigés en PEA 169 suivant le
Code forestier de 1990.

Dans la partie sud du permis se trouve la réserve de Mbaéré-Bodingué, zone de conservation
génétique d’une superficie de 73 700 ha. Elle est sous tutelle du MEFCPE et devrait être
érigée en parc national en 2007 (Cf. Carte 1).

Depuis novembre 1996, cette réserve fait l’objet d’une interdiction de chasse et est sous le
contrôle des activités de luttes anti-braconnages réalisées par les gardes formés par ECOFAC,
ces activités portant aussi sur le PEA 169. En s’érigeant au statut de parc national, ses
objectifs seront les suivants :

- Conserver la zone forestière comprise entre les rivières Mbaéré et Bodingué, et

notamment les forêts inondables situées de part et d’autre de ces deux rivières ;

- Préserver les espèces animales et végétales présentes dans cette zone ;

- _ Développer l’éco-tourisme et de l’éducation environnementale ;

-__ Développer la recherche scientifique.

Dans le projet de loi du parc national, une partie du parc superpose le PEA 169 sur une
surface totale de 9 800 ha en intégrant les formations marécageuses et forêts inondables de la
Mbaéré.

3.1.4. Projets et autres partenaires de la zone

La commune de Lobaye bénéficie de l’appui de nombreux projets, Organisations Non
Gouvernementales (ONG) et autres structures qui contribuent au développement économique
et social de la région (Cf. Carte 2).

Aujourd’hui trois opérateurs mènent ou soutiennent des activités au niveau de l’amélioration
des infrastructures socio-communautaires :

> Le Projet d’Appui au Secteur Santé du 8° FED (Fond Européen de Développement), qui
rayonne sur toute la préfecture, intervient, sur la commune de Ngotto, dans la construction
d’un centre de santé à Bossui et d’une maternité à Ngotto et dans la distribution de
matériels médicaux au niveau des postes de santé existants.

> Le projet DIE (Développement Intégré du Jeune Enfant) de l'UNICEF conduit un projet
pilote orienté vers les enfants de 0 à 5 ans qui vise la construction dans 20 villages de
maisons de la femme pour favoriser le gardiennage des enfants, leur nutrition, santé et
éducation. Toutefois, compte tenu des démarches descendantes employées par le DIE, il
existe un certain nombre d’inquiétudes par rapport à la mise en œuvre des activités sur le
terrain et par la suite leur pérennisation.

bo PARPAF Groupement CIRAD Forêt / FRM
FA ZÆ

18
IFB PLAN D’AMENAGEMENT PEA 169 - Avril 2007

>

Le Programme de Micro Réalisations (PMR) de l’Union Européenne appui le financement
de projets socio-économiques portés par des associations communautaires de bases.

D’autres structures ou projets conduisent également dans une « logique plus globale » des
activités sur la commune :

>

L’'ONG Caritas intervient dans le domaine de la santé, des organisations paysannes, du
développement de la femme, des droits des minorités Pygmées et de l’éducation.

Le Projet ECOFAC, actuellement en phase de transition, réalise des activités dans le cadre
de la protection des écosystèmes forestiers en développant des activités de lutte anti
braconnage, de tourisme et d’animation rurale.

Le PCDL (Plan Concertée de Développement Local) de l’Union Européenne, au travers
ONG locale Echelle, conduit une démarche de développement local en appuyant
l’émergence et la structuration d'initiatives et en renforçant parallèlement l’environnement
d’appui des populations rurales.

Le Projet PGTCV (Projet de Gestion des Terroirs de Chasse Villageoise) du FFEM
(Fonds Français pour l'Environnement Mondial) a pour objectifs principaux la gestion
durable et l’organisation de la filière viande de chasse. La mise en place des modalités
techniques, sociales et administratives d’une gestion durable de la faune sauvage
commune par les populations de la région, à pour but l'approvisionnement durable des
marchés ruraux Le projet propose pour ses composantes terroirs de chasse, une
organisation des chasseurs et de la chasse des préfectures de la Lobaye et de la Sangha-
Mbaéré, et en particulier dans les sous-préfectures de Boda et de Bambio. Pour
l'organisation de la filière, la zone d'opération devra être étendue à Bangui et aux villes
principales de la région forestière sud-ouest.

La Compagnie du Buffle rouge, association créée en 2007, est à l’origine d’un complexe
touristique basé à proximité de Ngotto. Elle tente de développer des activités de chasse
sportive et de tourisme de vision et soutient des actions de lutte anti-braconnage avec les
éco-gardes d'ECOFAC.

Contrairement à la commune de Lobaye, la commune de Boganda ne reçoit quasiment aucun
appui extérieur.

bo PARPAF Groupement CIRAD Forêt / FRM
FA ZÆ

19
IFB PLAN D’AMENAGEMENT PEA 169 - Avril 2007

Carte 2 : Localisation des zones d’intervention des projets dans le PEA 169
République Centrafricaine
Projet d'Appui à la Réalisation des Plans d'Aménagement Forestier

2

AERE 7 ,

Légende
C1 ümite de PEA

DM F2rc National Mbaéré-Bodingué

VA. zone intervention ECOFAC

0 5 10km

4

Sources : Projets de Loi et Arrêté
Réalisation : PARPAF Elerbérat, Janvier 2007
Géorétérencemert : WGS 84-C oo. Géo.

A PARPAF Groupement CIRAD Forêt / FRM 20

IFB PLAN D’AMENAGEMENT PEA 169 - Avril 2007

3.2. Milieu naturel

3.2.1. Géologie et pédologie

Le massif forestier de Ngotto est intégralement installé sur la formation géologique des grès
de Carnot de la série de Bambio (Benoit-Janin et Koechlin, 1959) sur socle précambrien. Il
s’agit d’une formation sédimentaire de couverture datant du secondaire.

Les grès sont pratiquement invisibles car recouverts d’une couche épaisse (environ 10 m) de
sables de décomposition.

Le conglomérat de base est à l’origine des alluvions diamantifères qui se trouvent dans la
plupart des cours d’eaux.

Les sols du massif de la forêt de Ngotto sont principalement du type ferralitique issu de
l’altération des grès. Trois types de sols se distinguent (cf. Carte en Annexe 3a) :

- Des sols ferralitiques appauvris en argile sur matériaux sableux. Ils se caractérisent par une
texture sableuse grossière et l’absence de nodules ou de cuirasses latéritiques. Ces sols
couvrent la quasi-totalité du massif. Ils sont profonds et couvert d’une mince couche humifère
d’où les organismes (vers de terre) sont quasi-absents.

- Des sols ferralitiques fortement à moyennement désaturés de couleurs rouges ou ocre. Ce
sont des sols acides (pH entre 4 et 5) ; leur fertilité diminue en même temps qu’augmente leur
teneur en sables.

- Aux approches des rivières Mbaéré et Lobaye, on rencontre des sols minéraux à
hydromorphie permanente.

La texture sableuse dominante de ces sols implique une très faible cohésion, une absence de
structures bien définie et une très grande perméabilité. Le lessivage y est donc intense, la
teneur en matière organique diminue très rapidement avec la profondeur.

Ce sont des sols très sensibles à l’érosion dès qu’ils sont découverts. Ils sont pauvres en
éléments nutritifs et en bases échangeables. Ils sont donc peu aptes à l’agriculture.

3.2.2. Relief - Hydrographie

La forêt de Ngotto est située sur un vaste plateau de formation gréseuse issu du secondaire : le
plateau de Carnot-Gadzi (Boulvert, 1986). L’altitude moyenne de ce plateau est de 600 m
avec un point culminant à 661 m. Les points les plus bas se situent dans les vallées et
principalement celle de la Mbaéré au Sud (entre 400 et 450 m).

Le réseau hydrographique du PEA 169 est caractérisé par une très faible présence de rivières
(Cf. Carte en Annexe 3b) à cause du caractère sableux et profond des sols favorisant le
drainage rapide des eaux de pluies. Les précipitations s’infiltrent rapidement dans le sol
jusqu’au niveau de la nappe phréatique.

bo PARPAF Groupement CIRAD Forêt / FRM 21
FA ZÆ
IFB PLAN D’AMENAGEMENT PEA 169 - Avril 2007

Cependant deux grand cours d’eaux délimitent le massif : la Lobaye au nord/nord-est et la
Mbaéré au sud/sud-est.

La vallée de la Lobaye est plus ou moins encaissée dans des roches de type gneissique. Son
débit reste important la plus grande partie de l’année. Celle de la Mbaéré, élargie dans sa
parie longeant le massif, est bordée de zones marécageuses inondées temporairement en
saison des pluies. Depuis 2005 et la construction de ponts au niveau de Bambio et Siki, sous
financement AFD, l’accès au massif de Ngotto a été facilité.

Les cours d’eau qui circulent dans la forêt de Ngotto sont des affluents de la Mbaéré (Kode,
Yaya) ou de la Lobaye (Ndengi, Koupoulou) et appartiennent aux bassins versants
correspondants.

3.2.3. Climat

La PEA 169 est situé dans la zone du climat guinéen forestier où les précipitations annuelles
sont presque toujours supérieures à 1600 m.

Le régime pluviométrique est caractérisé par l’alternance de deux types de saisons entre
lesquelles s’intercalent deux autres petites saisons (Figure 1) :

+ Novembre-Février : Saison sèche

+ Mars-Mai : Petite saison des pluies

+ Juin-Juillet : Petite saison sèche

+ Aout-Octobre: Grande saison des pluies.

La moyenne des précipitations annuelles relevées à la station de Ngotto par ECOFAC entre
1994 et 2004 est de 1700 mm. Elles varient entre 1430 mm et 2135 mm.

300

250

200
150
: | |
| |
le. = |
n F m A M 4 Mois ; A s o N o

Figure 1 : Courbe pluviométrique à Ngotto (1994-2004)

8

Précipitations (en mm)

8

e

bo PARPAF Groupement CIRAD Forêt / FRM 22
FA ZÆ
IFB PLAN D’AMENAGEMENT PEA 169 - Avril 2007

La température est relativement constante durant l’année. La moyenne annuelle est de 25°C
(Bastin, 1996). Les moyennes maxima et minima se situent aux environs de 31°C et 19°C
(station de Berberati). Les températures les plus basses sont notées en décembre et janvier; les
plus élevées en mars.

L'humidité relative reste très élevée durant toute l'année; on observe une baisse au cours des
mois de janvier et février tandis que les mois de juillet et août sont les plus humides.

3.24. Formations végétales

D'une manière générale, le massif forestier de Ngotto s’apparente à la forêt dense humide
mesophile ou semi-caducifoliée de moyenne altitude (Boulvert, 1986) mais s’individualise
cependant floristiquement du reste de la forêt dense semi-caducifoliée par :
- la rareté des Sterculiaceae, et notamment du Triplochiton scleroxylon (Ayous), et
l’absence du Terminalia superba (Fraké) ;
- la richesse en Meliaceae, et notamment en Entandrophragma sp (Sapelli, Dibétou,
Tiama), en Sapotaceae (Mukulungu, Manilkara), en Myristicaceae (Niove, Ilomba) et
en Annonaceae (Polyalthia suaveolens, Anodinium mannii).

Cette composition floristique est indicatrice d’une forêt peu perturbée ou très peu anthropisée,
car impropre à l’agriculture. Par contre, le recouvrement peu important de la strate
arborescente supérieure dû à un nombre moins important d’émergents et la présence de
nombreux chablis peut être la traduction de facteurs écologiques plus contraignants.

Le massif de Ngotto présente une forte équitabilité du peuplement végétal ligneux : ainsi, il
n'y a pas de famille ou d'espèce fortement dominante - contrairement à certaines forêts du
centre Gabon par exemple où une seule famille peut représenter plus de 40% du peuplement
végétal. Cette particularité révèle une forêt non climacique dont la forte dynamique se traduit
par une importante hétérogénéité de composition et de structure. La localisation géographique
de la forêt de Ngotto (zone de contact entre le grand bloc forestier d'Afrique centrale et la
zone de savane) et des facteurs mésologiques plus locaux tels que la texture du sol (forte
teneur en sable entraînant un manque de stabilité des ligneux) pourraient être à l'origine du
caractère dynamique de cette forêt.

La forêt dense évolue souvent vers une mosaïque de forêt et de savane périforestière,
notamment dans sa frange nord, où se mêle la forêt secondarisée qui se développe en bordure
de zones anthropisées, régulièrement parcourues par des feux de brousse. Des essences
héliophiles typiques y sont abondantes : Parasolier (Musanga cecropioides), Dragonnier
(Dracaena arborea), Mepepe (Albizia adanthifolia) et Mongombe (Croton aubrevillei).

L'une des particularités du massif forestier de Ngotto est la présence, au sein du domaine des
forêts denses humides, de marécages ou de forêts marécageuses couvrant d'importantes

surfaces de part et d'autres de la Lobaye et de la Mbaéré.

Les savanes périforestières en bordure nord du massif sont paradoxalement liées aux
meilleurs sols sur socle précambrien cristallophyllien présentant une meilleure économie en

bo PARPAF Groupement CIRAD Forêt / FRM 23
FA ZÆ
IFB PLAN D’AMENAGEMENT PEA 169 - Avril 2007

eau que les grès de Carnot sous forêt. Les rivières y sont donc plus abondantes et
permanentes, justifiant ainsi une densification de la population et donc un recul des
formations forestières.

La présence de quelques prairies hygrophiles offre un potentiel intéressant car elles sont
susceptibles d’attirer un grand nombre d’animaux et pourraient faire l’objet d'aménagement
pour le tourisme de vision.

3.2.5. Faune

Des relevés faunes ont été effectués par ECOFAC lors de suivis périodiques qui ont permis
l'identification d’aires de répartition des grands mammifères présents dans le massif et sa
périphérie.

En outre, la faune a fait l’objet de nombreuses études, principalement dans la réserve de
Mbaéré-Bodingué. Les observations faites concluent à une forte biodiversité due à une
situation en limite nord du massif guinéo-congolais. La proximité des savanes et la relative
étendue des forêts marécageuses contribuent largement à cette diversité.

MAMMIFERES

e Primates

Dix espèces de primates simiens ont été observées: huit Cercopithecidae (4 cercopithèques, 2
cercocèbes, 2 colobes) et deux Pongidae (gorille et chimpanzé). Parmi ces espèces, seuls les
deux Pongidae sont considérés comme menacés à l'échelle du continent africain (Statut
Menacé d'extinction" IUCN, 1996). Il faut signaler que Cercopithecus cephus est représenté à
Ngotto par une sous-espèce récemment décrite Cercopithecus cephus ngottoensis (Colyn,
2001) dont la répartition géographique couvre le bloc forestier compris entre les rivières
Oubangui et Sangha (RCA et Congo).

Une étude sur les densités de gorilles et chimpanzés a été conduite dans les forêts de terre
ferme de la zone de conservation (Brugière et al, 1999). La densité de gorilles est estimée à
0,37 individu/km? et celle des chimpanzés serait de 0,29 ind./km?. Comparativement au Parc
National de Dzanga-Sangha, la densité de gorilles en forêt de Ngotto est plus faible tandis que
celle de chimpanzés est plus élevée.

e Céphalophes

Le projet PGTCV a pu observé par sa technique d’appel 3 espèces de céphalophes : C.
monticola, C. de Peters, C. bai. En analysant les tableaux de chasse, le projet met en évidence
que la principale espèce chassée est le céphalophe bleu avec 59% des prises contre 3% pour
les céphalophes rouges.

eAutres mammifères remarquables (espèces rares, menacées, présentant un
intérêt scientifique ou pour le tourisme) présents dans la zone (Colyn, 1994)

a PARPAF Groupement CIRAD Forêt / FRM 24
F
IFB PLAN D’AMENAGEMENT PEA 169 - Avril 2007

Famille Espèce Ten Remarque
Bov Tragelaphus senptus Gub Commun le long des rvicre Mbuere et
Bodingue
Tragelaphus eurycerus Bongo Présent uniquement vers la source de la
Bodingue
Tragelaphus spekei Sitatunga
Syncerus cafer Buffle de forêt
Hippopotumidae  Hippopotamus amphibius … Hippopotame Présence permanente sur la Lobaye :
présence saisonnière en aval de la
Mbaere
Suidae Potamochoerus poreus … Potamochère
Proboscidae  Elephantidae  Loxodonta africana Eléphant de forêt EN Peu commun; présence saisonnière
(couloir de migration?)
Carmivora  Felidae Panthera pardus Léopard panthère
Herpestidae  Crossarchus nsp. Mangouste Nouvelle espèce en cours de
description
Mustelidae  Lutra maculicolis Loutre à cou tacheté
Aonyx congica Loutre à joue blanche
Pholidota  Manidae Manis triscupis/gigantea | Pangolin/pangolin géant
Rodentia Muridae Criceromys gambianus Rat de Gambie à répartition large
Insectivora  Tenrecidae  Potamogale velox Potamogale EN Observé sur la Batouri, affluent de
Mbaere
Chiroptera  Pieropodidae  Casinycteris argynnis — Chauve-souris Espèce mal connue et peu commune

EN = statut "Gravement menacé d'extinction", IUCN, 1996

OISEAUX

L'avifaune du massif de Ngotto appartient au domaine de l'ouest du
bloc forestier congolais avec le Cameroun, le Gabon et le Congo.
Lors d’une étude spécifique (Christy, 1995), 181 espèces forestières
ont été identifiées dont trente sont nouvelles pour la RCA. Une
espèce, la chevêchette du Cap Glaucidium capense est nouvelle pour
l'Afrique centrale.

Photo I : Chevêchette du Cap

L'étude ornithologique du milieu forestier a distingué cinq principaux habitats:

e Grands cours d'eau (rivières Mbaéré et Lobaye) où sont présents, entre autres, l'ibis
hagedash Bostrychia hagedash, le canard de Hartlaub Pteronetta hartlaubii, l'ombrette
africaine Scopus umbretta, le pygargue vocifer Haliaeetus vocifer, le martin-pêcheur géant
Megaceryle maxima, le cormoran africain Phalacrocorax africanus, l'aigrette garzette Egretta
garzetta, le héron pourpré Ardea purpurea, l'hirondelle à bavette Hirundo nigrita.

< Ruisseaux forestiers (affluents de la Mbaéré et de la Lobaye). On trouve, entre autres, dans
cet habitat le martin pêcheur à ventre blanc A/cedo leucogaster, la chouette pêcheuse de
Bouvier Scotopelia bouvieri, le râle perlé Sarotrhura pulchra, la prinia rayée Prinia bairdii et
le pyréneste ponceau Pyrenestes ostrinus.

e Forêts ripicoles définies comme la zone de contact entre les forêts inondables et le cours des
grandes rivières. Les espèces typiques sont le gobemouche de Cassin Muscicapa cassini,

a PARPAF Groupement CIRAD Forêt / FRM 25

IFB PLAN D’AMENAGEMENT PEA 169 - Avril 2007

l'apalis de Gosling Apalis goslingi, le souimanga de Reichenbach Nectarinia reichenbachii
(*) et le coucou d'Audebert Pachycoccyx audeberti, espèce mal connue en Afrique centrale.

e Forêts inondables. Les espèces typiques sont l'ibis vermiculé Bostrychia rara, le râle à pieds
rouges Himantornis haematopus, le palmiste africain Gypohierax angolensis, le trogon à
joues jaunes Apaloderma aequatoriale (*), le bulbul à queue rousse Pyrrhurus scandens, le
gobemouche à sourcils blancs Fraseria cinerascens.

e Forêts de terre ferme. Parmi les espèces remarquables (espèces rares, mal connues), on note
le pigeon à nuque bronzée Columba delegorguei (*), l'inséparable à collier noir Agapornis
swindernianus, le coucou de Mechow Cercococcyx mechowi, la chevêchette à pieds jaunes
Glaucidium tephronotum (*), l'irrisor à tête brune Phoeniculus castaneiceps (*) et un astrild
forestier Spermophaga poliogenys (*).

(*) = espèces nouvelles pour la RCA

REPTILES

Soixante douze espèces de reptiles ont été observées dans le massif de Ngotto (Chirio, 1996) :
26 sauriens, 39 Ophidiens, 1 crocodilien et 6 cheloniens. En forêts de terre ferme, les espèces
les plus représentatives sont Mabuya polytropis, Chamaeleo oweni et Hemidactylus
longicephalus pour les Sauriens; Dasypeltis fasciata, Lamprophis olivaceus, Philothamnus
carinatus et Atheris squamiger pour les Ophidiens. En forêts inondables, les espèces les plus
communes sont Poromera fordi, Panaspis breviceps, Hapsidophrys lineatus et Bitis
nasicornis. À noter la présence dans les rivières Mbaéré et Bodingué du crocodilien
Crocodylus cataphractus dont le statut de conservation reste mal connu en Afrique.

a PARPAF Groupement CIRAD Forêt / FRM 26
F
IFB PLAN D’AMENAGEMENT PEA 169 - Avril 2007

4. CONTEXTE SOCIO-ECONOMIQUE

4.1. Caractéristiques de l’environnement socio-économique et culturel des
populations riveraines du PEA

Les villages et campements à considérer dans l’aménagement forestier sont, d’une part, ceux
inclus dans les limites administratives du permis et, d’autre part, ceux dont le terroir
coutumier de subsistance, au sens large (où se pratique l’agriculture, la chasse, la pêche, la
récolte des PFNL, des essences de bois d’œuvre à usage multiple, où se rencontrent les lieux
de cultes coutumiers, les lieux sacrés, les anciens villages et les anciennes plantations..….), se
superpose aux limites administratives du permis ; c’est à dire les villages et campements
riverains qui sont réellement situés dans sa zone d’influence, pas seulement dans ses limites
administratives. Les populations issues de ces villages ou campements sont les bénéficiaires
et les parties prenantes qui sont impliqués et pris en compte dans le processus
d'aménagement.

4.1.1. Structure administrative et historique du peuplement

Le PEA 169 se situe dans la préfecture de la Lobaye. Il est à cheval sur les communes de
Boganda et de Lobaye.

La commune de Lobaye qui couvre une superficie de 3114 km? est rattachée
administrativement à la sous-préfecture de Boda. Son chef lieu est la ville de Ngotto.

Encadré 1

La localité de Ngotto tire son nom d'une flûte fabriquée localement

à partir d'un fruit sauvage, voisin de la courge, qui servait
autrefois d'instrument de musique et de moyen de communication.

La commune de Boganda qui couvre une superficie de 2755 km? est rattachée
administrativement à la sous-préfecture de Boganda. Son chef lieu est la ville de Boganda.

Au total, une trentaine de villages et campements sont inclus dans la zone d’influence du PEA
169. Le Tableau 1 distingue les villages situés dans les limites administratives du permis et
ceux à l’extérieur dont le terroir coutumier superpose le permis. La Carte 3 montre la
localisation des villages et campements de la zone.

Tableau 1 : Villages et campements dans la zone d’influence du PEA 169

lages et campements implantés dans le P

Baboundji Boundara 9  Mbangali 13  Toandjo

Bagbaya Boundjogo 10 Ngola 14 Zoundode
Banga Grima 11  Ngotto
Boua-Zondode Kpo 12 Poutem Total 14 localités

bo PARPAF Groupement CIRAD Forêt / FRM 27
FA ZÆ
IFB PLAN D’AMENAGEMENT PEA 169 - Avril 2007

Localités à l’exterieur du PEA

Boganda 7 Siki

Bokoumba 8  Tokode Total 9 localités
Bossui 9 Zonguene

Tous les villages implantés dans le PEA sont rattachés à la commune de Lobaye. Seules les
localités de Boganda et Bambio dépendent d’autres administrations (respectivement,
commune de Boganda et commune de Mbaéré).

Plusieurs campements de chasse existent dans la région : Kpoka, Gbeguendara, Zoubodji,
Badane. Il existe, en outre, le site industriel de la société forestière IFB, la base ECOFAC et
un campement touristique, l’Ile du Buffle rouge.

Les populations originaires de la zone sont les Pygmées Aka. A la fin du 19° siècle, les Boffi,
venus du Nigeria, s'installent sur la commune de Lobaye. Ils auraient traversé Ngotto pour
rejoindre l’actuel Congo Brazzaville avant de revenir s’y installer définitivement.

Dans les années 30, l’aménagement des plantations industrielles de café (1.240 ha) et de
palmier à huile (140 ha) entraîne l’importation d’une main d’œuvre importante issue des
ethnies Gbaya, Issongo, Gbanou, Ali et Banda.

Dans les années 60, le développement des activités d’extraction diamantifère attire une
population étrangère composée essentiellement de Tchadiens, Maliens et Sénégalais. Ils
monopolisent aujourd’hui en grande partie le commerce des produits manufacturés et celui du
diamant.

A partir de la fin des années 70, des éleveurs peuhls Mbororo, initialement transhumants, se
sédentarisent régulièrement en zone de savane essentiellement autour du village Bossoui. Ces
populations doivent faire face à d’importants problèmes d’intégration.

Dans les années 90, des mouvements migratoires importants ont été consécutifs à
l'installation du projet ECOFAC en 1992 et de la société forestière IFB en 1997.

Aujourd’hui, les villages, autrefois unités claniques ou familiales dispersées, ont tendance à se
regrouper, notamment le long de la principale voie de communication de la région. Les
villages comme Banga, Boundara, Tokode et Zoundode ont migré le long de la route du qime
parallèle. De même, les autorités de Boganda demandent aux habitants des petites localités
(Gbakala, Ligara, Kakata) de regagner le centre de Boganda pour développer le centre
administratif de la sous-préfecture.

A la suite de ces flux migratoires, la zone d’influence du permis présente une mosaïque

ethnique importante, même si les Boffi restent majoritaires (Cf. Tableau 2). Probablement
plus de six langues sont parlées par les populations de la zone.

bo PARPAF Groupement CIRAD Forêt / FRM 28
FA ZÆ
IFB

PLAN D’AMENAGEMENT PEA 169 - Avril 2007

Carte 3 : Localisation des villages et campements dans le PEA 169

république Centrafricaine
Projet d'Appui à la Réalisation des Plans d'Aménagement Forestier

MBAERE (Scipläc)

Légende
CL Limite du PEA 160
à CamiF8
à Camp touristique
M Cheflieu de commune
+ Hameau (en italique)
m  Vilage
Route 4é Parallèle
'éseau hydrographique
Marécage

0 5  10Km
|

Lait
BOGANDAS "€

Li

Manga 2

M

Ngoule 2

Ngola

Eakot

Sources : Fong IGN, relevés GPS
Réalisation : PARPAF, Novembre 2006
Géoréférencement : WGS 84-Coord. Géo.

CARNÇAE UIUUPEINGIL LINAL FULGL/ PINIVI

27
IFB PLAN D’AMENAGEMENT PEA 169 - Avril 2007

Tableau 2 : Groupes ethniques majoritaires dans les villages de la zone du PEA 169

Bokoto
Pandé
Pygmées Aka Dans toute la forêt du sud-ouest

Pygmées Boffi Dans toute la zone forestière du PEA
Yanguéré Bambio

Boffi Majeure partie des villages de la Lobaye
Ethnies multiples Ngotto, Bossui

4.1.2. Données démographiques

La zone d’influence du PEA 169 se démarque par 2 évolutions démographiques antagonistes :

- la région de Ngotto en pleine expansion démographique depuis les années 90, avec
l’arrivée d'ECOFAC, d’IFB et le développement de l’activité minière ;

- la région de Boganda de plus en plus difficile d’accès avec un phénomène d’exode des
villages pour se concentrer dans le chef-lieu.

Depuis son accession à l’indépendance en 1960, la République Centrafricaine a réalisé trois
recensements de la population : en 1975, 1988 et 2003. Le Tableau 3 présente les résultats des
recensements de 1988 et 2003 ainsi que les accroissements de la population entre ces deux
dates. A noter, l'accroissement annuel de la RCA est de 2%.

Tableau 3 : Recensements généraux de 1988 et 2003 et accroissements de la population

Commune
1988 | 2003 1988 [2003

Source : RGPH (1988 et 2003)

Une recherche poussée a été menée auprès des communes, ONG et projets de la localité
(ECHELLE, ECOFAC, PGTCV, PASR, PMR) en vue de l’actualisation des données
démographiques de tous les villages du PEA. Les chiffres fournis dans le Tableau 4 sont issus
du diagnostic socio-économique effectué par Echelle en 2006. La répartition de la population
avec leurs flux migratoires dans la zone d’influence du PEA est illustrée par la carte en
Annexe 4.

bo PARPAF Groupement CIRAD Forêt / FRM
FA ZÆ

30
IFB PLAN D’AMENAGEMENT PEA 169 - Avril 2007

Tableau 4 : Effectif de la population par village du PEA 169 (Echelle, 2006)

a RGPH | RGPH | Echelle
— 1988 2003 2006

Baboundji
Bagbaya

Banga

Boua - Zondode
Boundara
Boundjogo
Grima

Poutem
Toandio

Bagoua NC
Bossoui

Bokoumba 353
Siki 120
Tokodé NC
Zonguéné 107
Bambio 6361

Boganda

D ravonenees 16 [su 0

*En l'absence d'information, la démographie correspond à celle issue du recensement de 2003.

La zone dans son ensemble se caractérise par une faible densité de population au km? et une
forte concentration des habitants dans les chefs-lieu de commune : Ngotto (6500 habitants),
Bambio et Boganda.

La population localisée dans le PEA 169 est estimée à 10 514 habitants en 2006, ce qui
représente une densité d’environ 5 habitants au km?, légèrement inférieure à la moyenne
nationale de 6,3 hab/km? (RGPH, 2003). En près de 20 ans, la population dans le PEA 169 a
été multipliée par 2,5, conséquence de l’explosion démographique du chef-lieu Ngotto.

4.1.3. Situation des Pygmées Aka

Les Pygmées peuplent toute la zone forestière du permis. La population Pygmées serait de
293 habitants dans la commune de Boganda et de 1633 habitants dans la commune de
Lobaye (Coopi/Caritas/OCDH, 2004).

bo PARPAF Groupement CIRAD Forêt / FRM 31
FA ZÆ
IFB PLAN D’AMENAGEMENT PEA 169 - Avril 2007

Les populations Pygmées de la forêt de Ngotto appartiennent au groupe Aka. Ces populations
sont organisées en groupes résidentiels, formés de familles conjugales monogames, exploitant
un territoire donné. Chez les Pygmées, la compensation matrimoniale ne comporte pas
d’argent : elle est essentiellement composée de miel que le gendre doit apporter à son beau-
père.

Les populations Pygmées, si elles sont
moins soumises à leurs maîtres
traditionnels que dans le reste de la zone
forestière, apparaissent de plus en plus
dépendantes de l’économie de marché.
Cela  s’accompagne d’une semi-
sédentarisation des groupes, avec un retour
dans les villages lors de la grande saison
des pluies.

Photo 2: Pygmées du campement Poutem (À.
Giolitto)

La semi-sédentarisation des populations Pygmées pose des problèmes d’ordre :

- Sanitaire, avec le risque de maladies infectieuses et de parasitoses qui leur étaient
pratiquement inconnues lorsqu'ils étaient nomades ;

- Ecologique, avec le développement des pièges autour des campements semi-permanents
au dépend de l’exploitation traditionnelle extensive par la chasse et la cueillette ;

- Social, avec le développement d’échanges avec les villageois sous de multiples formes.

Encadré 2

Les relations entre population Pygmées et population villageoise
Des échanges marchands sont aujourd'hui quasi-quotidiens avec les populations villageoises et vont du troc à
un statut salarié. Le troc se fait sur des marchandises : échange de viande chassée par les pygmées contre des
cossettes de manioc ; rémunération du travail par du tabac, des cigarettes, de l'alcool, du savon ou du sel. Les
Pygmées vendent directement les produits issus de la chasse ou de la cueillette aux villageois. Les Pygmées sont
employés par les villageois pour le travail des champs, notamment le débroussaillage des caféières, le

défrichement ou le sarclage.

Même si les rapports de travail et de troc restent déséquilibrés, les relations entre villageois et Pygmées se sont
nettement améliorées. Un respect mutuel se développe et les Pygmées commencent à prendre conscience de

leurs droits en revendiquant par exemple des salaires plus adaptés.

L'emploi chez les Pygmées

De par leur caractère nomade, l’emploi dans des sociétés comme IFB s’avère peu adapté à
leur mode de vie traditionnelle. Le nombre d’employés Pygmées reste donc faible.

a PARPAF Groupement CIRAD Forêt / FRM 32
F
IFB PLAN D’AMENAGEMENT PEA 169 - Avril 2007

La scolarisation des enfants pygmées

Les enfants sont sous scolarisés comparativement à leurs homologues de même âge sur
l’ensemble des permis. Ils finissent rarement le cycle primaire car ils sont enrôlés très tôt dans
des travaux champêtres ou, ils partent en forêt durant les saisons de cueillette et de chasse.

Cependant, des efforts sont faits pour remédier à cette situation. Des écoles adaptées à leur
mode de vie semi-nomade sont en train d’émerger dans la région, à travers l’initiative des
missions catholiques. Dans la zone d’influence du permis, on ne compte pas moins de 4
écoles Pygmées (Grima, Poutem, Toandjo, Boganda). Le taux d’alphabétisation de la
population pygmées dans la commune de Lobaye serait de 16,5% (Coopi/Caritas/OCDH,
2004), ce qui est le taux le plus élevé chez les Aka par rapport aux autres communes de la
Préfecture.

4.1.4. Infrastructures et équipement collectifs

Les infrastructures publiques concernent : les écoles, les formations sanitaires des villages, les
pharmacies villageoises, les marchés, les installations pour l’alimentation en eau potable.

4.1.4.1 Santé

Les Formations Sanitaires (FOSA) sont la base de l’organisation sanitaire en République
Centrafricaine. Elles sont hiérarchisées en 3 niveaux :

+ les FOSA de Catégorie A (cases de santé, postes de santé, centres de santé) ;
+ les FOSA de Catégorie B (hôpitaux préfectoraux et régionaux) ;
+ les FOSA de Catégorie C (hôpitaux centraux).

On compte 7 formations sanitaires fonctionnelles dans la zone du PEA 169, toutes de
catégorie À comme le montre le Tableau 5,

Le centre de santé de Boganda a été re-construit en 2006 avec l’appui de l’Union Européenne,
en remplacement du précédent en état de délabrement. Ce centre est dirigé par un infirmier
diplômé d’Etat entouré de cinq agents communaux, financés par la commune. Il regroupe les
services de consultation, maternité et un laboratoire d’analyse.

Le centre de santé de Bambio assure les services de soins, de maternité, de pharmacie
communautaire et de laboratoire. Ce centre, composé d’agents communaux et d’Agents de
Santé Communautaire (ASC), fonctionne avec un comité de gestion (COGES).

Le village Baboundji, souhaitant construire son propre poste de santé, a déposé un dossier de

financement au PMR (Union Européenne) depuis 2005. Malheureusement, il semblerait que
le dossier n’ait pas abouti.

bo PARPAF Groupement CIRAD Forêt / FRM 33
FA ZÆ
IFB

PLAN D’AMENAGEMENT PEA 169 - Avril 2007

Tableau 5 : Situation des FOSA dans la zone d'influence du PEA 169

Villages

Type

Centre de
santé

Fonction-
nement

moyen

[Personnel |

… Quai | ne
q

Etat

Poste de
santé

moyen

Union
européenne et
COGES

Centre de
santé

moyen

Union
Européenne

Poste
de santé

Hors service

Caritas

Infirmerie
Mission
catholique

Don

coopération
italienne

Centre de
santé

COGES et
Union Europ.

Infirmerie
GFB)

Société IFB

Poste de
santé

Le centre de santé de Ngotto
regroupe les services de consultation,
accouchement et hospitalisation. Il
comporte trois bâtiments dont le
service Maternité construit en 2005
par l’Union européenne, mais le
centre de santé souffre d’une
capacité d’accueil insuffisante. Le
responsable du centre est un
infirmier assistant diplômé d’Etat et
ne peut pas faire face à tous les
problèmes de santé de la population.
Malgré le passage hebdomadaire du
médecin de l’hôpital sous-préfectoral

Caritas/PNUD

de Boda, toutes les demandes ne peuvent pas être réglées sur place et les cas graves sont

évacués sur Boda, Bambio ou Bangui.

Photo 3 : Centre de santé de Ngotto

De manière générale, le personnel soignant est constitué de paramédicaux en nombre
insuffisant et d’agents non ou insuffisamment qualifiés. Le fonctionnement des structures
souffre du manque de moyens financiers et matériels. Aucun médecin ne réside dans la
circonscription du permis 169, où environ 19 000 personnes résident. Pour mémoire, le ratio
minimum médecin/population fixé par l'OMS est de 1 médecin/20000 habitants et celle du

pays 1 médecin/24000 habitants.

a PARPAF Groupement CIRAD Forêt / FRM

34
IFB PLAN D’AMENAGEMENT PEA 169 - Avril 2007

L'approvisionnement en médicaments

L’approvisionnement en médicaments est assuré par des pharmacies communautaires, comme
à Ngotto, Boganda, Bambio, Bokoumba et Bossoui, toutes gérées par un comité de gestion.
De manière générale, ces pharmacies manquent de moyens financiers pour fonctionner
correctement, malgré les dotations régulières fournies par l'Unité de Cession de Médicaments
(UCM) de Mbaiki.

La mission catholique de Ngotto reçoit et gère son propre stock de médicaments. Deux
infirmières italiennes assurent un complément de soins non négligeables aux habitants de
Ngotto. Les ouvriers de la société IFB peuvent aussi bénéficier des soins et médicaments
délivrés par l’infirmerie. Un système de crédit est mis en place, en accord avec la société IFB,

qui s’engage à rembourser chaque fin de mois les frais engagés en prélevant le montant
correspondant sur le salaire des ouvriers.

Même si le nombre et l’efficience des infrastructures sanitaires de la zone du PEA 169 restent
insatisfaisants, et que la pratique de la médecine traditionnelle reste importante, il est à
souligner que l’accès aux soins peut paraître de meilleur qualité au niveau de Ngotto, grâce
aux efforts de la mission catholique.

Encadré 3

Les actions prioritaires en matière de santé sont de renforcer les structures actuelles en personnel compétent et

en fourniture régulière de médicaments puis d'augmenter la capacité d'accueil pour faciliter l'accès aux soins

de qualité à un plus grand nombre de villages.

Approvisionnement en eau potable

Dans toute la zone, la population éprouve de sérieuses difficultés d’approvisionnement en eau
potable couplé à un réseau hydrographique peu dense sur l’ensemble du PEA.

La majorité des villages ne s’approvisionnent qu’à partir des points d’eau traditionnels :
sources, marigots, etc. La plupart de ces points d’eau connaissent l’assèchement en saison
sèche ou deviennent de mauvaise qualité. L’accès à l’eau potable à partir des forages est quasi
inexistant pour la majorité des populations des villages. La couverture en eau dans la zone
d'influence du PEA 169 est assurée dans 6 localités seulement comme le montre le Tableau 6.

Au niveau de Ngotto, les installations mises en place sont nettement insuffisantes pour
approvisionner l’ensemble de la population, d’autant plus qu’en saison sèche, la nappe
phréatique a tendance à s’assécher.

a PARPAF Groupement CIRAD Forêt / FRM 35

IFB PLAN D’AMENAGEMENT PEA 169 - Avril 2007

Tableau 6 : Equipement des villages de la zone du PEA 169 en points d’Accès à l'Eau
Potable (AEP)

Villages pes mbre | Financement | Fonction | Mode d’acquisition
nement

ECOFAC,
Forage IFB, Eglise | Moyen | Payant(25F/20L)
catholique
Mini adduction ECOFAC | çonea | Gratuit pourles
(ŒCOFAC) travailleurs du projet
Bormes fontaines Eglise
(Eglise catholique) catholique
Mini adduction sus Alimentation du site
(site IFB) Société IFB |" Correct de la société
Bambio Forage en Correct Gratuit
Hydraulique | 24 Payant 250F/
villageoise | fonctionnels | mois/famille)

Payant
Bokoumba Forage PNUD Correct |{100F/ménage/mois)

Correct | Payant (25F/20L)

Boganda Forage

Unicef et
Forage du

Bossoui population
Source aménagée Caritas

Correct Payant

Correct Gratuit

Coopération

Poutem | Source aménagée :
française

Moyen Gratuit

Proche de Ngotto, derrière le site
ECOFAC, se trouve le ruisseau
Libéléké où s’approvisionne une
partie de la population qui se trouve
dans l’impossibilité de payer l’eau
des fontaines même si la qualité de
l’eau est médiocre. A environ 3 km
de Ngotto, s’écoule la Lobaye qui
sert de bassin d’approvisionnement
pour tous les villages situés sur l’axe
Ngotto-Moloukou.

Photo 4 : La Lobaye, bassin
d’approvisionnement de Ngotto

Le village Bossoui est pourvu en eau potable à partir d’un forage équipé de pompe à motricité
humaine (FPMH) et d’une source aménagée par Caritas. Le forage a été mis en place avec
l’appui de l'UNICEF et reste fonctionnel grâce à l’investissement de la population.

A Boganda, sur quatre forages, deux seulement sont fonctionnels. Pour assurer la
maintenance des pompes, une contribution de 250 F par famille et par mois est demandée.
Certaines familles, incapables de supporter cette charge, préfèrent puiser l’eau à la source ou
au marigot. Le projet Hydraulique Villageoise, en installant les forages, a formé certains

a PARPAF Groupement CIRAD Forêt / FRM 36

IFB PLAN D’AMENAGEMENT PEA 169 - Avril 2007

jeunes du village à l’entretien des pompes mais faute de moyen, les forages ne peuvent plus
être entretenus.

Encadré 4

Avec l'appui de l'ONG Echelle, des dossiers de financements ont été déposés auprès du PMR pour aménager

une source d’eau potable dans le village (Grima et Baboundj. Le financement a été obtenu pour Baboundji
mais n'a pu être débloqué car la population n'a pas su se mobiliser pour fournir les matériaux locaux

(moellons, sable, graviers) demandés par le PMR.

4.1.4.2 Education

Comme pour les infrastructures sanitaires, la couverture en infrastructures éducatives dans le
PEA 169 reste insuffisante. Selon le diagnostic socio-économique du PMR, l'effectif des
enfants scolarisés dans la commune de Lobaye serait de 830 pour 9 enseignants, soit un ratio
enfant/enseignant de 92. Pour la commune de Boganda, ce ratio s’élève à 149. Dans les 2 cas,
le ratio est supérieur à la moyenne nationale qui est de 73 élèves par enseignant. Selon cette
même étude, 66% de la population de Boganda aurait un niveau primaire, contre 48% dans la
commune de Lobaye.

Dans la zone d’influence du PEA 169, il n’existe que 4 écoles à cycle complet (Ngotto,
Boganda, Grima et Poutem). Les autres écoles présentes dans les villages s’arrêtent
généralement au niveau CE2. Les
écoles sont construites pour la majeure
partie d’entre-elles par la population
avec les matériaux locaux, sous forme
de hangar où se rassemblent
l’ensemble des enfants.

La mission catholique finance des
écoles destinées à la scolarisation des
enfants Pygmées, dans les villages
Grima et Poutem, ainsi qu’une école
mixte à Toandjo.

La situation générale des
infrastructures éducatives est fournie
dans le Tableau 7. Photo 5 : Ecole primaire de Poutem

Au niveau de Ngotto, 2 écoles fonctionnent : l’école publique gérée par la commune et l’école
catholique associée (ECA), construite et gérée par l’église catholique. L’accès à l'ECA est
payant, à raison de 12 000FCFA par enfant et par an. A noter, 25 enfants Pygmées sont
scolarisés à Ngotto mais abandonnent l’école lors de la période de cueillette.

bo PARPAF Groupement CIRAD Forêt / FRM 37
FA ZÆ
IFB PLAN D’AMENAGEMENT PEA 169 - Avril 2007

Tableau 7 : Situation des écoles dans la zone d’influence du PEA 169

Etat des Fonction Origine
nfrastructure | nement du financement

complet bon bon Communauté,
Bambio SECFA.

collège très bon bon SEFCA

Boganda complet moyen moyen | Etat et commune

Unicef, commune
et pop.

Etat et coop.
Japonaise
Mission catholique
et APE
IFB, Unicef,
commune et APE

Bossoui incomplet bon moyen

complet bon moyen
Ngotto

incomplet très bon bon

Poutem complet médiocre discontinu

Grima complet moyen discontinu | Commune et APE

Unicef, commune
et APE

Toandjo incomplet correct correct | Mission catholique

Baboundji incomplet moyen correct

non
fonctionnel

Ngola incomplet moyen correct | Commune et APE

Bagbaya incomplet | moyen Commune

Banga incomplet moyen moyen Population

Au niveau de Boganda, l’accès à l’école sous-préfectorale est payant, à raison de
1250F/enfant/an ainsi qu’une cotisation de 100F/mois par famille pour les honoraires des
maitres-parents. Une école maternelle, financée par la Mission catholique, est dirigée par un
maître-parent. Il existe aussi une école pour les enfants Pygmées, non fonctionnelle depuis
2005.

Sur l’axe Zondodé-Siki, aucune école n’ayant été créée, le fondateur de la Compagnie du
Buffle rouge a décidé de financer en 2007 la construction d’une école à Tokode. Cette école, à
cycle complet, sera gérée par la mission catholique. Elle sera accessible aux enfants des
villages voisins, Boundjogo et Zounguene.

Après les études primaires, les élèves admis au concours se rendent aux collèges de Boda ou
de Bambio pour l’enseignement secondaire.

Encadré 5

Même si le nombre d'infrastructure peut paraître satisfaisant, il reste un gros travail à faire pour rendre ces

structures correctement fonctionnelles, notamment :

+ par l'emploi d'un plus grand nombre d'enseignants qualifiés ;

+ par la construction de bâtiment en matériaux durables ;

+ par la fourniture de mobiliers (tables et bancs) et de matériels de travail (craies, cahiers).

bo PARPAF Groupement CIRAD Forêt / FRM 38
FA ZÆ
IFB PLAN D’AMENAGEMENT PEA 169 - Avril 2007

La scolarisation des filles est aussi une préoccupation puisque dans la localité de Boganda,
par exemple, plus de 60% des ménages n’envoient pas leur fille à l’école. La scolarité des
filles semble cependant meilleure dans la commune de Lobaye, où 55% des ménages
envoient leurs filles en âge d’être scolarisées à l’école (PMR, 2004).

L’UNICEF s’est engagée depuis plusieurs années dans toute la préfecture de Lobaye à fournir
des matériaux durables pour la construction de bâtiment (ciments, tôles). Cependant, les
matériaux ont tendance à être livrés dans les villages sans suivi et aucune école n’a pu encore
être achevée, malgré l’appui de l'UNICEF à Ngotto, Poutem, Baboundji, Grima et Boundara.

4.1.4.3 Accessibilité du village

Sur les 22 villages dans la zone d’influence du PEA 169, 14 sont situés sur des pistes
praticables en toute saison, soit un réseau de 130 Km.

Axe Siki— Bambio (& parallèle) (50 Km): 6 villages
*_ Axe Ngotto — Grima (30 Km): 4 villages
Axe Boganda— Boda difficilement praticable (55 Km): 1 villages
Axe Ngotto— Boda (50 Km): 3 villages
+ Axe Ngotto— Moloukou impraticable (0 Km): 5 villages
Axe Kpo— Boganda impraticable G0 Km): 3 villages
TOTAL praticable = 130 Km : 22 villages

La réhabilitation de la route du 4° parallèle date de 2005. Elle a été permise grâce au
financement par l’AFD de la construction de 2 ponts, l’un sur la Lobaye à hauteur de Siki,
l’autre sur la Mbaéré au niveau de Bambio. Si elle désenclave les villages de l’axe Siki —
Bambio, elle a ralenti la circulation sur Ngotto, en pénalisant le transport des personnes et des
biens. Seuls deux taxi-brousses font la liaison entre Ngotto et Boda avec des tarifs deux fois
supérieurs au tarif officiel de 20F/km.

Encadré 6

L'entretien des routes n'est quasiment plus assuré par l'Etat et dépend fortement de la société IFB, seul
opérateur économique de la zone. Les villages en dehors des axes utilisés par la société, comme celui de Ngotto-
Moloukou, ne sont alors plus accessibles qu'à pied (le passage en moto est rendu problématique par

l'endommagement des ponceaux de cet axe). En outre, la réhabilitation du 4" parallèle, a provoqué un

phénomène de scission des villages initialement en dehors du tracé de la route et qui cherchent désormais à

s'installer sur cet axe (cas de Banga et de Boundara).

4.1.4.4 Approvisionnement villageois et écoulement des produits

L'installation d'ECOFAC, d’IFB et des exploitations minières a contribué au développement
des activités commerciales ces dernières années. Dans la région, seule la ville de Ngotto et le
village Bossoui disposent d’une réelle activité à ce niveau, composée d’un marché journalier
et de plusieurs commerces presque exclusivement destinés à répondre aux besoins de
consommation locale. Les marchés journaliers proposent essentiellement des productions
vivrières et les commerces des produits manufacturés de consommation courante. D’une

a PARPAF Groupement CIRAD Forêt / FRM 39

IFB PLAN D’AMENAGEMENT PEA 169 - Avril 2007

manière générale les prix pratiqués sont élevés et peuvent atteindre le double de ceux
pratiqués sur Boda.

Concernant les autres villages, les échanges se font essentiellement par le biais de plusieurs
commerçants ambulants (boubangéré) qui sillonnent la région avec des vêtements, produits
cosmétiques et pharmaceutiques

Les productions agricoles excédentaires et la viande de brousse ne transitent généralement pas
par les marchés, elles sont achetées le plus souvent par des commerçantes de Boda (Wali
Gara) aux portes des habitations des producteurs. Les « cars-Koko » viennent à vélo de Yawa
ou de Yaloke pour acheter aux cueilleurs de Grima ou Zondode le Koko.

4.2. Caractéristiques de l’environnement socio-économique de IFB - Site NGOTTO

4.2.1. Salariat

Parmi les catégories professionnelles employées par l’entreprise IFB, les ouvriers permanents
sont majoritaires avec 64% des salariés. Les agents de maîtrise et les cadres nationaux avec
moins de 4% des salariés représentent des catégories professionnelles faiblement représentées
(Cf. Tableau 8). Aucune centrafricaine n’est employée par la société. Pour l’entretien de la
concession, 5 ouvriers Pygmées ont été embauchés en 2006. Sur l’ensemble du personnel,
seuls 14% ont été recrutés dans la région. La majeure partie des salariés est venue de
Batalimo ou de Bangui. Les ayant-droits d’IFB peuvent donc être estimés à environ 1200
personnes.

Tableau 8 : Effectif du personnel national par catégorie professionnelle au 1° janvier 2006

Catégorie Cadre | Agent de maîtrise Ouvriers Ouvriers Total
professionnelle permanents saisonniers

EE SE A A EE EE RE

Source : chef du personnel, 2006

Les ouvriers permanents gagnent en moyenne 34 000 F par mois et les agents de maîtrise 116
000 F par mois. La masse salariale mensuelle représente pour la société un poste d’un peu
plus de 6 millions de Francs CFA (Cf. Tableau 9

Tableau 9 : Masse salariale de l’entreprise pour l’année 2005 (FCFA)

Catégo: Agent de oO TS Ouvriers

843 185° 12 564630 [| 59403 024 1 334 925 74 145 764

Source : chef du personnel, 2006

? Ce montant correspond à la masse salariale versée du 1°

a PARPAF Groupement CIRAD Forêt / FRM 40

septembre au 31 décembre 2005

IFB PLAN D’AMENAGEMENT PEA 169 - Avril 2007

Les ouvriers sont représentés par des délégués du personnel. Auparavant, la centrale
syndicale USTC (Union Syndicale des travailleurs de Centrafrique) avait des représentants
mais en 2006, aucun syndicat n’est plus fonctionnel.

Le personnel de l’entreprise et l’entreprise elle-même sont soumis aux dispositions de la
Convention Collective des Exploitations Forestières et de leurs activités annexes.

4.2.2. Conditions d’accès aux équipements et infrastructures du site industriel
d’IFB à Ngotto

Le site industriel de la société IFB se trouve à environ trois kilomètres de Ngotto. Compte
tenu de la proximité de Ngotto, la société n’a pas développé une base vie spécifique pour ses
travailleurs, qui résident tous dans le village de Ngotto. En compensation, un montant
forfaitaire de 4000 FCFA/mois est alloué aux travailleurs sous forme d’indemnité de
logement en vue de leur permettre de prendre des maisons en location.

4.2.2.1 Approvisionnement en eau au sein de l’entreprise

Sur le site industriel d’IFB, il existe un système d’adduction d’eau assurant les besoins des
différents services (bureaux, garage, scierie) et desservant le camp expatrié. Le système est
alimenté par la rivière Lobaye longeant le site.

4.2.2.2 Santé

Formation sanitaire

Il existe une infirmerie construite en matériaux durables sur le site, dirigée par un infirmier
diplômé d’Etat et financé par l’entreprise.

Cette structure ne fournit que des soins de première
nécessité lors d’un accident de travail d’un des
travailleurs. En cas d’accidents graves, les évacuations
sanitaires sont effectuées vers l’hôpital sous-préfectoral
de Boda, de Mbaïki ou vers les hôpitaux centraux de
Bangui par un véhicule de la société, non adapté pour le
transport spécifique des blessés ou des malades. La
société prend en charge tous les frais liés à un accident
de travail ou à une maladie professionnelle.
Parallèlement, elle contribue régulièrement aux
cotisations de sécurité sociale pour ses travailleurs.

Photo 6 : Infirmerie de IFB, Ngotto

Aucun suivi médical ou visite médicale périodique n’est prévue pour l'instant par l’entreprise.

Pour les maladies non professionnelles, aucune prise en charge du travailleur ou de sa famille
n’est prévue par la société. Mais celle-ci facilite l’achat des médicaments à la pharmacie de la

bo PARPAF Groupement CIRAD Forêt / FRM 41
FA ZÆ
IFB PLAN D’AMENAGEMENT PEA 169 - Avril 2007

mission catholique de Ngotto en instaurant un système de crédit remboursable chaque fin de
mois par le travailleur.

Sécurité du travail

Depuis 2006, tous les travailleurs sont dotés d’équipement adaptés à leurs postes : casques,
gants, bottes, caches nez, etc.

Des trousses de secours sont distribuées aux équipes de terrain sans être toujours bien ré-
approvisionnées. Les agents de maîtrise ont tous suivi une formation aux premiers secours.

Des notes de service, amendant le règlement intérieur, sur le port obligatoire du matériel de
sécurité sont en place depuis 2005. Les contrevenants sont sanctionnés.

4.2.2.3 Education

IFB n’a pas construit d’école pour la prise en charge des enfants des travailleurs, qui sont
scolarisés dans les établissements de Ngotto (ECA et Ecole publique). La société ne participe
pas aux frais de scolarité des enfants des travailleurs.

La société contribue ponctuellement aux travaux de construction ou de réparation des
infrastructures scolaires de la localité en fournissant certains matériaux (bois, pointes).

Il n’a pas été possible d’estimer le taux de scolarisation des enfants des travailleurs de la
société.

4.2.2.4 Transport

Le transport des ouvriers pour aller vers le chantier d’exploitation est assuré par la société
avec des véhicules camions bennes et des Pick-up Land Cruiser. La prise en charge se fait au
niveau du site industriel où tous les travailleurs doivent se rendre à pied.

Lors de déplacements sur Batalimo ou Bangui, les ouvriers et leur famille sont autorisés à
utiliser les moyens de transports de la société.

4.2.2.5 Approvisionnement en produits vivriers de base et services

La société IFB n'intervient pas dans l’approvisionnement en produits vivriers de base pour les
ouvriers et leurs familles. L’approvisionnement est réalisé de manière autonome, la plupart
des produits de première nécessité se trouvent à Ngotto.

a PARPAF Groupement CIRAD Forêt / FRM 42

IFB PLAN D’AMENAGEMENT PEA 169 - Avril 2007

Encadré 7

En 2006, l'ONG Echelle, avec l'appui de la société IFB, a mis en place un parc à bœufs afin de développer un
circuit commercial avec les éleveurs de Bossoui. Le parc a été construit par IFB. Le premier troupeau de bœufs
a été financé par Echelle. Un comité de gestion d’approvisionnement en viande de bœufs a été mis en place et

assure le renouvellement des troupeaux. Le fonctionnement du comité reste cependant à être amélioré

(renouvellement du troupeau discontinu).

4.2.2.6 Loisirs

Les infrastructures de loisirs existantes se résument à un terrain de football et un terrain de
volley-ball, situés à Ngotto. Ces équipements collectifs ont été réalisés par la mission
catholique.

Certains particuliers, munis de groupes électrogènes et d’antennes paraboliques, ont
développé des salles vidéo où la population de Ngotto peut se rendre pour se détendre.

4.2.2.7 Analyse des relations entre l’entreprise et ses travailleurs

D’après une étude réalisée par A. Binot en 1999, l’un des principaux problèmes auquel est
confronté IFB réside dans la difficulté à embaucher des personnes fiables et compétentes (ou
tout simplement intéressées par un revenu en tant que salarié) dans les villages de la zone
d’exploitation. Le travail en forêt est perçu par les Boffi comme étant particulièrement pénible
et dangereux, leur domaine de prédilection étant constitué par l'interface forêt/savane. Le
peuple Boffi n’est donc pas un peuple de tradition purement forestière, contrairement aux
Mbati et aux Gbaka.

En outre, bien que n’étant pas directement liée à l’activité forestière, les chantiers
d’exploitation du diamant dans la zone de Ngotto portent incontestablement préjudice à
l'embauche des locaux par IFB. La présence des exploitants de diamant a façonné un rapport
très particulier des autochtones à l’argent, peu compatible avec les contraintes et le modèle
d’ascension sociale qui caractérisent une entreprise privée.

Les principaux problèmes identifiés par les travailleurs sont les suivants :

+ La précarité des salaires : Les salaires pratiqués par l’entreprise IFB sont jugés
insuffisants pour entretenir une famille dans un village comme Ngotto. Le salaire de base
fixé par la convention collective des exploitants forestiers est respecté mais les primes de
production sont moins élevées que dans d’autres sociétés forestières de la région.

e Le mauvais comportement des cadres et des chefs d’équipes (allogènes) : les
autochtones éprouvent des difficultés à se faire embaucher par les chefs d’équipe
allogènes. Ceux-ci favoriseraient l’embauche de travailleurs originaires de la même région

ou de la même ethnie (Gbaka et Mbati).

e Primes d'installation et de location trop faibles : les travailleurs allogènes se plaignent
de l’inadéquation de la prime de location qui leur est octroyée par IFB (4 000 FCFA par

a PARPAF Groupement CIRAD Forêt / FRM 43

IFB PLAN D’AMENAGEMENT PEA 169 - Avril 2007

mois en 2006), compte tenu des loyers mensuels pratiqués à Ngotto (entre 5 000 et 10 000
FCFA).

+ Couverture sanitaire : la plupart des travailleurs IFB déclarent que la couverture
sanitaire qui leur est assurée par l’entreprise n’est pas suffisante. En 2006, mise à part
pour les maladies professionnelles, aucune prise en charge de la société existe ni pour les
employés ni pour leur famille.

+ Formation des travailleurs : les autochtones demandent d’avoir accès à une formation
professionnelle sérieuse au sein de la société.

4.2.3. Analyse globale de la contribution de IFB au développement local

4.2.3.1 Niveau de financement en infrastructures et en équipements socio-économiques

Depuis 2006, un programme d’actions sociales est établi par la société afin de planifier et de
budgétiser toutes les contributions sociales à la commune de Ngotto ou à celle de Boganda.

En outre, la société verse régulièrement des taxes forestières aux communes : 30% du
montant total des taxes d’abattage et 25% du montant total des taxes de reboisement (Cf.
$1.2.2). Les chiffres de 1999 à 2003 sont fournis dans le Tableau 10.

Tableau 10 : Taxes forestières versées par commune (1999 à 2003)

DEPARTEMENT

Commune de
LOBAYE

8053 225 | 28416009 | 94460 050 | 70051 278 | 16261 873 | 25 129 527 | 29 233 198 | 31 677 428 | 303 282588

Commune de

BOGANDA 2 795 760 850000 | 13192481 | 16838 241

Commune de
BAMBIO 0 0 0 0 0 640 490 0 0 640 490
TOTAUX 8053 225 | 28 416 009 | 97 255 810 | 70 051 278 | 16 261 873 | 25 770 017 | 30 083 198 | 44 869 909 | 100 723 124
Source : Ordre de recettes, Ngotto (2006)

Un accord a été trouvé avec le MEFCPE pour le partage des taxes forestières entre la
commune de Lobaye et celle de Boganda. 70% des taxes seront versées à la commune où
l'exploitation a lieu, les 30% restant étant destiné à l’autre commune.

4.2.3.2 Perception par les populations de la contribution sociale de IFB

Selon l’étude d’A. Binot (1999), outre les demandes matérielles ‘’classiques’””
(développement d’infrastructures sociales), les populations locales expriment un souci de
reconnaissance à travers :

+ Le respect des traditions : les populations reconnaissent à la société le droit d’exploiter,
mais estiment que symboliquement la propriété de cette forêt revient à leurs ancêtres. Ces
populations continuent d’entretenir des relations spirituelles, symboliques, rituelles avec
la forêt et la société forestière se doit de les respecter en ne pénétrant pas dans les lieux
sacrés.

a PARPAF Groupement CIRAD Forêt / FRM 44

IFB PLAN D’AMENAGEMENT PEA 169 - Avril 2007

e La sensibilisation et le développement de la communication : les populations
souhaiteraient un meilleur dialogue avec la société, notamment en étant mieux informées
des réalisations d’IFB dans la zone ou des projets susceptibles d’être soutenus par la
société.

Les améliorations que les populations jugent comme prioritaires sont reprises dans le Tableau
11 par secteur d’activité

Tableau 11 : Actions prioritaires en matière de développement local (PASR, 2004)

Secteurs d’intervention

Organisation et
développement
participatif
Pourvoir chaque Augmenter la Restaurer les routes | Construire un Développer les aides sur
chef-lieu de capacité d’accueil | Ngotto-Moloukou | marché à Ngotto | la commune de Boganda
commune d’un des écoles de Ngotto | et Ngotto-Boganda | Restaurer les Renforcer les
centre de santé Financer du maisons des chefs | compétences locales en
adapté personnel qualifié de village matière de suivi de
Financer du Structurer les Développer la projet
personnel qualifié _ | actions de filière Viande Instaurer un système
Financer des l'UNICEF d'élevage transparent de gestion
points d’eau des taxes forestières
potables

Enclavement/ | Infrastructures

BétcEtnn accessibilité | et opportunités

4.2.3.3 Contraintes et atouts au développement local dans la zone du PEA 169

Malgré des ressources importantes liées à la perception des taxes forestières et diamantifères,
les communes de Ngotto et de Boganda dispose d’un taux de couverture en infrastructure de
base relativement faible, inférieur à la moyenne nationale. Comparé aux autres régions
forestières de Centrafrique, les appuis extérieurs sont relativement importants sur la commune
de Lobaye mais les populations peinent à s’organiser entre elles pour valoriser ces appuis.

Les populations attendent énormément de la part d’IFB, notamment en termes
d’infrastructures sociales, et ne sont pas conscientes des taxes forestières versées
mensuellement par la société aux communes pour le développement local. L’argent des taxes
forestières destiné aux mairies est versé à l’ Agence Spéciale (AS) à Boda. Compte tenu des
problèmes de trésorerie au sein de l’AS, cet argent, au lieu de profiter en priorité aux
communes, sert en réalité à payer les fonctionnaires de la Sous-Préfecture.

Des axes de réflexion sont à mener sur la manière de valoriser cet argent dans l’intérêt de
l’ensemble de la communauté. Certaines suggestions de réforme ont été émises par les
populations, telles que :

+ Pousser les autorités communales à la réalisation de projets d’intérêt général ;

+ Mettre en place un comité de gestion de l’argent des taxes, sous forme d’un comité mixte
qui voterait, trimestriellement par exemple, les budgets pour l’ensemble de la commune ;

+ Accroître la transparence au moment des versements.

bo PARPAF Groupement CIRAD Forêt / FRM 45
FA ZÆ
IFB PLAN D’AMENAGEMENT PEA 169 - Avril 2007

Encadré 8

L'ONG Echelle, à travers son projet PCDL (Plan Concerté de Développement Local) a réussi à structurer les
populations locales en comités depuis le village jusqu'à la commune.

Chaque village a constitué son assemblée locale regroupant des élites, des femmes, des jeunes puis désignés 5
d'entre eux pour siéger au niveau inter villageois dans des cellules de concertation. Des représentants de ces
cellules inter villageoises se retrouvent au niveau de la commune pour constituer une cellule communale.

Les villages de la zone d'influence du PEA 169 sont contenus dans 5 zones inter villageoises.

Cette décentralisation, véritable atout de la région, est la base d'une meilleure communication, de transparence
et offre l'opportunité de mener des actions communes durables pour le développement de la région.

4.3. Modes de coexistence et de gestion des ressources et des espaces forestiers

La société IFB est amenée à travailler dans les 20 années à venir sur le terroir d’une vingtaine
de villages.

L’attachement culturel des Boffi pour l’écosystème de forêt dense est nettement moins
puissant que pour les zones de forêt secondaire et de savane où se concentrent les zones
sacrées et les activités rituelles du groupe.

Cependant, la société se doit d’assurer la coexistence des différentes fonctions et usages de
l’espace et des ressources forestières pour garantir aux populations locales la préservation de
leurs droits d’usages locaux.

4.3.1. Règles de gestion des ressources et des espaces forestiers

4.3.1.1 Règles d’accès et droits d’usage

Selon une étude menée en 2003 par J. Baliguini, le système foncier coutumier en vigueur dans
la zone repose sur la propriété collective, inaliénable. Les règles coutumières sont complexes
et varient d’une sociétés à une autre, mais d’une manière générale, le terroir d’un village ou
d’un hameau s’étend bien au delà des terres cultivées et il est reconnu par le droit foncier
coutumier. C’est plutôt de droits d’usage que de propriété à proprement parler dont il s’agit
ici.

Les populations de la zone distinguent différents échelon de tenure foncière portant
globalement sur les terres de culture, les jachères de plus ou moins longue durée, les sites des
anciens villages, les savanes et les forêts communautaires.

Les terres de culture et les jachères reviennent à la famille du premier défricheur. En général,
les terres se transmettent par les hommes, bien qu’il existe des cas où des femmes sont
«propriétaires ». La pérennité de l’occupation de l’espace ainsi que l’investissement financier
qui caractérise les terres destinées aux cultures de rente ont fait que le droit d’usage en ce
domaine s’est progressivement modifié pour tomber dans celui de la propriété individuelle.

Pour les allogènes, l’accès aux terres de culture se fait par achat, location, don ou lègue.

a PARPAF Groupement CIRAD Forêt / FRM 46
F
IFB PLAN D’AMENAGEMENT PEA 169 - Avril 2007

Encadré 9

Certains arbres ou certains lieux ont une signification particulière pour les villageois. C'est le cas au village
Baboundji par exemple, de l'arbre appelé tulu de la famille des ficus, qui, lorsqu'il se dresse sur une parcelle,
indique le lieu où a été enterré le cordon ombilical d'un enfant, garçon comme fille, de la famille du
propriétaire.

Les Boffi de Baboundji, notamment ceux du lignage Boyanguémon 1, préserve le cours d’eau Mangay et la forêt
galerie qui longe ce cours d'eau, comme héritages de leurs ancêtres. Ces lieux sacrés doivent être respectés et
préservés.

4.3.1.2 Pouvoirs de décision

Il n’existe pas de «chef de terre» ; les responsables pour les questions foncières sont
généralement les «chefs de lignée » ou « de lignage ». Les décisions sont toujours prises
collégialement, au niveau de la communauté villageoise.

Compte tenu des mouvement de la population, l’influence du pouvoir administratif ou
traditionnel dans les villages est souvent très hétérogène et dépend généralement de la
composition ethnique des villages.

4.3.1.3 Moyens de contrôle et de sanction

Le pouvoir de sanctionner incombe aux chefs de village. Les sanctions peuvent frapper
l'individu seul ou à la fois l'individu et sa communauté. Il y a cependant une perte
progressive de l’autorité des chefs traditionnels sur leurs administrés, en raison d’un pouvoir
central géré par le Maire.

4.3.1.4 Gestion des conflits liés aux ressources naturelles

En cas de conflits au sein du village, inter ou intra clan, liés à l’exploitation des ressources
forestières, des mécanismes internes existent pour permettre leur résolution. Le règlement à
l'amiable entre les protagonistes est cependant privilégié avec la facilitation du chef du
village et/ou du chef de clan, assistés des Anciens. La Brigade minière ou le Tribunal de
Grande Instance est impliqué dans le règlement des conflits qui éclatent autour des chantiers
miniers.

4.3.1.5 Modalités de concertation entre IFB et les populations pour l’accès aux ressources
ligneuses.

Dans la plupart des villages du PEA, le constat établi est celui d’une absence de mécanisme
de concertation entre l’entreprise forestière et les populations locales autour de l’exploitation
des ressources ligneuses. La société IFB a tenté d’instituer en 2005 des comités de suivi
villageois. La décentralisation instaurée en 2006 dans la commune de Lobaye en assemblée
locale au niveau villageois doit être privilégiée par la commune et la société pour instaurer un
dialogue et informer la population des activités menées dans son terroir.

a PARPAF Groupement CIRAD Forêt / FRM 47

IFB PLAN D’AMENAGEMENT PEA 169 - Avril 2007

4.3.2. Analyse des modes d’exploitation des ressources et espaces forestiers

Les stratégies économiques adoptées par les populations de la zone combinent plusieurs
techniques de production : l’agriculture itinérante sur brûlis, les activités de prédation (chasse,
cueillette, pêche), la culture du café et l’exploitation du diamant.

L'agriculture vivrière
La majorité de la population vivant dans la zone pratique l’essartage traditionnel de la forêt
dense, ou « agriculture itinérante sur brûlis », qui se caractérise par une faible productivité,
l’utilisation d’un matériel rudimentaire et l’absence d’engrais et de produits phytosanitaires.
L'agriculture, malgré une forte demande locale, reste très largement sur une logique
d’autoconsommation avec une superficie moyenne cultivée par ménage d’environ 1 ha et une
période de jachère d’environ 3 ans (Echelle, 2006).

Dans ces conditions, la zone est globalement déficitaire du point de vue alimentaire ce qui
induit une pression sur le prix des productions vivrières et nécessite des importations
extérieures.

La production agricole est basée sur les cultures vivrières en distinguant trois zones
agricoles :

+ En forêt dense, se pratique la culture du manioc et du maïs ;

+ En forêt dégradée, en plus du manioc et du maïs, sont cultivés le café, la banane, l’igname
et le taro ;

+ En savane, en plus du manioc et du maïs, se développent les cultures d’arachide et de
sésame.

Encadré 10

Depuis des années, la culture du manioc connaît une dégradation de sa productivité à cause d'un virus, la
mosaïque africaine, qui affecte l'ensemble des variétés locales et provoque une réduction de rendement allant

de 50 à 80%. Exception faite de techniques culturales qui permettent uniquement de limiter la propagation du

virus, seul une reconversion à partir de boutures issues de variétés résistantes peut endiguer durablement la

maladie.

Le maïs représente en terme de volume la seconde production après le manioc. Cultivé en
petite quantité sur l’ensemble des parcelles de la zone, une grande partie de sa production est
transformée en alcool de traite, très prisée des exploitants miniers.

La culture de café
La culture du café aie culture de rente) a connu un recul important ces dernières années à
cause de l’effondrement des prix sur le marché mondial, de l’absence de l’achat du produit
aux planteurs et du découragement de ces derniers. On observe depuis 2006 une remontée des
cours avec pour corollaire des tentatives de reprise en main des plantations de café (entretien,

rajeunissement,.…).

a PARPAF Groupement CIRAD Forêt / FRM 48

IFB PLAN D’AMENAGEMENT PEA 169 - Avril 2007

Malgré une demande solvable élevée au niveau local (salariés d’IFB et d'ECOFAC,
exploitants miniers, commerçants) et un potentiel agro-écologique important, les activités

agricoles de la zone peinent à se développer. Les raisons à ce constat sont multiples et
représentatives de la situation générale en Centrafrique :

+ Une dégradation des infrastructures locales, accentuant les difficultés de mise en marché
et l’augmentation du prix de revient des productions.

+ La chute du prix du café, appauvrissant les producteurs et diminuant leurs capacités
d’investissement.

+ La faiblesse de l’offre commerciale locale, réduisant l’accès aux moyens de production et
de commercialisation tout en rendant impossible ou fortement coûteux tout
investissement.

+ La détérioration de l’ensemble des services publics d’appui au monde rural, diminuant la
diffusion d’informations techniques de qualité indispensable à l’accompagnement des
producteurs.

+ Une organisation sociale au niveau des villages conflictuelle, ayant tendance à bloquer
tout projet économique agricole qu’il soit individuel ou collectif.

L'élevage
Le petit élevage

Il concerne la volaille, les porcins, les caprins et les ovins et représente un « élevage »
exclusivement traditionnel. Les animaux sont en divagation, rarement nourris et soignés.
Leurs productions sont généralement destinées à être consommées à l’occasion des
cérémonies (dot, célébration de mariage, fêtes...) ou vendues pour répondre à des besoins
d'urgences.

La pisciculture

Dans le cadre de projet extérieur, plusieurs tentatives d’introduction de la pisciculture ont été
expérimentées sur la commune de Lobaye. Mais aucune initiative, jusqu'à présent, n’a réussit,
alors qu’il existe une demande locale importante non couverte (ouvriers IFB, diamantaires).
Les deux principales raisons à ces échecs proviennent d’une faible disponibilité d’alvins de
qualité au niveau national, qui ne permet pas de renouveler les populations.

L'élevage du gros bétail

L'élevage du gros bétail, localisé uniquement en zone de savane et en limite des zones
forestières au niveau du village Bossoui, est exclusivement conduit par les Mbororo. La
présence des troupeaux permet le développement d’une petite activité de collecte et de
transformation du lait réalisée par les femmes peuhles.

a PARPAF Groupement CIRAD Forêt / FRM 49

IFB PLAN D’AMENAGEMENT PEA 169 - Avril 2007

La chasse
Chasse coutumière

La chasse est une activité régulière des populations de la zone forestière, elle se réalise au
fusil, au piège ou au filet. Les pygmées qui sont considérés comme les meilleurs chasseurs et
pisteurs sont généralement sollicités pour mener cette activité. La chasse coutumière est de
plus en plus marquée par l’intervention massive des chasseurs allogènes venant de Bambio,
Mambélé ou Berberati et par la diffusion de nouvelles techniques de chasse (fusils
automatiques de gros calibre). La localisation des zones de chasse est grossièrement dressée
dans la Carte 4 et met en évidence un zone particulièrement fréquentée par les chasseurs
venant de Bambio et Boda (forêt de Bikolo).

Hormis pour les espèces protégées comme l’éléphant, le gorille et l’hippopotame, la chasse
coutumière peut s’exercer pour la subsistance du chasseur et de sa communauté, au moyen
d’armes de fabrication locale (Art. 36, 37 et 38 du Code de protection de la faune sauvage).
Mais très souvent, les chasseurs ne sont pas en règle avec ces dispositions (armes à feu sans
port d’armes, commercialisation des produits chassés, espèces chassées non autorisées).

Le projet PGTCV œuvre dans la zone pour apporter des éléments de réflexion en vue de la
révision du Code de protection de la faune sauvage. Il a obtenu une dérogation provisoire au
Code forestier dans 2 villages (Banga et Bounguélé) où la chasse se pratique sans contrôle des

éco-gardes (Cf. Encadré 11).

Les animaux les plus chassés sont les céphalophes bleus, les céphalophes de Peters, les singes
et les rats de Gambie (PGTCV, 2006). Les produits sont presque exclusivement destinés à la
vente.

Chasse sportive

Pour la saison de chasse 2006/2007, un secteur de chasse constitué de 5 zones a été attribué à
la Compagnie du Buffle Rouge. Bien que la cartographie définitive définissant la localisation
de ces 5 ZCV ne soit pas terminée à ce stade, il semble que ce secteur couvre l’entièreté du
PEA 169. D’après des premières prospections de terrain et la connaissance de la zone, la
ressource faunique intéressant la chasse sportive semble insuffisante dans ce secteur pour
assurer une activité durable.

Malgré l’arrêt de la phase 3 du projet ECOFAC, à travers un financement du CASDFT et de

la Compagnie du Buffle Rouge, des éco-gardes continuent de patrouiller la région,
notamment la forêt autour de Ngotto et la zone proche du parc national (campement Kpoka).

a PARPAF Groupement CIRAD Forêt / FRM 50
F
IFB PLAN D’AMENAGEMENT PEA 169 - Avril 2007

Carte 4 : Localisation des activités de chasse et de cueillette dans le PEA 169

République Centrafricaine

Légende

| Limite du PEA

Nb d'habitants par village
© Moins de 500

@ ::-:50

@ "2:60 150
a Campement

Activité de chase et de cueillette

“a EX zone d'actvté

——+ Déplacement des utilisateurs
tusion extérieure

Formation végétale

DM zore antnropisée
UM roûvrûée
DM sort marécageuse
EE Marécage

| Saane

Forêt

Source : Enquêtes PARP AFet PGTCV, 2008
Réalisation : P ARPAF, F évrier 2007
Géoréferencement: WGS 84.Coord Geo

IFB PLAN D’AMENAGEMENT PEA 169 - Avril 2007

Encadré 11

L'action du PGTCV (Projet de gestion des terroirs de chasse villageois) dans la zone est à souligner. Après plus
d'un an d'observations sur le terrain, certains constats peuvent être faits (E. Kaniowska, comm.perso.) :

+ Dans la plupart des cas, les terroirs de chasse des villages se chevauchent, ce qui demandera une gestion

inter-villageoise de ces terroirs pour la détermination de zones de chasse villageoises ;

+ L'analyse des tableaux de chasse a montré que le Céphalophe bleu était très majoritairement chassé, avec
59% des prises, suivi des petits singes (Moustac, Hocheur), des rongeurs et des Céphalophes rouges.

+ L'analyse des classes d'âges dentaires des prises a montré que les individus chassés étaient très
majoritairement des adultes, et qu'il n'y aurait donc pas de perturbation majeure de la structure d'âges
des populations animales ;

+ Plus du tiers des parties de chasse dépassent la journée ;

+ Du fait des actions de lutte anti-braconnage des éco-gardes, la chasse villageoise devient moins importante
autour de Ngotto et les chasseurs peuvent même se rendre dans des terroirs voisins (cas de Poutem qui se
retrouve dans les terroirs de Kpo et Boundjogo). L'approvisionnement en viande de brousse dans le marché
de Ngotto est perturbé car les chasseurs et revendeurs ne s'y rendent plus par crainte de saisie de la part
des éco-gardes.

Le projet travaille en outre sur la révision du code de la faune où les dispositions sur la chasse coutumière, la

liste des essences partiellement protégées et la législation sur les armes à feu devraient être revues.

La cueillette

Le «Koko » et les chenilles constituent les PFNL préférentiellement récoltés chez les Boffi
(Cf. $6.3.5, Tableau 26), mais ils sont, de manière générale, également largement consommés
en centrafrique. Ils représentent donc des spéculations importantes.

La cueillette des feuilles de « Koko » est une activité quotidienne réalisée principalement par
les femmes, les enfants et les Pygmées. Les feuilles sont achetées fraîches entre 25 et 50 Fcfa
la botte de 500 g où elles pourront être revendues entre 100 et 200 Fcfa sur Boda en fonction
des périodes.

De fin juillet à fin septembre, ces mêmes personnes ramassent également les chenilles,
sources de protéines alimentaires recherchées, pour les vendre fraîches ou fumées (2.000 Fcfa
le sceau de 5 litres à Ngotto). S’il y a quelques années, il était courant que des familles
quittent leur village pour vivre en forêt pendant la saison de ramassage, aujourd’hui c’est de
moins en moins fréquent et les gens préfèrent s’assurer le service des Pygmées. L’objectif
pour ces activités est d’atteindre un revenu journalier de 1.000 Fcfa.

De nombreuses variétés de champignons et d’escargots sont également concernées par ces
activités de ramassage, mais elles représentent des échanges moins importants.

a PARPAF Groupement CIRAD Forêt / FRM 52
F
IFB PLAN D’AMENAGEMENT PEA 169 - Avril 2007

La récolte du vin de palme (kangoya) et de raphia (péké) est une activité exclusivement
masculine. Le vin est vendu à 400 Fcfa le litre à raison d’une récolte globale journalière de 10
à 20 litres. Elle est presque quotidienne pour ceux qui la pratiquent.

La pêche
L’activité de pêche se pratique dans les deux cours d’eau limitant le PEA, la Mbaéré et la
Lobaye, par les villages des bassins versants. Ces deux rivières sont très poissonneuses mais
peu de pêcheurs y développent leur activité. Les produits de la pêche sont consommés par les
pêcheurs et les excédents vendus aux villages du bassin versant.

Le détournement des cours d'eau, la pollution par des particules de boue et l'ensablement

consécutifs aux travaux d'exploitation du diamant concourent à l'altération de la qualité de
l'eau dans la zone et pourrait avoir un impact sur la ressource piscicole.

L'exploitation locale des autres ressources forestières

Outre les produits issus de la cueillette, la forêt permet aux populations locales de subvenir à
leurs besoins vitaux avec la fourniture de bois énergie et de matériaux de construction.

Le bois de chauffe issu des zones de défriche ou des forêts environnantes permet aux familles
de se chauffer et de se nourrir. Les femmes et les enfants se chargent de cette tâche tandis que
les hommes partent en forêt prélever les poteaux qui servent à soutenir les maisons.

Les rameaux de raphia sont prélevés dans les bas-fonds et servent à la fabrication de nattes
pour couvrir les maisons.

L’artisanat est très peu pratiqué dans la zone. Seuls, quelques paysans et Pygmées des zones
forestières (notamment des villages Poutem, Baboundji, Grima, Ngola, Bagbaya, Mbangali et
de la ville de Ngotto) le pratiquent en activité secondaire. L’artisanat concerne :

+ des activités de vannerie à partir de rotin pour fabriquer des hottes (Kako)
+ des activités de sparterie pour la fabrication de nattes, nasses, tamis et corbeilles,

+ des activités de fonderie à partir de matériaux de récupération pour fabriquer des
ustensiles de cuisine,

+ des activités de menuiserie à partir de bois récupérés à l’IFB pour la fabrication de
meubles, chaises, tables, lits.

La production de charbon de bois est assurée dans la zone par un charbonnier qui s’est
arrangé avec la société IFB pour s’approvisionner en déchets et chutes de bois issus de la
scierie. Le site de production est installé dans la concession d’IFB et permet de produire 118
sacs par mois, à raison de 1250F/sac (Echelle, 2006). La vente se fait à Ngotto, Bossoui ou
Boda.

5 Le palmier produit 1 à 3 litres par jour pendants 3 semaines alors que le raphia peut atteindre 20 litres par jours
pour une même période d’exploitation.

bo PARPAF Groupement CIRAD Forêt / FRM 53
FA ZÆ
IFB PLAN D’AMENAGEMENT PEA 169 - Avril 2007

Les activités minières

Même si le sous-sol de la zone est également riche en or, les activités minières concernent
exclusivement l’extraction du diamant. Elle est pratiquée sans distinction ethnique,
principalement par des jeunes hommes qui l’abandonneront souvent après quelques années au
profit de l’agriculture jugée plus rentable. Hormis quelques exceptions, l’ensemble des
villages de la zone est concerné par l’exploitation du diamant.

Traditionnellement, on exploite exclusivement
le diamant selon deux modes : l’extraction en
zone alluvionnaire, qui se fait toute l’année en
creusant des trous de 40 m° environ pour
atteindre le gravier qui contient les diamants ; et
l'extraction dans les lits des cours d’eau qui ne
se pratique qu’en saison sèche au moyen de
trépieds en bois semi-immergés qui permettent
de « piéger » le gravier charrié par le courant.

Photo 7 : Extraction de diamant dans la Lobaye

L'organisation des chantiers est très hiérarchisée. Les sites d’extraction sont généralement
dirigés par la personne qui a découvert le premier diamant. Celui-ci prélève par la suite un
pourcentage (15 à 20 %) sur l’ensemble des produits des ventes des diamants extraits.

La majeure partie des chantiers est gérée par un « assureur » qui peut utiliser plus d’une
dizaine d’équipes d’artisans miniers par site. Ceux-ci s'organisent par groupe de 2 à 5
personnes. Chacun d’eux dispose de son propre matériel (pelle, barre à mine, seau, tamis,
sonde) auquel peut s’ajouter une moto-pompe prêtée par l’assureur. Celui-ci fait des avances
aux équipes, à raison de 5000 Fcfa à 6000 Fcfa par semaine. En échange, il dispose du
monopole d’achat de diamants extraits du site, duquel il déduira les avances versées. Le reste
des revenus est reparti selon des règles fixées par les membres du groupe. L’assureur contrôle
les exploitants miniers pendant tout le processus d’extraction et de lavage des graviers.

Dans ce système les artisans, même s’ils connaissent les différentes qualités de diamant brut,
ne maîtrisent généralement pas les critères précis d’achat des diamants. Ceux-ci sont donc
achetés à des tarifs très compétitifs (en fonction de la qualité aux alentours de 100.000 Fcfa le
carat) qui ne laissent généralement pas de revenus importants aux artisans.

La ville de Ngotto et les villages de Bossui et de Siki représentent les zones où l'intensité
minière est la plus importante (Cf. Carte 5).

bo PARPAF Groupement CIRAD Forêt / FRM 54
FA ZÆ
IFB

PLAN D’AMENAGEMENT PEA 169 - Avril 2007

Carte 5 : Localisation des activités diamantifères dans le PEA 169

République Centrafricaine

Projet d'Appui à la Réalisation des Plans d'Aménagement Forestier

/

Légende

Lure ou pes 169

Nb d'habitants par village
© Moins de 500
@ 150

© "0150

Activité diamantifère

Artisanale (faible)

M «sance core)
C1 serir-inaustriene

Le
0 10 20 km e
| ee
Source : Etudes terrain PARPAF,P OTC V - 2005
Réalisation : P ARPAF Fevrier 2007
Géorétérencement : WGS 84-Coord. Géo Due À

a PARPAF Groupement CIRAD Forêt / FRM 55

IFB PLAN D’AMENAGEMENT PEA 169 - Avril 2007

A côté des activités traditionnelles d’extraction, se développent des exploitations semi-
industrielles qui emploient une main d’œuvre salariée (Groupe Perrière et GETRAC, entre
autres). Ces structures disposent dans le cadre des activités d’extraction fluviale, de matériels
d'aspiration pour récolter le gravier charrié, complété par des systèmes de trémies
automatiques pour le triage. Sur terre ferme l’extraction se réalise manuellement.

Seul le Groupe Perrière travaille actuellement sous permis de prospection. À Bossui, la
société Lobaye Gold exploitait la zone de manière industrielle mais son activité a été
suspendue en 2006.

4.3.3. Niveau de coexistence dans l’utilisation des espaces et des ressources
forestières entre IFB et les populations locales

Comme dans toutes les autres régions forestières, la pression sur les espaces et ressources
forestières est liée aux activités traditionnelles des villages de la zone, de l’activité
industrielle de la société forestière en place et d’autres activités non traditionnelles (chasse
sportive, extraction de diamants). L'ensemble de ces activités tend à modifier l’utilisation des
espaces qui doivent désormais être gérés par plusieurs utilisateurs.

Même si certaines activités ne sont pas forcément antagonistes, elles requièrent un cadre de
concertation entre les gestionnaires de la ressource afin d’assurer l’équilibre des espaces et
des ressources à long terme.

Les activités traditionnelles pratiquées par les villages de la zone s’exercent sur l’ensemble du
PEA sans pouvoir être définies dans le temps et l’espace, contrairement à l’activité
d’exploitation forestière pratiquée dans une nouvelle assiette de coupe chaque année.

Un des impacts majeurs de l’exploitation forestière sur l’espace s’exerce à travers l’ouverture
de routes forestières qui requière une gestion prudente, pour éviter des pressions
supplémentaires sur la ressource. Ces routes deviennent des axes de pénétration privilégiés
pour exercer des activités non durables sur la ressource.

Encadré 12

Un certain nombre de mesures doivent être prises pour encourager les populations à des pratiques de gestion
durable des ressources naturelles, quand leurs activités ou celles de personnes extérieures (le grand
braconnage, l'extraction minière et les fronts pionniers agricoles accompagnés des feux de brousse, entre
autres) menacent l'intégrité écologique de la forêt.

Ces mesures relèvent d'un engagement partagé entre les différents usagers et acteurs, dont l'Etat et les
populations locales, les services agricoles, l'aménagement du territoire, les ONG et projets de développement.

bo PARPAF Groupement CIRAD Forêt / FRM 56
FA ZÆ
IFB PLAN D’AMENAGEMENT PEA 169 - Avril 2007

5. PRESENTATION DE IFB NGOTTO

5.1. Profil de l’entreprise

Les Industries Forestières de Batalimo (IFB) est la plus ancienne des sociétés forestières
existantes en Centrafrique, à capitaux français. Société anonyme au capital de 200 millions de
FCFA, elle a été créée dans les années 70 par Mr Jacques Gaden et est toujours gérée par sa
famille. L'exploitation du bois est la seule activité de cette entreprise dotée d’une antenne
administrative à Bangui et de deux sites industriels, l’un à Ngotto et l’autre à Batalimo (200
km à l’est de Ngotto).

Parmi les sociétés forestières en Centrafrique, IFB est la première société à s’être engagée
dans l’aménagement avec la mise en œuvre du plan d'aménagement du PEA 169 depuis
1997. En outre, c’est aussi la première société à obtenir un certificat sur l’Origine et Légalité
du Bois (OLB) en 2006.

5.2. Exploitation pratiquée

5.2.1. Assiettes de coupe

Avant le démarrage des activités d’exploitation, la société adressait une demande d’acte de
mise en valeur à l’administration dans laquelle elle définissait la superficie à parcourir
annuellement et une estimation du prélèvement forestier. Cet acte de mise en valeur est
désormais remplacé par un plan annuel d’opération (PAO).

Le découpage initial du PEA 169 prévoyait 30 assiettes annuelles de coupe (AAC), appelée
parcelles, de surface variable mais devant fournir une possibilité annuelle à peu près
constante. Les 3 premières AAC faisaient exception avec un volume disponible moindre,
correspondant à une montée en puissance de la production.

Les parcelles étaient regroupées par 3 pour former des coupons d’exploitation. Dans le
découpage révisé, les AAC sont regroupées par 5, en Unités Forestières de Gestion (UFG).

La surface parcourue par l’exploitation depuis la mise en œuvre du plan d'aménagement est
de 36 000 ha et correspond au passage dans 10 AAC (Cf. Carte 6). Seule l’AAC n°6 n’a pas
été exploitée par la société car jugée trop pauvre et ce malgré une décision ministérielle de
parcourir cette assiette. Depuis 2002, la société exploite les parcelles décalées d’une année. A
noter, l’exploitation des AAC n°8 et 9 avant de revenir à l’AAC n°7 (Tableau 12).

bo PARPAF Groupement CIRAD Forêt / FRM
FA ZÆ

57
IFB

PLAN D’AMENAGEMENT PEA 169 - Avril 2007

vison

vou

Carte 6 : Ancien parcellaire et assiettes annuelles de coupe exploitées sous aménagement

wave mere
L ñ

République Centrafricaine
Projet d'Appui à la Réalisation des Plans d'Aménagement Forestier
TER

Légende
M Ste inausriel
— Route du dème parallèle

—— Route secondaire
CT unie quPeass

AAC exploitée

AAC non explotée

LZZA #4 en cours c'explotation

Z} AAC prospectée ou en cours de prospection

T T
TE méve

PARPAF Groupement CIRAD Forêt / FRM 58

visen

en

siseu
IFB

PLAN D’AMENAGEMENT PEA 169 - Avril 2007

Tableau 12 : Assiettes de Coupes Annuelles exploitées ou en cours d’exploitation

N°
Coupon

Surface
totale* (ha)

Surface
utile** (ha)

Année
d'exploitation

slwlole

nlolælalu

=|s

*SIG PARPAF, 2006

**Plan d'aménagement 1997

5.2.2. Production

Les essences exploitées les plus couramment par la société sont : le Sapelli, le Sipo, l’Iroko, le
Kosipo, le Tiama et le Dibétou. Le Sapelli est exploité dans des proportions beaucoup plus
élevées que les autres essences (Cf. Tableau 13).

Tableau 13 : Volumes déclarés par essence depuis la mise en œuvre du plan d'aménagement

Source : Mouvements des bois, IFB (volumes préparés de 1997 à 2003, volumes abattus en grisé)

(m3)
Essence 1997 | 1998 | 1999 | 2000 | 2001 | 2002 | 2003 | 2004
Sapelli 7093 |17 736 | 22 872 | 27 430 | 20 656 | 13 961 | 10.003
Sipo 248 942 1934 | 948 998 726 699 8 160
Iroko 6 114 44 39 2112 | 3 999
Kosipo 25 65 209 961 728 2 480
Tiama 102 369 970 17 29 246 110 1 843
Dibétou 32 1179 1459
Padouk 9 129 162 42 33 178 696
Bossé 13 3 44 321 0 381
Divers BR° 2 29 61 46 22 160
Ayous 17 0 54 0 71
Mukulungu 15 50 0
Ako 17 15 0
Total 7 458 | 19 330 | 26 093 | 28 398 | 22 142 | 18 525 | 14036 143 537

En 2006, 30% des billes issues de l’exploitation étaient vendues à l’état de grumes export, soit un
volume total de 5 310 m3, le Sapelli représentant à lui seul près de 95% du volume exporté.

* Br: Bois rouges (Bété, Bodia, Bubinga, Dabema, Ebiara, Ekoume, Essia, Etimoé, Eveuss, llomba, Kotibé, Lati, Limbal,
Manikara, Mukulungu, Oboto, Pao, Tali, Tchitola, Zingana)

a PARPAF Groupement CIRAD Forêt / FRM

59
IFB PLAN D’AMENAGEMENT PEA 169 - Avril 2007

5.2.3. Organisation des opérations en forêt

5.2.3.1 Organisation du personnel

Un chef d’exploitation expatrié conduit le chantier. Aidé de son adjoint, il dirige les équipes
d’abattage, de tronçonnage, de débardage, de parc forêt et d'évacuation des bois. L'équipe de
prospection est dirigée par le responsable de la cellule d’aménagement. L’équipe des travaux
publiques travaille sous la responsabilité du chef d’exploitation pour l’ouverture des routes en
forêt et l’entretien des routes nationales.

Le garage est dirigé par un chef de garage expatrié, assisté d’un magasinier. La scierie est
contrôlée par un chef de scierie national, sous la supervision des responsables en place.
L’ensemble des activités de production est supervisé par un directeur de production, basé à
Batalimo. La direction générale, basée à Bangui, se charge de la partie administrative et
commerciale (Cf. Figure 2).

Figure 2 : Organigramme simplifié de la Société IFB à Ngotto

5.2.3.2 Inventaires d'exploitation

Il y a deux équipes de prospection de 15 personnes dirigées par un chef d’équipe et composées
comme suit :

Layonnage :

L’équipe de layonnage comporte 8 personnes : 1 boussolier et son aide, 1 chaîneur, 1 peintre et 4
machetteurs. Ils sont chargés de l’ouverture des layons avant le comptage pour délimiter des
unités ou blocs de 500 m sur 500 m, soit 25 ha. Ce bloc est divisé en quatre parcelles, par des
layons dits coupés-bas. Les deux layons de bordure appelés grands layons sont chaînés tous les
25 m. A chaque 500 m sont ouvert les transversales.

a PARPAF Groupement CIRAD Forêt / FRM 60
F
IFB PLAN D’AMENAGEMENT PEA 169 - Avril 2007

Comptage :

L’équipe de comptage constituée de 7 personnes progresse par virée sur une largeur de 125 m
(largeur d’une parcelle). Pour un bloc de 500 m, les 6 prospecteurs chargés de prendre les
mesures font quatre virées (Cf. Figure 3) : distancés de 20 à 25 m les uns des autres, ils avancent
dans la parcelle alors que le pointeur progresse sur le layon de délimitation et se charge de
reporter les informations sur la carte de prospection.

En 2006, 29 essences sont inventoriées : Ako, Azobé, Ayous, Bété, Bilinga, Bosse foncé, Bossé
clair, Dibétou, Difou, Doussié blanc, Doussié rouge, Eyong, Fraké, latandza, Iroko, Kosipo,
Kotibé, Lati, Longhi blanc, Mukulungu, Niové, Olon, Padouk rouge, Pao rosa, Sapelli, Sipo,
Tali, Tiama, Tchitola.

Bloc 500 m

G
r
a
Coupe-b:
ñ oupe-bas
d
L
a
y
o°
n
5
0
0 Sens de Virée
n
Parcelle 125 m Transversale
(500 m)

Figure 3 : Fonctionnement des inventaires d’exploitation

Sur la carte de prospection est inscrit :
+ le positionnement de l’arbre ;

+ le numéro de l’arbre donné par le pointeur et marqué sur l’arbre à une hauteur d’environ 1 m.
Un numéro est attribué seulement aux essences faisant l’objet d’une exploitation (6 essences en
2006 : Sapelli, Sipo, Kosipo, Padouk rouge, Iroko et Dibétou).

bo PARPAF Groupement CIRAD Forêt / FRM 61
FA ZÆ
IFB PLAN D’AMENAGEMENT PEA 169 - Avril 2007

+ Le diamètre de l’arbre mesuré à l’aide d’un galon circonférentiel est marqué sur l’arbre mais
seulement pour les essences faisant l’objet d’une exploitation (Cf. Liste page précédente) ;

+ la classe de qualité pour les essences faisant l’objet d’une exploitation (billes Export : EX,
billes scierie : SC).

Les informations concernant les éléments importants du paysage (cours d’eau, pistes, nature du
sol) sont aussi notées.

Les fiches de prospection sont utilisées par les abatteurs pour retrouver les arbres à abattre, puis
aux autres stades des opérations d’exploitation pour suivre la tracabilité des billes.

Toutes les fiches de prospection sont ensuite synthétisées sur une carte papier à l’échelle de
l’AAC où le nombre de tiges prospectées pour les essences exploitées est cumulé par bloc.

5.2.3.3 Abattage

Il y a une équipe d’abattage composée d’un chef, de deux pisteurs, de trois abatteurs assistés
chacun de leur aide. Un commis se charge de prendre les mesures après abattage et un marteleur
marque la souche à la peinture et au marteau forestier.

L’abattage se réalise de la manière suivante :

+ Le pisteur, orientant les abatteurs, parcourt la parcelle avec la fiche de prospection, pour
retrouver les arbres à abattre en fonction des numéros de prospection. Sur les layons de
prospection, le pisteur indique le nombre d’essences à exploiter avec des encoches sur des jalons.
Le chef d’équipe vérifie le diamètre et la conformité de l’arbre. Il décide de ne pas abattre
l’arbre, par exemple, lorsque les lianes sont trop nombreuses ou que le diamètre est trop grand.

+ Les abatteurs suivent les traces des pisteurs. S’ils trouvent un pied prospecté mais sans
chemin tracé, ils n’abattent pas le pied.

+  L’abatteur abat l’arbre selon les techniques de l’abattage directionnel (formation des
abatteurs en 2006 par Stratégie Bois).

+ Le numéro de la bille est frappé au marteau forestier sur la souche et la culée de l’arbre après
l'abattage. Ce numéro est noté sur la fiche d’abattage pour garantir la lisibilité de la tracabilité.
La date d’abattage et le numéro d’assiette sont marqués à la peinture sur la souche.

5.2.3.4 Tronçonnage

Une équipe de tronçonnage est composée d’un chef d’équipe et de 4 tronçonneurs avec leur aide.
Les longueurs des billes sont décidées d’après les défauts et les exigences pour la valorisation à

l'exportation. Le billonnage s’effectue après mesure avec un mêtre à pointe, seulement sur les
longues ou grosses billes.

a PARPAF Groupement CIRAD Forêt / FRM 62
F
IFB PLAN D’AMENAGEMENT PEA 169 - Avril 2007

Le tronçonnage se fait à la suite de l’abattage. Le chef d’équipe récupère la fiche de prospection
où les arbres abattus sont portés avec leur numéro et y reproduit le nombre de billes découpées
dans les grumes abattues.

5.2.3.5 Débusquage et débardage

L’équipe de débardage est constituée de 5 personnes : un commis, un conducteur et son aide et
deux élingueurs.

Le commis de débardage indique au conducteur les billes à évacuer, en respectant un tracé de
pistes le moins destructeur possible : une piste principale est respectée par le conducteur qui
l’emprunte systématiquement pour aller chercher les arbres d’un bloc.

(@) O
© Bille à débarder
(e) O

N

— Piste secondaire de débardage
Piste principale de débardage

5.2.3.6 Parc Forêt

Les parcs qui reçoivent les billes débardées sont de 2 catégories : les parcs principaux espacés de
1 km sur la piste principale et en fin de bretelle ; les parcs secondaires espacés de 500 m sur les
bretelles.

Parc principal Ne Parc secondaire

T

5.2.3.7 Transport des bois
Une équipe mobile composée d’une dizaine de personnes s’occupe du chargement en forêt :
+ un conducteur d’engin charge les billes sur les grumiers ;

+ un commis de chargement prépare le bordereau d’acheminement des billes au parc central
pour les billes « Scierie ». Pour les billes « Export », il prépare le dossier complet du grumier qui
les acheminera au Cameroun. Son adjoint l’assiste dans l’évacuation des billes « Scierie ».

bo PARPAF Groupement CIRAD Forêt / FRM 63
FA ZÆ
IFB PLAN D’AMENAGEMENT PEA 169 - Avril 2007

5.2.3.8 Contrôles BIVAC

Le MEFCPE a délégué le contrôle des exportations de bois hors CEMAC à la société BIVAC.
Un inspecteur réalise les contrôles au niveau des parcs forêts et du site industriel. Les grumes et
les avivés destinés à l’exportation sont marqués par une plaquette. Le rapport des contrôles
permet l'établissement des Attestations de Vérification à l’Export (AVE), documents
indispensables à l’exportation hors CEMAC.

5.3. Outil industriel

Le site industriel de Ngotto a été implanté en 1998 et est alimenté en totalité par le PEA 169.

Scie de tête
Brenta
© 180
Y
Déligneuse
Soccolest
2 L
Ebouteuse Ebouteuse
Local Export
Déchets
Déchets
LA
TRIAGE et COLISSAGE

Figure 4 : Schéma simplifié de l’outil industriel du site de Ngotto (2006)

La scierie de Ngotto a débuté ses activités en juin 2002. En 2006, 73 personnes sont employées
dont 32 permanents et 41 temporaires : 25 permanents et 34 temporaires à la scierie, 2
temporaires à l’affütage, 7 permanents et 5 temporaires à la menuiserie.

Deux équipes assurent le fonctionnement de la scierie de 6H à 22H : une équipe de 6H à 14H, la
seconde prenant le relais jusqu’à 22H. Une équipe d’entretien est mobilisée les dimanches.

bo PARPAF Groupement CIRAD Forêt / FRM 64
FA ZÆ
IFB

PLAN D’AMENAGEMENT PEA 169 - Avril 2007

Photo 8 : Scierie IFB Ngotto

Les machines comprennent une scie de tête
verticale, du type Brenta CD 180 datant de
1981, une déligneuse et deux ébouteuses

(Cf. Figure 4).

Pour l’affütage, la scierie dispose d’un poste
à soudure, de trois affüteuses (1 à ruban et 2
à lame circulaire), de deux stelliteuses
(automatique et manuelle à gaz), d’une table
de planage et d’une rectifieuse. En outre,
une  affüteuse  Stihl est chargée
spécifiquement d’affûter les chaînes des
tronçonneuses.

Deux groupes électrogènes du type Caterpillar de 220/250 KkVa alimentent alternativement la
scierie, le garage et le site de 6h à 22h, un groupe Volvo de 110 kKVa alimente le campement la
nuit, secondé par un groupe de réserve Perkins de 40 kKVa.

La capacité maximale de transformation de l’outil industriel a été donnée à 600 m3 de
débités/mois. Cette capacité n’a été quasiment atteinte qu’en 2006 avec la mise en place d’une
seconde équipe (Cf. Figure 5) mais sur l’année, la société a consommé en moyenne 1 200
m3/mois de grumes pour une production de seulement 350 m3/mois de débités, soit un
rendement matière de 29,2%.

—"Voi débités

—— Capacité max

—— Capacité moyenne

m3 débités

dv

Fev Mars Avril

Mai

Juin

Juil Aout Sept Oct Nov Dec

Figure 5 : Production mensuelle (m3) des débités en 2006

Depuis 2004, la consommation en grumes a augmenté de plus de 10% (Cf. Figure 6).

a PARPAF Groupement CIRAD Forêt / FRM 65
F
IFB PLAN D’AMENAGEMENT PEA 169 - Avril 2007

Grumes consommées (m3)

20000

15000
ê
=

à 10000
È
5
d

7 5000

0

2002 2003 2004 2005 2006
Années

Figure 6 : Evolution de la consommation grumes de la scierie de Ngotto depuis 2002

En 2006, les essences transformées sont le Sapelli, le Sipo, le Kosipo, l’Iroko, le Dibétou et, de
manière anecdotique, le Bosse clair (Cf. Figure 7). Le Sapelli représente près de 90% de la
production de débités, en proportion nettement plus élevée que les 2 dernières années (où le
Sapelli représentait en moyenne 50 à 60% de la production).

Kosi
1 Dibétou
à 4% Divers BR
Sipo 1%

5% -

Sapelli
89%
1

Figure 7 : Essences sciées en 2006 (% volume)

Les rendements matière sont d’environ 30% pour le Sapelli, le Sipo et le Dibétou et d’environ
20% pour le Kosipo (Cf. Tableau 14).

bo PARPAF Groupement CIRAD Forêt / FRM 66
FA ZÆ
IFB PLAN D’AMENAGEMENT PEA 169 - Avril 2007

Tableau 14 : Production des débités et rendements matière par essence

Prod
débités
m3

Divers BR

(Mouvements des bois, 2006)

En 2006, 90% de la production de sciages est exportée avec en majorité des sciages du Sapelli et
de Sipo pour le marché européen (Cf. Tableau 15). La production de sciage locale est destinée
essentiellement au marché des pays de la CEMAC.

Tableau 15 : Proportion des débités vendus à l'export par essence en 2006

bo PARPAF Groupement CIRAD Forêt / FRM 67
FA ZÆ
IFB PLAN D’AMENAGEMENT PEA 169 - Avril 2007

6. ETAT DE LA FORET

6.1. Historique de l’exploitation

La forêt de Ngotto a fait l’objet d’un arrêté de classement en 1961 et n’a été exploitée que
tardivement.

Divisée dans sa partie sud, en deux Permis Temporaires d'Exploitation (PTE), n°160 et 161, cette
forêt a été attribuée à la société SICA-Bois en 1988. La surface totale parcourue par l’exploitant a
été estimée à 46 027 ha et couvre tout le sud du permis (Cf. $ 8.5.2, Carte 11). L'exploitation a
prélevé principalement du Sapelli (82%), pour un volume extrait évalué à 197 000 m3, toutes
essences confondues (soit 5 m3/ha).

Après faillite de cette entreprise en 1990, les 2 PTE se sont retrouvés englobés dans la zone
d'intervention du projet ECOFAC.

Erigé en PEA, il a finalement été attribué en 1996 à la société IFB qui n’a entrepris l’exploitation
de son permis qu’en 1997, après approbation du plan d'aménagement. L'exploitation se cantonne
depuis sur les assiettes de coupe annuelle prévues dans le plan d'aménagement (Cf. Paragraphe
5.2.1).

Une incursion de la société SEFCA a cependant eu lieu en 1995, au nord-ouest du permis sur une
profondeur d’environ 5 km. La surface totale parcourue par l’exploitant a été estimée à 2 600 ha
pour un volume sorti, principalement en bois rouges, de 9 000 m3.

6.2. Inventaires antérieurs de la ressource

En 1964, un inventaire a été effectué dans le bassin de la Mbaéré par le Centre Technique
Forestier Tropical (CTFT) à un taux de sondage de 1%. Malgré les surfaces couvertes, les
résultats issus de cet inventaire ne permettaient pas de caractériser de manière précise les
formations forestières.

C'est dans le but de fournir un aperçu global de la diversité dendrologique et du potentiel
forestier du massif du sud-ouest qu'un inventaire forestier de reconnaissance a été initié dans le
cadre du PARN. Cet inventaire à 0,1% a parcouru le massif de Ngotto en 1992, localisé
entièrement dans l’unité d’aménagement (UA) n°V.

Le Tableau 16 donne les volumes exploitables avec leur marge d’erreur pour quelques essences
commerciales principales.

bo PARPAF Groupement CIRAD Forêt / FRM 68
FA ZÆ
IFB PLAN D’AMENAGEMENT PEA 169 - Avril 2007

Tableau 16 : Volumes exploitables toutes qualités pour l’UA n°V (PARN, 1992)

Essence Volume brut
m3/ha
Sapelli 3,78 + 18%

Dibétou 0,61 + 36%
Kosipo 0,72 + 39%
Tiama 0,43 + 37%
Sipo 0,33 + 68%

6.3. Synthèse des résultats d’inventaire d’aménagement

6.3.1. Rappel de la méthodologie d’inventaire et du traitement des données

Trois zones ont été définies par ECOFAC et parcourues en décalé dans le temps (1993/94 —
1995/96).

Deux protocoles ont été adoptés (Cf. Plan de sondage en Annexe 5) :
- Pour les zones 1 et 2, les layons étaient équidistants de 2 kilomètres et les parcelles de 0,5
ha continues sur le layon ;
- Pour la zone 3, les layons étaient équidistants d’un kilomètre et les parcelles de 0,5 ha
espacées de 250 m sur le layon.

Dans les 2 cas, le taux de sondage reste identique : 0.94%

Chaque placette de 250 m de long sur 20 m de large intégrait une placette de régénération de 50
m de long où étaient comptées toutes les tiges de plus de 10 cm de diamètre. Sur les 200 m
restant, toutes les tiges de plus de 30 cm de diamètre ont été comptées. Aucune cotation de
qualité des fûts n’a été effectuée, seules l’identification de l’essence et la mesure du diamètre à
1,30 m étaient réalisés.

En outre, quelques données écologiques ont été relevées : traces d'animaux, végétation arbustive
(absente, faible ou forte présence), végétation herbacée (absente, faible ou forte présence), et
traces de feux.

La saisie et le traitement des données avaient été effectués à l’époque sous le logiciel Foxpro.
Ces données ont ensuite été reformatées par le CIRAD pour pouvoir être traitées avec le logiciel
TF-Suite, utilisé par le PARPAF.

Lors du reformatage, des changements ont du être apportés du fait des protocoles d’inventaire
différents de celui préconisé par les normes PARPAF :
+ Les surfaces des placettes sont différentes (0.1 ha pour la régénération et 0.5 ha pour
l’inventaire) et les calculs par hectare ont dû être adaptés.
+ Les layons étaient découpés en sous-layons (bloc de placettes contiguës). Ce découpage
disparaît (les placettes sont réaffectées au layon principal).
+ Les arbres sont mesurés individuellement en diamètre (pas en classe) et n’ont pas de
qualité associée.

bo PARPAF Groupement CIRAD Forêt / FRM 69
FA ZÆ
IFB PLAN D’AMENAGEMENT PEA 169 - Avril 2007

+ Certains DME ont du être revus car ne concordaient pas avec le cahier de charges. Le
DME des essences non indiquées dans le cahier des charges était porté à 50 cm alors que
les essences dites « Divers» ont un DME de 70 cm (selon les normes nationales
d’aménagement, 2006). Le DME des « divers » a donc été fixé arbitrairement à 70 cm.

+ Les relevés écologiques (faune, PFNL et régénération) sont absents.

En outre, les tarifs de cubage ont été revus en privilégiant les tarifs du PARN à ceux de Mbaiki,
utilisés précédemment par ECOFAC. Lors de l’élaboration du plan d’aménagement par
ECOFAC, les tarifs du PARN n'étaient pas publiés. Trente et un tarifs spécifiques ont été réalisés
ainsi qu'un tarif général (contre 4 tarifs élaborés par le projet de recherche de Mbaiki). La
construction de chacun de ces tarifs a requis près d’une centaine d'études d'arbres également
réparties dans chacune des classes de diamètre.

Les résultats qui sont présentés dans ce document sont générés, pour la plupart, par le logiciel
TF-Suite.

6.3.2. Stratification

Le PARPAF a repris la stratification du PEA pour tenir compte des évolutions du peuplement
depuis 1989, date de la précédente photo-interprétation, en cernant de manière plus performante
les strates utiles du PEA. La technique d’analyse est restée la même, à savoir interprétation sous
stéréoscope, report sur transparent et digitalisation sur SIG, mais la typologie utilisée par le
PARPAF diffèrent, sur certains points, de celle définie par ECOFAC :
- Pour la forêt dense, 3 classes basées sur la densité du couvert pour ECOFAC (inf. à 20, de
20 à 60 et plus de 60%) contre 4 classes pour PARPAF (inf. à 20, de 20 à 50, de 50 à 80
et plus de 80%) ;
- Pour la forêt secondaire, 2 classes pour ECOFAC (jeune, adulte) alors que le PARPAF ne
fait pas de distinction (le stade adulte risquant de se confondre avec de la forêt dense).

Les résultats de la photo interprétation donnent avec précision la valeur de la superficie utile du
PEA : la surface utile est passée de 153 431 ha à 137 585 ha (soit une baisse de 10%), notamment
par le déclassement des recrûs forestiers et des forêts inondables (Tableau 17).

La typologie des formations photo-interprétées est reprise en Annexe 6.

bo PARPAF Groupement CIRAD Forêt / FRM 70
FA ZÆ
IFB PLAN D’AMENAGEMENT PEA 169 - Avril 2007

Tableau 17 : Surfaces par formations végétales photo-interprétées (PARPAF, 2006)

Strates interprétées | Su(ha) | Snu(ha) | Total
Complexe de cultures 4211 4211
Forêt brûlée 3188 3188
Forêt claire 1947 1947
Forêt dégradée 34672 34672
Forêt dense 70 306 70 306
Forêt galerie 742 742
Forêt galerie dégradée 3395
Forêt inondable 608
Forêt jeune 29 904
Forêt marécageuse 3 693

Forêt ouverte 14
Marécage 14 204

Prairie hygrophile 518
Recru forestier 4991

Savane arbustive 13717

Savane boisée 356
Village 130
TOTAL 137 585 186 596

La superficie utile regroupant les strates de forêt productive représente 74% de la surface totale
du PEA (Carte en Annexe 7). La forêt dense, quoique majoritaire, ne couvre que 38% du permis
alors que la forêt dégradée en couvre 19%. Les forêts jeunes quant à elles représentent 16% de la
surface totale.

6.3.3. Caractéristiques dendrométriques générales

La liste des essences inventoriées est présentée en Annexe 8. Pour la présentation des résultats
d'inventaire, plusieurs groupes avaient été définis par ECOFAC. Ces groupes ont été maintenus :

+ Groupe 1 : Essences commercialisées.
+ Groupe 2 : Essences commercialisables.
+ Groupe 3 : Essences à valeur commerciale.

+ Groupe 4 : Autres essences.

6.3.3.1 Effectifs

Les effectifs par hectare du groupe 1, pour toutes les qualités et toutes les strates, sont présentés
dans le Tableau 18. Ils sont regroupés en 3 catégories : tiges de plus de 10 cm, tiges de plus de 30
cm et tiges de plus de 80 cm de diamètre.

Le détail pour chaque classe de diamètre et pour les trois autres groupes est présenté en Annexe
9.

a PARPAF Groupement CIRAD Forêt / FRM 71

IFB PLAN D’AMENAGEMENT PEA 169 - Avril 2007

Tableau 18 : Effectifs cumulés par hectare (tige/ha), toutes qualités et toutes strates

Nom Pilote DME (cm)
Essences commercialisées

Azobé 0,896
Bossé clair 0,958
Bossé foncé 4,639
Dibétou 2,169
Doussié blanc 0,114
Doussié rouge 0,474
Ebène 2,941
Iroko 0,470

Kosipo 1,292
Padouk rouge 1,804
3,133
0,212
1,476
0,007

Total Groupe 1
Essences commercialisables 2,688
Essences à valeur commerciale 64,612
Autres 316,256

TOTAL Groupes 404,142

Les espèces les plus représentées en effectif sur l’ensemble du PEA sont : Manilkara, Ngale,
Niove, Modiengue et Ohia. Si on ne tient compte que des tiges supérieures à 80 cm, les espèces
les mieux représentées sont : Manilkara, Essia, Sapelli, Dabema et Dibétou.

Le Sapelli est l’espèce la plus abondante du groupe 1, aussi bien en petites tiges qu’en tiges de
gros diamètres. À noter, l’absence ou la rareté des espèces comme l’Ayous, l’Aniégré ou
l’Acajou. Le Fraké reste néanmoins assez présent avec 0,09 tiges de plus de 80 cm à l’hectare
(1,4% de l’effectif total). Cette composition floristique caractérise la spécificité de la forêt semi-
décidue du PEA 169 (Tableau 19).

a PARPAF Groupement CIRAD Forêt / FRM 72

IFB PLAN D’AMENAGEMENT PEA 169 - Avril 2007

Tableau 19 : Nombre d’espèces et effectifs totaux par famille

EFFECTIFS EFFECTIFS
FAMILLE TOTAUX FAMILLE TOTAUX
PAR HA PAR HA
Acanthaceae 0,118 Marantaceac 0,000
Agavaceae 1,031
Anacardiaceae 0,905 Mimosaceac
Moraceae
Apocynaceae 5,649
Araliaceae 0,001 Myrtaceae
Arecaceac 0,089 Ochnaceae
Balanitaceae 0,344 Octochnemataceae
Bignoniaceae 1,292 Olacaceac
Bombacaceac 0,138 Pandaceac
Boraginaceae 0,042 Pandanaceae
Burseraccac 4,684 Papilionaceae
Caesalpiniaceae 8,461 Passifloraceac
Chailletiaceae 0,004 Rhamnaceae
Chrysobalanaceae 9312 Rhizophoraceae
Combretaceac 0,544 Rubiaceae
Commelinaceae 0,012 Rutaceac
Dilleniaceae 0,004 Samydaceae
Ebenaceae 9,794 Sapindaceae
Euphorbiaceae 28,584
Fabaceae 0,014 Scytopetalaceae
Flacourtiaceae 8,435 Simaroubaceae
Sterculiaceae

Hypericaceae Styracaceae

Inconnu Tiliaceae
Irvingiaceae Ulmaceac
Lecythidaceac Verbenaceae
Lepidobotryaceae Violaceac

Loganiaceac Vochysiaceae

404,142

La famille des Cesalpinaceae regroupe le plus grand nombre d’espèces sur le PEA, suivi des
Euphorbiaceae et des Sapotaceae.

Les familles des Sapotaceae, Meliaceae, Annonaceae, Myristicaceae et Guttiferae présentent les
effectifs par hectare (toutes classes de diamètre confondues) les plus élevés.

6.3.3.2 Volumes

Les volumes par hectare, pour toutes les qualités et toutes les strates sont présentés dans le
Tableau 20. Ils sont regroupés en 3 catégories : tiges de plus de 10 cm, tiges de plus de 30 cm et
tiges de plus de 80 cm.

Le détail pour chaque classe de diamètre et pour toutes les essences est présenté en Annexe 10.

a PARPAF Groupement CIRAD Forêt / FRM 73

IFB PLAN D’AMENAGEMENT PEA 169 - Avril 2007

Les tarifs de cubage utilisés sont ceux élaborés par le PARN. Ils sont présentés, par essence, en
Annexe 11. Ils ont été établis pour une trentaine d’essences sur un échantillon d’arbres de plus de
30 cm de diamètre lors de l’inventaire de reconnaissance du massif forestier du sud-ouest. Pour
les essences faiblement représentées ou celles n’ayant pas fait l’objet d’un tarif spécifique, un
tarif général a été construit à partir de l’ensemble des études sur les autres essences. Pour les
classes de diamètre 10 et 20 cm, non échantillonnées lors des études, les tarifs de cubage ont été
extrapolés. Enfin, les volumes sont des volumes sous écorce à partir de la hauteur d’abattage

jusqu’à la première grosse branche.

Tableau 20 : Volumes cumulés par hectare (m3/ha), toutes qualités et toutes strates

Nom Pilote DME (cm)

>=10

Essences commercialisées
Azobé 70
Bossé clair 70
Bossé foncé 70
Dibétou 80
Doussié blanc 80
Doussié rouge 80
Ebène 40
Iroko 70
Kosipo 80
Padouk rouge 60
80
80
80
50

Total Groupe 1

Essences commercialisables
Essences à valeur commerciale
Autres

Total Groupes

2,544
0,702
1,362
6,621
0,111
0,510
0,578
0,839
3,082
3,502
9,381
0,751
2,233
0,074

7,860
39,906
145,335

225,392

7,620
32,362
114,625

184,213

5,465
11,559
35,954

Les espèces les plus représentées en volume sur l’ensemble du PEA sont : Manilkara, Essia,

Sapelli, Niove et Modiengue.

Si on ne tient compte que des tiges supérieures à 80 cm, les espèces les mieux représentées sont :
Sapelli, Manilkara, Dibétou, Essia et Dabema (Cf. Figure 8).

bo PARPAF Groupement CIRAD Forêt / FRM
FA ZÆ

74
IFB PLAN D’AMENAGEMENT PEA 169 - Avril 2007

Essessang

5% Tiama  Fraké
4% 4%

Sapelli
Kosipo 20%

7%

Mukulungu
8%

Manilkara
Dabéma 16%
1%

Essia Dibétou
12% 13%

Figure 8 : Répartition par essence des tiges de plus de 80 cm pour les 10 essences présentant
les volumes par hectare les plus élevés sur le PEA 169

Le pourcentage en volume de ces dix essences par rapport au total du volume des autres essences
représente 55% du volume total. Quatre d’entre-elles sont exploitées régulièrement par la société
(Sapelli, Dibétou, Kosipo et Tiama).

6.3.3.3 Surfaces terrières

La surface terrière est la somme des surfaces des sections des arbres à hauteur de 1,30 m du sol.
Elle peut être un indice de qualité, de richesse et de vigueur des peuplements.

Les surfaces terrières sont présentées dans un premier temps pour toutes les strates et toutes les
qualités par groupe, en distinguant les classes de diamètre supérieures ou égales à 10, 30 et 80 cm
(Cf. Tableau 21).

Le détail pour les autres classes de diamètre et pour l’ensemble des essences est fourni en
Annexe 12.

Les surfaces terrières sont ensuite présentées par zone d’inventaire, en ne tenant compte que des
strates utiles (Cf. Tableau 22).

a PARPAF Groupement CIRAD Forêt / FRM 75
F
IFB PLAN D’AMENAGEMENT PEA 169 - Avril 2007

Tableau 21 : Surfaces terrières cumulées par hectare (m’/ha), toutes qualités et toutes strates

Nom Pilote DME

Essences commercialisées
Azobé 70
Bossé clair 70
Bossé foncé 70
Dibétou 80
Doussié blanc 80
Doussié rouge 80
Ebène 40
Iroko 70
Kosipo 80
Padouk rouge 60
Sapelli 80
Sipo 80
Tiama
Ayous

Total Groupe 1 2,351 2,087 1211

Essences commercialisables

Essences à valeur commerciale
Autres

On constate que la surface terrière moyenne totale est faible pour ce type de forêt, avec moins de
20 m?/ha, et est liée notamment aux caractéristiques spécifiques de la zone 3 (Cf. Tableau 22).

Les espèces les plus représentées en surface terrière sur l’ensemble du PEA sont : Manilkara,
Essia, Sapelli, Niove et Ohia. En ne tenant compte que des tiges supérieures à 80 cm, les espèces
les mieux représentées sont : Sapelli, Manilkara, Essia, Dabema et Dibétou.

En comparant la surface terrière des 3 zones d’inventaire sur les strates utiles (Cf. Tableau 22), la
zone 3, au nord du massif, se démarque par une relative faiblesse de sa surface terrière. Ce
résultat montre que le peuplement forestier de cette zone semble moins vigoureux, soit parce
qu’il est plus jeune, soit parce qu’il est plus dégradé. Les observations faites sur le terrain
confirment ce résultat : massif du nord perturbé par les feux et phénomène d’expansion de la
forêt sur la savane en lisière.

Tableau 22 : Surfaces terrières par zone, toutes qualités et strates utiles (m’/ha)

Gsup.10 Gsup.30  G sup. 80
em em em

28,94 21,15 7,51

29,5 20,98 62
22,68 15.36 4,33

bo PARPAF Groupement CIRAD Forêt / FRM 76
FA ZÆ
IFB PLAN D’AMENAGEMENT PEA 169 - Avril 2007

6.3.3.4 Structures diamétriques

Les histogrammes de répartition des effectifs par classe de diamètre ou structures diamétriques
ont été construits pour toutes les essences des groupes 1, 2 et 3.

Ils sont présentés en Annexe 13 et, pour certains, interprétés dans le chapitre 8.3. Les effectifs
par hectare et par classe de diamètres utilisés pour construire ces histogrammes sont joints à cette
annexe.

Les structures diamétriques renseignent sur le tempérament des essences et sur le potentiel de
production d’avenir. Le choix des scénarios d’aménagement, en particulier le choix des
Diamètres Minimums d'Aménagement (DMA) et de la durée de la rotation, s’appuiera très
largement sur ces graphiques.

6.3.4. Potentiel exploitable

6.3.4.1 Effectifs et volumes supérieurs au DME avec erreurs relatives

Les effectifs et les volumes bruts exploitables sont, à ce stade, les effectifs et les volumes bruts
sur pied supérieurs ou égaux au DME. Le volume brut sera par la suite multiplié par un
coefficient de récolement (inférieur à 1) pour obtenir le volume net qui correspond au volume
réellement utilisé par la société.

Le Tableau 23 présente les effectifs et volumes exploitables avec leur marge d’erreur pour les
essences du groupe 1. Les erreurs sont données au seuil de probabilité de 95%. Le détail par
essence des groupes 2, 3 et 4 est fourni en Annexe 14.

Tableau 23 : Effectifs et volumes exploitables, toutes qualités, toutes strates avec leur marge
d'erreur

Effectifs bruts (tiges / ha) Volume brut (m3 / ha)

> | Erreur | Erreur Erreur | Erreur
Nom Pilote DME | absolue | (%) | >DME | absolue | (%)

Essences commercialisées

Azobé 0153 | 0,024 158 1,359 0,237 17,5
Bossé clair 0,025 | 0,008 32,9 0,213 0,074 347
Bossé foncé 0,008 | 0,005 61,0 0,101 0,064 638

Dibétou 0322 | 0,033 10,2 4,175 0461 il
0001 | 0,002 | 1385 0,023 0,034 149,8
0,006 | 0,004 | 652 0,051 0,034 67,0
0,141 | 0,020 145 0,298 0,055 18,5
0057 | 0014 | 239 0472 0,121 25,7
0.145 | 0,020 138 2,400 0410 17,1
Padouk rouge 0,319 | 0,030 9,4 2,078 0,211 10,1

a PARPAF Groupement CIRAD Forêt / FRM 77

IFB PLAN D’AMENAGEMENT PEA 169 - Avril 2007

Nom Pilote DME | >2DME | absolue Vo > DME absolue %
80
80
80
50

TOTAL GP1

Effectifs bruts (tiges / ha) Volume brut (m3 / ha)

Erreur | Erreur Erreur | Erreur
Groupes d'essences >DME | absolue | (%) | >DME | absolue | (%)

Essences commercialisables 0,47 0,040 8,6 5,763 0,572 99

Essences à valeurs commerciales 2,36 0,089 38 16,811 0,772 46
Autres 666 0,184 2,8 49,706 1,550 3,1

TOTAL GP 1,2,3 et 4 11,35 0,262 23 92,430 2,403 2,6

Pour le PEA 169, l’effectif par hectare du Sapelli, pour les diamètres supérieurs ou égaux au
DME, est de 0,52 tiges/ha plus ou moins 0,05 pieds ou à 8,5% près. Il est possible de dire
également que l’effectif par hectare du Sapelli, pour les diamètres supérieurs ou égaux au DME,
se situe entre 0,47 et 0,53 tiges/ha au seuil de probabilité de 95%.

Les essences les plus représentées en tiges exploitables, aussi bien en effectif qu’en volume, sont
le Manilkara et l’Essia.

Le Sapelli, le Dibétou, le Dabema, l’Essessang, le Niove ou le Padouk rouge représentent aussi
un potentiel exploitable intéressant dans le PEA.

6.3.4.2 Qualités

Lors de l’inventaire d'aménagement, la cotation en qualité des arbres inventoriés n’était pas
inscrite dans le protocole. Il n’est donc pas possible d’établir la répartition des tiges par classe de
qualités ni le coefficient de prélèvement (estimé, par exemple, à partir de la proportion des tiges
de qualité export et de la moitié des tiges de qualité scierie).

6.3.4.3 Volumes bruts totaux exploitables

A titre indicatif, les volumes bruts totaux exploitables sont calculés à partir des volumes bruts à
l’hectare, extrapolés à la surface utile du PEA (Cf. Tableau 24). Ils ne sont donnés que pour les
essences des groupes 1, 2 et 3 sans prendre en compte la qualité. Ces chiffres sont donc à prendre
avec prudence car sur-estiment certainement le potentiel mobilisable.

bo PARPAF Groupement CIRAD Forêt / FRM 78
FA ZÆ
IFB PLAN D’AMENAGEMENT PEA 169 - Avril 2007

Tableau 24 : Volumes bruts exploitables sur la surface utile du PEA

Volume brut
Nom Pilote total

Essences commercialisées m3
187 007
29 238
foncé 13 869*
Dibétou 574364
Doussié blanc 3162%*
Doussié rouge 6970*
Ebène 4 40 968
Iroko 64885
Kosipo 330 229
Padouk rouge 285 895
Sapelli 962 960
Sipo 83 240
Tiama 179 521
Ayous 5 10 089*

TOTAL 2772 397

Essences commercialisables

Acajou à gdes feuilles 1330%*

cajou blanc 9 778*
19 898
Kotibé Parallèle 4367*
Mukulungu 379 218
Padouk blanc s2114
Tali 154472
T'ali yaoundé 15 417+
Tchitola 156 238

Total 792 765

Essences à valeur commerciale

113 246
99 619
528*+
4498*
2050*
521375
Ebiara 2383*
Etimoé 111 590
Eyong 90 906
Eyoum 21650
Fraké 216 821
Ki 3721*
Longhi 5 56 841
Mambodé 10 669*
Ngoula 247709
Niové 5 288 879
Oboto 56 523
Ohia 89 192
Ohia parallèle 3856%*
Os a 15 807
Padouk de rivière 1207%*
Sougué à gdes feuilles 169 497
Sougué à ptes feuilles 111 909
Vesambata 4 299%
Wamba 67105
Wamba foncé 1039*

2312 804

En italique, chiffres à prendre avec beaucoup de prudence : * marge d'erreur supérieure à 50% ; ** marge d'erreur supérieure à 100%

PARPAF Groupement CIRAD Forêt / FRM 79

&
IFB PLAN D’AMENAGEMENT PEA 169 - Avril 2007

Le volume brut sur pied supérieur ou égal au DME est estimé à plus de 12 millions de m° sur
l’ensemble des strates utiles du PEA, toutes essences confondues. Ce volume se répartit en une
multitude d’essences aux caractéristiques technologiques et esthétiques variées.

Le volume brut supérieur ou égal au DME pour les essences commercialisées ou
commercialisables (groupes 1 et 2) s’élève quant à lui à 3,5 millions de m°, soit 28% du potentiel
total.

A noter, certaines essences présentent des volumes importants, susceptibles d’être valorisées
comme le Tali, le Dabema, le Tchitola, l’Etimoé, ou le Mukulungu.

6.3.4.5 Répartition géographique de la ressource

Le permis 169 n’est pas homogène dans la répartition de sa ressource ligneuse et l’influence du
contact forêt-savane se fait nettement sentir au nord-est, avec une zone relativement pauvre en
essences commerciales.

Pour illustrer la répartition géographique de la ressource ligneuse, des cartes de répartition
(présentées en Annexe 15) ont été construites pour :
+ les effectifs exploitables par hectare des essences des groupes 1 et 2 ;

+ Les effectifs exploitables par hectare d’essences, n’appartenant pas à ces 2 groupes mais
représentant un volume à l’hectare élevé (Manilkara, Essia, Dabema, Essessang, Payo, Niove,
Emien, Ngoula, Frake et Mossome) ou susceptibles d’intéresser la société (Etimoé, Eyong,
Jlatandza, Lati, Longhi rouge et Longhi blanc).

Les différences entre les zones peuvent s’expliquer par la richesse spécifique du milieu mais
aussi par l’historique de l’exploitation sur chaque zone.

Le sud, parcouru par l’exploitation à la fin des années 80, est ainsi appauvri en bois rouges,
même s’il existe encore du potentiel (Cf. Cartes 7 et 8).

L’Ayous, le Bété et l’Aniégré sont quasiment absents, comme l’a aussi montré l’analyse
dendrométrique de ces essences.

Les essences comme le Niové, l’Essia ou le Manilkara, dont le potentiel exploitable est
intéressant, se remarquent par une répartition homogène sur tout le permis.

Le Padouk blanc, le Tali ou le Tchitola se caractérisent par une présence quasi-exclusive dans le
sud.

Le Tableau 25 représente les volumes bruts exploitables pour les 3 zones d’inventaire et pour les
essences du groupe 1.

a PARPAF Groupement CIRAD Forêt / FRM 80
F
IFB PLAN D’AMENAGEMENT PEA 169 - Avril 2007

Tableau 25 : Volumes bruts exploitables au DME (m3/ha) par zone d'inventaire (toutes
qualités, strates utiles)

Essences commerc
Azobé 2,477 1,492
Bossé clair 0,186 0,113
Bossé foncé 0,516 0,021
Dibétou 5,961 4,236
Doussié blanc 0,130
Doussié rouge 0,087
Ebène 0,517 0,367 0,226
Iroko 1,194 0,270 0,244
Kosipo 1,937 3,624 2,330

Padouk rouge 2,569 1,336 2,472
16,589 5,078 5,868
1,059 0,672 0,442
1,868 1,920 1,114

0,119 0,043
35,002 17,907 18,689

Essences commercialisables 6,437 12,554 2,696
Essences à valeur
commerciale 22,391 19,522 15,209
Autres 69,460 63.450 40,847

TOTAL PEA

La zone 1 s’avère la plus intéressante en essences commercialisées tandis que la zone 2 présente
un potentiel plus intéressant pour les essences commercialisables. Ces résultats montre par
ailleurs le déficit en tiges exploitables de la zone 3, avec un volume exploitable 2 fois moins
important que dans la zone 1.

a PARPAF Groupement CIRAD Forêt / FRM 81

IFB PLAN D’AMENAGEMENT PEA 169 - Avril 2007

Carte 7 : Répartition du Sapelli en nombre de tiges par hectare pour les diamètres supérieurs ou égaux au DME
République Centrafricaine.
Projet d'Appui à la Réalisation des Plans d'Aménagement Forestier

Légende

Cite du PEA 169

—— Réseau hydrographique

Tiges de sapelli sup au DME
nbiha

ET<es M:

DM 05- M:

EM :-2 [mn Pas de données

o 5 10 Km
rs]

Sourec : ue vale danétagemertECDFAC, 195-1868
Pal ato A: PARPAF FEU
GÉDEBR came AG SSL

a PARPAF Groupement CIRAD Forêt / FRM 82

IFB PLAN D’AMENAGEMENT PEA 169 - Avril 2007

Carte 8 : Répartition de l’ensemble des essences du groupe 1 en nombre de tiges par hectare pour les diamètres supérieurs ou égaux au DME

République Centrafricaine
Projet d'Appui à la Réalisation des Plans d'Aménagement Forestier

Légende

Curie ou PEA 169

— Réseau hydrographique

Tiges sup au DME - Essences du groupe 1
nb/ha
En+ pm:
En :2 nm:
| Pas de données

Soupe : ave vais dam
Péaleaton RAF. FAT
GéOÉ BR ame AGSE

DFA, 1983-1966

a PARPAF Groupement CIRAD Forêt / FRM 83

IFB PLAN D’AMENAGEMENT PEA 169 - Avril 2007

6.3.5. Relevés écologiques complémentaires

Dans le protocole de l’inventaire d’aménagement, il est normalement prévu de relever des
indices sur la faune, les PFNL ou la régénération des espèces ligneuses afin d’évaluer la
diversité écologique de la forêt.

L’inventaire d'aménagement d’origine avait intégré des relevés sur la grande faune, ayant
permis d’établir des cartes indiquant la présence de Gorille, Eléphant, Panthère, Chimpanzé,
Potamochère, Buffle, Bongo et Sitatunga. A l’époque, les Gorilles et Eléphants étaient surtout
présents en limite des marécages de la Mbaéré, avec une concentration particulière des deux
espèces au sud de l’'AAC 7.

Les observations sur la régénération et les PFNL n'étaient pas prévues dans le protocole de
l'inventaire d'aménagement d’origine et, dans le cadre de la révision du plan d'aménagement
du PEA 169, aucun relevé écologique complémentaire n’a pu être effectué.

Des indices actualisés de la grande faune ont cependant été fournis par le projet ECOFAC, qui
a mis en place en 2004-2005 un programme de suivi par cybertracking. Le traitement de ces
relevés a permis d’identifier et de localiser grossièrement la grande faune présente dans le
PEA 169 et sa périphérie (Cf. Carte 9). La technique de cybertracking utilisée par ECOFAC
utilise les pistes existantes, sans plan de sondage systématique, et ne permet donc pas d’établir
une carte de répartition de la faune.

Carte 9 : Répartition de la grande faune dans le PEA 169 et sa périphérie (ECOFAC, 2005)

[5] : Buffle Sitatunga

[G_ : Gorille
E] :Eléphant
B] :Bongo

CHE : Hippo

's

: Salines

a PARPAF Groupement CIRAD Forêt / FRM 84
F
IFB PLAN D’AMENAGEMENT PEA 169 - Avril 2007

Une étude du projet ECOFAC a pu établir la liste des PFNL présents dans la zone du PEA
169, ainsi que la fréquence de leur utilisation par les populations locales (Cf. Tableau 26).

Tableau 26 : Fréquence d'utilisation des PFNL de la forêt de Ngotto

Type de sous produits

Feuilles

- Gnetum buchholzianum (Koko)
- Hilleria latifolia (arbuste)

- Hypsilo delphis

- Raphia vinifera (feuilles de
bambou)

Sève élaborée

- Vin de Raphia vinifera

- Vin de Elaeis guinesse

- Vin de Borassus aethiopiaca
Tubercules/lgnames

- Dioscorea mangenotiana

- Dioscorea praehensilis

- Dioscorea semperflorens
Graine/Oléagineux

- Irvingia excelsa

- Treculia africana (Poussa)

- Canarium schweinfurthii (Patou)
- Huile de palme

- Fruits sauvages

- Ecorces/Epices/ Xylopia
aethiopica (Zangue)

- Champignons

Source : Michel BONANNEE, Christian Dejean PIRI (1997)

Le Koko est de très loin, le PFNL le plus utilisé de la région, suivi des feuilles de raphia et du
vin de raphia. Les produits comme les chenilles ou les champignons sont saisonniers et il est
donc difficile de les comparer quantitativement aux autres produits.

Les chenilles comestibles sont, en outre, inféodées à certaines espèces ligneuses, comme le
Sapelli, le Sipo ou le Tiama et leur localisation peut ainsi être estimées à partir des cartes de
répartition de ces espèces. Il y aurait 25 arbres hôtes sur lesquels se développeraient 12 types
de chenilles comestibles (A. Hladik, 1994), D’après une estimation de la biomasse de
chenilles faite en Basse-Lobaye (S. Bahuchet, 1985), il y aurait au moins 2 kg de chenilles
récoltables par hectare de forêt.

6.4. Productivité de la forêt

Plusieurs paramètres sont pris en compte dans les calculs de productivité (taux de
reconstitution, possibilité forestière). Il s’agit principalement de l’accroissement en diamètre

bo PARPAF Groupement CIRAD Forêt / FRM 85
FA ZÆ
IFB

PLAN D’AMENAGEMENT PEA 169 - Avril 2007

des espèces, des dégâts induits par l’exploitation forestière, et de la mortalité naturelle des

arbres.

6.4.1. Accroissements en diamètre

La connaissance de la production ligneuse et donc de la croissance diamétrique des individus
est fondamentale dans le cadre de l’aménagement d’une forêt. Elle constitue l’un des
paramètres qui permettent de déterminer la rotation ainsi que le volume maximal exploitable
sans risque d’appauvrissement d’un peuplement.

Les accroissements utilisés ont été déterminés au cours d’études spécifiques ou au sein de
dispositifs de suivi de croissance pour la plupart réalisés en RCA (projet ARF° de Mbaiki,
projet PARPAF de Berberati ou projet de la Sangha-Mbaéré de Salo). Ces accroissements,

fournis dans le Tableau 27, sont considérés constants dans le temps et par classe de diamètre.

Tableau 27 : Accroissements retenus pour les essences principales (cm/an)

[Essence [acten diam | Source |

Bossé clair

Dibétou

Doussié blanc/rouge
Iroko

Kosipo

Longhi blanc/rouge
Padouk rouge

Mukulungu
Tali

Eyong
Etimoé

Jatandza
Lati

Ghana
moyenne valeurs déterminées en RCA
RCA projet PARPAF
RCA projet PARPAF
moyenne valeurs déterminées en RCA
RCA projet PARPAF
RCA Projet ECOFAC
Nord Congo*
moyenne valeurs déterminées en RCA
RCA projet Sanga Mbaéré
moyenne valeurs déterminées en RCA
moyenne valeurs déterminées en RCA
moyenne valeurs déterminées en RCA
RCA projet Sanga Mbaéré
moyenne valeurs déterminées en RCA
moyenne valeurs déterminées en RCA
Ghana
Ghana

* Obtention par régression mathématique en l'absence d'autres données

6.4.2. Mortalité

La recherche sur la mortalité des arbres est encore peu développée. Quelques résultats sont
toutefois disponibles, issus des dispositifs de Mopri et d’Irobo en Côte d'Ivoire. Les résultats

émanant du dispositif de Mbaïki (RCA) donnent également de précieuses informations.

$ Appui à la Recherche Forestière

bo PARPAF Groupement CIRAD Forêt / FRM
FA ZÆ

86
IFB PLAN D’AMENAGEMENT PEA 169 - Avril 2007

Un taux annuel de mortalité naturelle de 1 % est appliqué à toutes les essences et est
considéré constant par classe de diamètre.

6.4.3. Dégâts d’exploitation

La valeur généralement admise pour les dégâts d’exploitation dans la Sous-Région est de
l’ordre de 7 à 10%.

Une étude réalisée en RCA (Durrieu de Madron et al, 2000) permet d’approcher cette valeur
en fonction du nombre de grosses tiges (diamètre moyen d’environ 110 cm) qu’il est prévu
d’abattre. Le taux de dégâts est alors calculé en utilisant la formule suivante issue de cette
étude :

Surface affectée par les dégâts (en %) = 100 (1- 1/ (1 + 0,186N)"*5
Avec N = Nombre de tiges abattues par hectare

Avec un prélèvement moyen de 1 tige par hectare, la surface affectée par les dégâts de
l'abattage est donc de l’ordre de 7,6 % à laquelle il faut ajouter les dégâts dus aux routes et
pistes qui sont de 2,5 %.

La valeur de 10 % sera donc retenue pour les dégâts d’exploitation.

Il convient de noter que le soin qui sera apporté aux différentes opérations et la nature de

l'exploitation des bois (exploitation à faible impact par exemple) pourront, dans une certaine
mesure, réduire ce taux de dégât.

bo PARPAF Groupement CIRAD Forêt / FRM 87
FA ZÆ
IFB PLAN D’AMENAGEMENT PEA 169 - Avril 2007

7. DECISIONS D’AMENAGEMENT

7.1. Choix des objectifs

Le PEA 169 a pour vocation principale la production durable de bois d’œuvre.

Le plan d'aménagement fixe également les objectifs associés suivants, indispensables à une
gestion durable du PEA :

+ _s’assurer que l’écosystème forestier conserve après l’exploitation un maximum de ses
fonctions écologiques et de sa biodiversité ;

+ protéger de l’exploitation forestière des surfaces caractérisées par des écosystèmes
spécifiques ;

+ formaliser pour les villageois habitant sur le PEA la mise en place d’une zone où
l’agriculture est autorisée par l’administration forestière ;

+ contribuer au développement local et à l’apaisement social dans les villages du PEA en
facilitant une utilisation locale efficace des taxes forestières tirés de l’exploitation
forestière et par une contribution utile de l’entreprise à ce développement ;

+ s’assurer que les prélèvements effectués sur le PEA en produits forestiers autres que le
bois d’œuvre, y compris les produits issus de la chasse, ne conduisent pas à la disparition
de la ressource.

7.2. Découpage en séries d’aménagement
Le découpage du PEA 169 en série d'aménagement a tenu compte des objectifs définis

précédemment et du découpage prescrit initialement dans le premier plan d'aménagement.

Le secteur, intitulé initialement « Développement rural», à l’est de la route Ngotto-
Moloukou, a été intégralement maintenu avec les mêmes objectifs. Il constitue désormais une
série agricole et d'occupation humaine pour les villages situés sur cet axe.

Le reste du PEA, initialement nommé secteur « Aménagement forestier », a été re-divisé en 5
zones d’affectations, sur la base des spécificités du milieu. Ces séries d'aménagement seront
soumises à des traitements différents :

+ Une série de production, en un seul tenant, couvrant la majeure partie du PEA ;

+ Une série agricole et d'occupation humaine autour de chaque village, en intégrant les
terroirs agricoles avec leurs extensions prévisibles ;

+ Une série de recherche intégrant le dispositif, mis en place sur 20 ha et suivi par le projet
ECOFAC depuis 1999, et une zone de bordure (40 ha) ;

+ Une série de conservation constituée par les marécages et les forêts marécageuses de la
Mbaéré et de la Bodingué.

bo PARPAF Groupement CIRAD Forêt / FRM 88
FA ZÆ
IFB PLAN D’AMENAGEMENT PEA 169 - Avril 2007

L’ensemble des séries du PEA 169 est illustré par la Carte 10 et leur surface détaillée dans le
Tableau 28, en précisant les surfaces couvertes par des strates utiles.

Tableau 28 : Surfaces des séries d’aménagement du PEA 169 (ha)

L | Surface non utite | surface utile | Surface Totale

Série agricole et
d'occupation humaine

Série recherche

Série conservation

Série production 132 865
TOTAL PEA 169 49 011 137 585 186 596

7.2.1. Série de production

Objectifs

L'objectif principal est la production durable de bois d'œuvre.

L'exploitation forestière est l’activité dominante qui sera menée dans cette série. Cependant,
les populations locales pourront continuer à y exercer leurs droits d’usage, à collecter les
Produits Forestiers Non Ligneux et à exercer la chasse et la pêche sur toute l’étendue de la
série. Des actions seront menées dans le cadre du plan d'aménagement, lorsque cela sera
nécessaire, pour que les prélèvements des populations locales restent durables.

Caractéristiques

La série de production est une unité d’un seul tenant et couvre majoritairement des milieux
forestiers.

bo PARPAF Groupement CIRAD Forêt / FRM 89
FA ZÆ
IFB PLAN D’AMENAGEMENT PEA 169 - Avril 2007

Carte 10 : Découpage en séries d’aménagement du PEA 169

République Centrafricaine
Projet d'Appui à la Réalisation des Plans d'Aménagement Forestier

Légende SRE
M Ste industriel M Séie ce Production
— Réseau routier .
[I série Agricoie
ClnieuPeates
AM Série de Conservation
M Série de Recherche
v $ 0m, Source : Image Landsat et photographies aériennes
dr Réalisation: PARPAF, Berberaf,F évier 2007
Géarétérencement: GS 84-Coori. Géo

Lu PARPAF Groupement CIRAD Forêt / FRM 90
IFB PLAN D’AMENAGEMENT PEA 169 - Avril 2007

Activités

L’activité principale est l’exploitation sous aménagement qui comprend :
+ l’inventaire d’exploitation ;

+ la planification et l’ouverture des pistes ;

+ l'abattage ;

+ le débusquage et le débardage ;

+ le stockage sur les parcs et la préparation des grumes ;

+ le chargement et le transport ;

+ les mesures de gestion sylvicoles inscrites au plan d'aménagement.

La chasse, la pêche et la récolte des Produits Forestiers Non Ligneux sont autorisées selon le
Code forestier ou le Code de la faune sauvage avec certaines restrictions :

Art. 24 (Code forestier, 2007) : « En vertu du droit coutumier, les populations riveraines
disposent de droits d'usage, sous réserve du respect des textes en vigueur, en vue d'exploiter
à titre gratuit, pour leur subsistance, les produits forestiers à l'exception des espèces dites
protégées. »

Art. 31 (Code forestier, 2007) : « Les droits coutumiers d'usage portant sur les produits de la
forêt naturelle sont limités
- au ramassage de bois morts ;
- aux activités liées à l'exploitation des produits forestiers autre que le bois d'œuvre
(PFABO) ;
- à l’exploitation des bois de service destinés à la construction des habitations ou à la
fabrication d'objets et outils ;
- à l'exploitation de bois d'œuvre pour le façonnage des pirogues ;
- à l'exploitation contrôlée de la faune pour l'autoconsommation, en dehors des parcs
nationaux, des réserves intégrales et des sanctuaires. »

Art 65 (Code forestier, 2007) : « L'exploitation ou la collecte à but commercial ou industriel
des PFABO est soumise à l'obtention d'un permis d'exploitation délivré par le Ministre en
charge des forêts. »

Art. 36. (Code de protection de la faune sauvage, 1984) : « La chasse coutumière est exercée
pour la subsistance du ou des chasseurs, et celle des autres membres de la communauté
villageoise à laquelle celui-ci ou ceux-ci appartiennent, sur le territoire de la commune rurale
où celle-ci est située. »

Art. 37 (Code de protection de la faune sauvage, 1984) : « Les gibiers dont la poursuite est
autorisée au titre de la chasse coutumière sont ceux inscrits à la liste C de l'annexe IT
[Babouin, Patas, Cercocèbe, Cercopithèque, Bécassine, Chevalier, Râle, Poule d'eau, Grèbe
castagneux, Pluvier, Vanneau, Courlis, Oie, Canard, Gangas, Pintade, Francolin, Pigeon,
Tourterelle, Lièvre, Aulacode, Athérure, Civette, Céphalophe à flanc noir et Porc épic].

a PARPAF Groupement CIRAD Forêt / FRM 91

IFB PLAN D’AMENAGEMENT PEA 169 - Avril 2007

Art. 38 (Code de protection de la faune sauvage, 1984) : « La chasse coutumière est exercée
au moyen d'armes ou d'engins de fabrication locale à l'exclusion :

- des armes et pièges à feu ;

- des armes, engins ou appâts empoisonnés ;

- des engins confectionnés à l’aide de câbles métalliques ou de manière synthétique ;

- de la chasse à feu ou de la chasse nocturne ;

- des fosses. »

Les activités agricoles sont interdites dans la série de production, conformément à l’article 28
du Code forestier.

Art. 28 (Code forestier, 2007) : « Les forêts [de production] ont une vocation forestière et
sont affranchies de toute activité agricole. Les défrichements par abattage, mise à feu ou
débroussaillement de la végétation ligneuse, suivi ou non d'incinération, ne [sont p
autorisés. »

Les activités minières et de chasse sportive sont réglementées dans la série de production,
suivant l’article 85 du Code forestier.

Art. 85 : « Tout attributaire d'une concession minière ou d'un permis de chasse qui serait
situé entièrement ou pour partie au sein d'un PEA doit s'engager de façon formelle à...
respecter les clauses [du plan d'aménagement du PEA], notamment en ce qui concerne les
mesures sociales et environnementales. »

Art. 86 : « Toute société forestière titulaire d'un PEA dont une partie serait amputée de fait
suite à l'attribution de concessions minières sur le PEA, peut demander une nouvelle
délimitation du PEA afin d'exclure les zones où elle subirait une perte totale de
responsabilité. »

7.2.2. Série agricole et d’occupation humaine

Objectifs

La série agricole et d’occupation humaine a un double objectif de contenir les surfaces
cultivées sur une zone fixée et de prévoir un espace suffisant de culture pour tous les villages
existant dans la concession et sur la durée de la rotation.

Cette série permettra aussi le développement d’activités touristiques ou de nature à accroître
le niveau de développement des populations concernées, en accord avec l’objectif initial du
secteur « Développement rural ».

Caractéristiques

La série agricole et d’occupation humaine est constituée :

+ Des zones à vocation agricole autour de chacun des villages du PEA, constituées de
surfaces déjà cultivées ou en jachère, étendues sur des surfaces couvertes de forêt ou de
savane, en prévision de la croissance démographique du village ;

a PARPAF Groupement CIRAD Forêt / FRM 92
F
IFB PLAN D’AMENAGEMENT PEA 169 - Avril 2007

+ Une zone en 2 tenants équivalant au secteur Développement rural du plan d'aménagement
initial. Le premier tenant correspond globalement aux savanes des terroirs compris entre
Kpo, Poutem et Baboundji. Le second tenant s’étend de Ngotto à Bagbaya et est délimité
par la route et les rives de la Lobaye.

Les rives de la Lobaye sont réputées pour la population d’hippopotames qui y séjournent et
pourront être valorisées par le développement d’activités touristiques.

L’estimation des zones à vocation agricole a tenu compte de la croissance démographique de
chaque village jusqu’en 2026, au terme de la rotation du plan d’aménagement. Les paramètres
utilisés restent, certes hypothétiques, mais tiennent compte des dynamiques et caractéristiques
socio-économiques actuelles de la zone.

Sur la base des données démographiques actualisées en 2006, les paramètres suivants ont été
intégrés dans la définition des surfaces agricoles :

+ Les villages situés sur des axes routiers susceptibles d’être entretenus jusqu’au terme de la
rotation sont soumis à une croissance démographique de 2% (PMR, 2004). Pour les autres
villages, éloignés des axes routiers praticables et pour lesquels une croissance de la
population n’est pas certaine, il a été fait le choix de conserver la population d’origine ;

+ Les villages limitrophes au PEA ont vu leur terroir agricole diminué de moitié compte
tenu de leur positionnement géographique leur permettant d’accroître leur terroir en
dehors du PEA ;

+ Chaque ménage regroupe en moyenne 6 personnes (Echelle, 2006) ;

+ La surface moyenne annuelle cultivée par ménage a été estimée à 1 hectare avec une durée
de jachère de 3 ans (Echelle, 2006).

La délimitation sur le terrain se fera progressivement, au rythme de l’avancée des assiettes de
coupe. Un travail de concertation avec la population locale sera nécessaire pour adapter le
processus à chaque village et situer au mieux la zone agricole afin d’en assurer une bonne
compréhension et son acceptation.

Fonctionnement

La série est gérée par les villageois qui décident de l’accès à la terre pour tous ceux qui
veulent y cultiver.

L'exploitant forestier conserve le droit d’y exploiter la ressource ligneuse présente, en
respectant les règles d’exploitation fixées dans la série de production (notamment les DMA).
Les modalités d’exploitation seront définies de concert avec les populations villageoises
concernées.

Ce fonctionnement implique les aspects suivants :

+ les champs ou l’installation de nouveaux villages ou campements sont interdits en dehors
des séries agricoles ;

bo PARPAF Groupement CIRAD Forêt / FRM 93
FA ZÆ
IFB PLAN D’AMENAGEMENT PEA 169 - Avril 2007

+ les volumes exploitables appartiennent à la société d’exploitation forestière et sont extraits
lorsque la société exploite les Assiettes Annuelles de Coupe contiguës. En contrepartie, la
société continue de payer ses taxes et redevances sur les superficies utiles incluses dans
cette série ;

+ la société prendra toutes les mesures adéquates pour minimiser les dégâts sur les cultures.

Activités

L’activité principale est l’agriculture. Pour diminuer l’impact de l’agriculture sur brûlis, des
réflexions devront être menées par les autorités compétentes pour proposer des solutions
alternatives.

Sur toute l’étendue de la série agricole, les populations locales peuvent y exercer leurs droits
d'usage, y collecter les Produits Forestiers Non Ligneux et y exercer la chasse et la pêche,
selon les mêmes réglementations que celles fixées dans la série de production.

L'exploitation industrielle des arbres est autorisée selon les règles fixées précédemment.

L'exploitation artisanale pour la production de charbon de bois, de bois de chauffe, des
sciages, des objets d’art en bois et du bois de construction, destinés à une commercialisation,
est soumise à la délivrance d’un permis par Arrêté du Ministre en charge des forêts (Art. 32,
Code forestier).

Pour les zones concernées par les feux de brousse, les villageois doivent respecter la section
IV du Code forestier.

Art. 74 (Code forestier, 2007) : « Les feux de brousse ayant pour but le renouvellement des
pâtures, la préparation des terrains de culture ou l'assainissement des lieux habités et des

pistes sont autorisés dans les zones délimitées… pendant des périodes qui seront déterminées

par décision préfectorale...
La mise à feu ne peut se faire que le jour et par temps calme. Elle est faite avec l'autorisation

et sous la surveillance du chef du village... »

Art. 75 (Code forestier, 2007) : « Il est interdit d'abandonner un feu non éteint à proximité ou
à l’intérieur d'un périmètre forestier... »

a PARPAF Groupement CIRAD Forêt / FRM

94
IFB PLAN D’AMENAGEMENT PEA 169 - Avril 2007

7.2.3. Série de conservation

Objectifs

L'objectif principal est le maintien et la préservation d’écosystèmes particuliers ou fragiles.

Caractéristiques

La série de conservation est constituée des marécages de la Mbaéré et de la Bodingué, et
d’îlots de forêts marécageuses. Aucune installation humaine n’est présente dans cette série.

La partie sud de cette série chevauche le parc national de la Mbaéré-Bodingué et aurait pu
faire l’objet d’une mise en défens intégrale, en l’intégrant dans une série de protection. Cette
proposition a été rejetée par les populations lors de l’atelier de restitution du plan
d'aménagement.

Activités

L'exploitation du bois y est interdite. L'installation de nouveaux campements ou toute forme
de pratique agricole ne sont pas permises dans la série de conservation.

La récolte des produits forestiers non ligneux, la pêche et la chasse y sont autorisées avec les

restrictions imposées dans le Code forestier et le Code de la protection de la faune sauvage.

7.24. Série de recherche

Objectifs

L'objectif de la série de recherche est d’évaluer, en outre, la dynamique des formations
végétales après le passage de l’exploitation. D’autres thèmes de recherche pourront y être
développés.

Caractéristiques

Un dispositif de recherche de 20 placeaux de 1 hectare a été mis en place par le projet
ECOFAC en 1999 afin de mesurer l’impact de l’exploitation forestière sur la régénération. Ce
dispositif est à cheval sur deux assiettes annuelles de coupe, parcourues par l’exploitation en
1997 et 1998. La carte du dispositif et les principales activités qui y ont été menées pendant 6
ans sont fournies en Annexe 23.

La série de recherche est constituée de forêt dense parcourue récemment par l’exploitation.

Activités

Toute autre activité, hormis la recherche, est interdite.

bo PARPAF Groupement CIRAD Forêt / FRM 95
FA ZÆ
IFB PLAN D’AMENAGEMENT PEA 169 - Avril 2007

La pérennisation de ce dispositif sera soutenue par l’entreprise forestière, chargée de
mobiliser un organisme de recherche partenaire qui viendra appuyer le suivi du dispositif et
analyser les données recueillies.

7.3. Durée de l’aménagement

La durée d’application du plan d'aménagement avait été fixée à 30 ans. Cette rotation est
maintenue dans le cadre de la révision de ce plan d'aménagement.

Le plan d’aménagement couvre donc la période 1997 à 2026 et sa mise en œuvre est effective
depuis le 1° janvier 1997.

La révision du plan d'aménagement est effective au 1° janvier 2007 et sera légalisée par la
signature d’une convention définitive entre le Ministère des Eaux Forêts Chasse et Pêche et la
société IFB.

Le concessionnaire pourra solliciter des révisions périodiques supplémentaires à condition
toutefois de respecter un délai intermédiaire de 5 ans entre chaque révision. Sous réserve de
motifs recevables par l’administration, l’acceptation de la révision sera admise de plein droit.

Les révisions du plan d’aménagement seront à la charge du concessionnaire.

La convention définitive pourra faire l'objet d'avenants à l'occasion des révisions éventuelles
du plan d'aménagement.

Au terme de la convention définitive, un nouveau plan d'aménagement sera élaboré et soumis
pour approbation à l’administration.

a PARPAF Groupement CIRAD Forêt / FRM 96
F
IFB PLAN D’AMENAGEMENT PEA 169 - Avril 2007

8. AMENAGEMENT DE LA SERIE DE PRODUCTION DU PEA 169

8.1. Principes d'aménagement

La méthode d'aménagement retenue est celle d'un aménagement par contenance avec
indication du volume, méthode qui est celle appliquée de nos jours sur l’ensemble des autres
pays du bassin du Congo.

Les peuplements forestiers du PEA seront conduits en futaie irrégulière. La sylviculture est
basée sur des coupes cycliques respectant la durée de la rotation fixée et ne prélevant que les
plus gros sujets, de diamètre supérieur ou égal au Diamètre Minimum d’Aménagement
(DMA).

La durée de rotation ainsi que les Diamètres Minimum d'exploitabilité sous Aménagement et
la liste des essences objectifs sont fixés de manière à garantir une reconstitution satisfaisante
des peuplements forestiers exploitables, évaluée sur la base des indicateurs que sont les
structures des populations et les taux de reconstitution.

La série de production est divisée en blocs iso-volumes ou UFG (Unités Forestières de
Gestion) permettant une exploitation sur 5 ans. Chaque UFG sera ensuite divisée en 5
Assiettes Annuelles de Coupe (AAC) de même superficie utile.

Au stade de la révision du plan d'aménagement, dix assiettes annuelles de coupe, d’une
surface équivalente à deux UFG quinquennales, ont été exploitées par la société. Le re-
découpage de la série de production du PEA concernera donc la surface non parcourue par
l'exploitation depuis la mise en œuvre du plan d’aménagement, à compter de l’'UFG 3.

L’ensemble du processus de révision s’est construit sur la base d’une concertation régulière
entre le PARPAF et l’entreprise, marquée par des notes techniques approuvant les différentes
décisions d’aménagement :
- le 15 décembre 2006 : approbation de la stratification, du découpage en série ;
- le 31 janvier 2007: décisions sur le groupe d’essences objectif, les DMA et les
essences rares ainsi que sur l’ordre de passage dans les UFG ;
- le 27 février 2007 : décisions sur le calcul de la possibilité, le découpage en UFG, le
découpage en AAC.

8.2. Choix des essences aménagées

8.2.1. Essences objectifs

Les essences objectifs sont les essences pour lesquelles on s’assurera d’un taux de
reconstitution global satisfaisant. Ce sont les essences exploitées couramment par IFB ou
censées l’être dans un avenir proche. Elles sont déterminantes pour le choix de la durée de

bo PARPAF Groupement CIRAD Forêt / FRM 97
FA ZÆ
IFB PLAN D’AMENAGEMENT PEA 169 - Avril 2007

rotation et leur Diamètre Minimum d'Exploitabilité (DME administratif) est susceptible d'être
modifié en un DMA pour répondre aux objectifs de reconstitution.

Le choix des essences aménagées a tenu compte des essences envisagées lors de l’élaboration
initial du plan d’aménagement, en excluant les essences n’ayant pas été valorisées jusqu'alors
par la société et qui ne le seront plus dans les années à venir. Les essences exclues sont :
l’Azobe, l’Ebène, l’Ayous et le Bossé foncé.

Il a été choisi d’élargir la liste des essences aménagées, compte tenu du souhait de la société
de diversifier sa production. Cette stratégie engendre des contraintes sur un plus grand
nombre d’essences (taux de reconstitution, DMA). La remontée des DME est le résultat de la
recherche d'un optimum entre gestion durable et impératifs économiques. Ce processus est
réalisé en collaboration avec la société, qui en diversifiant sa production, s’engage ainsi à une
meilleure valorisation de la forêt.

Les essences objectifs, au nombre de 20, sont réparties en deux sous-groupes (Cf. Tableau
29):
+ Groupe 1A : essences aménagées servant au découpage en UFG iso-volumes ;

+ Groupe 1B : autres essences aménagées.

Tableau 29 : Liste des essences aménagées

GROUPE 1A  ESSENCES AMENAGEES DE DECOUPAGE
Bossé clair Guarea cedrata Meliaceae

Dibétou Lovoa trichilioides Meliaceac
Doussié blanc | Afelia bella Cacsalpiniaceae
Doussié rouge | Afelia bipindensis Cacsalpiniaceae
Iroko Milicia excelsa Moraccac
Kosipo Entandrophragma candollei | Meliaceac
Padouk rouge | Prerocarpus soyauxii Papilionaceac
Entandrophragma cylindricum | Meliaceac
Entandrophragma utile Meliaceac
Entandrophragma angolense | Meliaceac
GROUPE 1B AUTRES ESSENCES AMENAGEES
Etimoé Copaifera mildbraedii Cacsalpiniaceae
Eyong Eribloma oblongum Sterculiaceac
atandza Albizia ferruginea Mimosaceae

Kotibé Nesogordonia kabingaensis Sterculiaceac
Lati Amphimas pterocarpoïdes Caesalpiniaceae
Longhi blanc Gambeya gigantea Sapotaceae
Longhi rouge | Gambeya africana Sapotaceae

Mukulungu Autranella congolensis Sapotaceae

Pao rosa Swartzia fistuloides Cacsalpiniaceae

Tali Ervthrophleum ivorense Cacsalpiniaceac

L’ensemble des caractéristiques dendrométriques de chacune de ces essences est repris dans
des fiches de synthèse en Annexe 16.

bo PARPAF Groupement CIRAD Forêt / FRM 98
FA ZÆ
IFB PLAN D’AMENAGEMENT PEA 169 - Avril 2007

8.2.2. Essences de découpage

Le lissage de la production est obtenu par un découpage adéquat de la superficie en UFG
quinquennale. Les essences impliquées dans le découpage, nommées par la suite essences de
découpage, doivent garantir un niveau d’approvisionnement relativement constant pour
l’entreprise. Ces essences économiquement stratégiques doivent être choisies en conséquence,
sous peine de rendre le fonctionnement de la société difficile certaines années. Cependant, la
liste des essences de découpage doit être suffisamment large pour garantir la diversification de
la production et une meilleure utilisation de la forêt.

En tenant compte de ces critères, le découpage de la série de production s’est effectué sur la
base des 10 essences du groupe 1A.

8.2.3. Essences rares

Les essences rares sont les essences faiblement représentées et dont la régénération pourrait
être compromise par leur exploitation. Les essences dites rares sont étudiées au travers de leur
densité à l’hectare, de leur structure diamétrique et de leur aire de répartition.

Une étude menée au Cameroun par Luc Durrieu de Madron a mis en évidence que les
structures diamétriques des essences dont la densité des tiges de diamètre supérieur à 10 cm
est inférieure à 0,1 pieds par hectare présentent des classes sans individus comptés. En cas de
prélèvement par l’exploitation, leur régénération pourrait être menacée. Une analyse au cas
par cas permet alors de décider des règles de gestion à appliquer à ces essences.

Sur la base des données d’inventaire d'aménagement prises sur la surface utile de la partie
non exploitée sous aménagement, 105 essences ont une densité inférieure à 0,1 tiges/ha mais
seules les essences présentant un intérêt économique font l’objet d’une analyse individuelle,
présentée dans le Tableau 30 et les Figures 9, 10 et 11.

Tableau 30 : Effectifs des principales essences faiblement représentées (diam sup à 10 cm)

N/ha
ESSENCE (D>=10 em)

Acajou à gdes feuilles
Bété

Acajou blanc

Ayous

Aniégré

Kapokier

Wamba foncé

Tali yaoundé

Ohia parallèle
Kékélé

Tola

Bilinga
Abura
Fromager

Doussié blanc

a PARPAF Groupement CIRAD Forêt / FRM 99

IFB PLAN D’AMENAGEMENT PEA 169 - Avril 2007

Les Acajou, le Bété, l’Ayous et l’Aniégré, faiblement représentés, sont en dehors de leur aire
de répartition sur le PEA et ont donc logiquement des effectifs très faibles et des structures
diamétriques totalement déséquilibrées. Leur exploitation est interdite.

Le Kapokier, le Wamba foncé, le Tola et l’Ohia parallèle ont, en plus d’un effectif très faible,
des structures irrégulières avec des carences dans certaines classes de diamètre (Cf. Figure 9).
Leur exploitation est interdite.

rois Ohia parallèle

Wamba foncé Kapokier

Figure 9 : Structures diamétriques des Tola, Ohia parallèle, Wamba foncé et Kapokier

Pour les autres essences faiblement représentées avec une structure diamétrique moins
disparate, une analyse complémentaire est menée sur les effectifs de diamètre supérieur ou
égal à 20 cm. La valeur limitative retenue est celle appliquée au Cameroun, de 0,02 tiges/ha.

Le Tableau 31 montre que seul le Tali Yaoundé se trouve en dessous de ce seuil, et de ce fait
est interdit à l’exploitation.

Tableau 31 : Effectifs supérieurs à 20 cm de diamètre pour les essences faiblement
représentées à structure diamétrique + régulière

ses lo

Tali yaoundé
Kékélé

Bilinga
Abura
Fromager
Doussié blanc

a PARPAF Groupement CIRAD Forêt / FRM 100
F
IFB PLAN D’AMENAGEMENT PEA 169 - Avril 2007

Le Bilinga et le Doussié blanc montre une structure diamétrique assez régulière en
exponentielle décroissante. Le Fromager, le Kekele et l’Abura ont des histogrammes se
rapprochant de la structure en cloche avec une régénération bien présente (Cf. Figure 10). La
survie de ces espèces n’est donc pas menacée : leur exploitation est autorisée.

Bilinga Abura

HE ai

Fromager Kékélé

C NN LIT .

Figure 10 : Structures diamétriques des Bilinga, Doussié blanc, Abura, Fromager, Kekele

En résumé, les essences interdites à l’exploitation sur le PEA 169 jusqu’à la fin de la rotation
sont :

- __ L’Acajou blanc ; - Le Tali Yaoundé ;
-__ L’Acajou à grande foliole ; - LeTola;

-  L’Aniégre; -  L’Ohia parallèle ;
-  L’Ayous; - _ LeWamba foncé ;
- Le Bété; - Le Kapokier.

bo PARPAF Groupement CIRAD Forêt / FRM 101
F
IFB PLAN D’AMENAGEMENT PEA 169 - Avril 2007

8.2.4. Autres essences

Les autres essences, qui ne font pas partie des essences objectifs ni des essences rares, ne
pourront être exploitées, que sur accord du MEFCPE, qui sera chargé de fixer leur diamètre
minimum d'exploitation. Ces essences ont été réparties en 4 groupes, compte tenu de leur
potentiel technologique et économique :

+ Groupe 2 : essences présentant un potentiel technologique en sciage (Azobe, Bossé foncé,
Bubinga rouge, Ebene, Kotibé parallèle, Dabema, Eyoum, Frake, Niove, Oboto, Abura,
Bilinga, Diana, Diana parallèle, Difou, Essia et Manilkara) ;

+ Groupe 3 : essences présentant un potentiel technologique en déroulage (Tchitola, Aïele,
Bongo, Mambode, Ohia, Ako, Ekoune, Emien, Fromager, Ilomba et Essessang) ;

+ Groupe 4: essences présentant un faible intérêt technologique (Padouk blanc, Tali
Yaounde, Angueuk, Bakoko, Bodia, Kekele, Ngoula, Sougué à grandes feuilles, Wamba,
Eveuss, Kodabema et Mubala) ;

+ Groupe 5 : autres essences.

8.3. Taux de reconstitution et Diamètre Minimum d'Aménagement (DMA)

Le Code forestier de 1990 fixe les Diamètres Minimums d’Exploitation pour les essences
principales sur l’ensemble du territoire national. Ces DME administratifs ont été fixés, par le
passé, sur la base de connaissances souvent fragmentaires et ne sont pas, pour certaines
essences, adaptés à une gestion durable de l’exploitation.

Lors de l’élaboration du plan d'aménagement initial, seuls des taux de reconstitution avaient
été calculés pour le Sapelli et le Dibétou, sans pour autant engendrer une révision des DME. Il
était donc nécessaire, dans le cadre de cette révision, de ré-étudier les Diamètres Minimums
des essences aménagées afin de s’assurer d’une reconstitution satisfaisante des essences
aménagées à long terme.

Les calculs sont directement liés aux caractéristiques dendrométriques d’un massif forestier et
les Diamètres Minimums d’ Aménagement (DMA) qui seront fixés sont spécifiques au PEA
169.

La stratégie adoptée pour la détermination des DMA est :

- la nécessité d’un taux de reconstitution en effectif supérieur à 50% pour l’ensemble du
groupe des essences objectifs ;

- la recherche d’un taux de reconstitution en effectif supérieur à 50% pour chaque
essence objectif ;

- l'étude de la structure diamétrique d’une essence lorsque le deuxième point ne peut
être atteint ;

- le respect des diamètres efficaces de fructification.

a PARPAF Groupement CIRAD Forêt / FRM 102
F
IFB PLAN D’AMENAGEMENT PEA 169 - Avril 2007

Pour les essences aménagées faiblement représentées (le Doussié blanc et le Pao rosa ont des
effectifs, tous diamètres confondus, de l’ordre de 0,1 tige/ha), le taux de reconstitution ne sera
pas calculé car reconstituer un peuplement quasi-inexistant serait vide de sens. Leur diamètre
exploitable sera maintenu au DME, si celui-ci respecte leur diamètre efficace de fructification
(Cf. $8.3.2).

8.3.1. Reconstitution du capital ligneux de la série de production du PEA 169

L’état initial est obtenu à partir de l’inventaire d’aménagement, d’après les tiges inventoriées
dans les placettes de strates utiles de la série de production. Les effectifs initiaux sont pris en
compte jusqu’au diamètre 150. Les tiges d’un diamètre supérieur ne sont pas considérées car
elles ne pourront pas être reconstituées sur la durée d’une rotation. Une exploitation complète
est ensuite simulée, d’abord sur la base des DME administratifs. Un taux de dégât moyen de
10% est appliqué sur le peuplement résiduel ainsi qu’un taux de mortalité annuel de 1%.

L’accroissement du peuplement résiduel est ensuite modélisé avec la formule, issue du projet
API Dimako au Cameroun, sur des durées allant de 25 à 35 ans.

No(1-A){1- &)"
Re LU ANI 2) 60

NP

Avec :

% Re = pourcentage de reconstitution du nombre de tiges supérieures au DME au temps 0

No = effectif des une, deux, trois ou quatre classes de diamètre immédiatement en dessous du DME (selon
accroissement et durée de la rotation)

Np = Nombre de tiges supérieures au DME au temps 0

. & = taux de mortalité annuel, fixé ici à 1%

A = taux de dégâts dû à l'exploitation, fixé ici à 10%

T = temps de passage = DME - Diamètre de la borne inférieure considérée, divisé par l'accroissement
diamétrique annuel moyen

Le rapport Effectifs exploitables reconstitués sur Effectifs exploitables initiaux donne le taux
de reconstitution (%Re) par essence et du groupe d’essences aménagées.

Si nécessaire, le processus est réitéré en augmentant certains DME, jusqu’à atteindre un taux
de reconstitution satisfaisant pour chaque essence ou un taux global supérieur à 50%.

Le Tableau 32 donne les taux de reconstitution atteints en maintenant le DME pour des
rotations allant de 25 à 35 ans. La seconde partie du tableau indique les remontées de DME
(DMA) nécessaire pour atteindre des taux de reconstitution individuels jugés satisfaisants ou
optimaux compte tenu de la structure des peuplements existants. Pour rappel, le taux de
reconstitution en effectif du groupe des essences aménagées doit être supérieur à 50%.

Ce tableau met aussi en évidence qu’une rotation longue de 35 ans n’améliorerait que
faiblement la reconstitution du groupe des essences aménagées et confirme ainsi le maintien

a PARPAF Groupement CIRAD Forêt / FRM 103

IFB PLAN D’AMENAGEMENT PEA 169 - Avril 2007

de la rotation à 30 ans, comme prévu dans le plan d'aménagement initial. Le taux de
reconstitution global est alors de 56%.

Malgré la remontée de leur DME, 6 essences montrent des taux de reconstitution individuels
inférieurs à 50% : il s’agit du Bossé clair, de l’Etimoé, du Kosipo, du Mukulungu, du Sapelli
et du Sipo.

Pour le Kosipo, le Sipo et l’Etimoé, la remontée du diamètre, au-delà des valeurs proposées
dans le tableau, entraîne une diminution du taux de reconstitution (Cf. Annexe 16). Il n’y a
donc aucun intérêt à augmenter davantage leur diamètre.

Pour le Sapelli, le Bossé clair et le Mukulungu, le choix du DMA a tenu compte de la
régénération acquise, élément important pour assurer la durabilité de ces espèces, mais aussi
des impératifs économiques de la société pour laquelle un DMA trop élevé implique une
diminution importante des volumes exploitables.

Tableau 32 : Evolution du taux de reconstitution des essences aménagées sur le PEA 169
en fonction de la rotation et de la remontée des DME

ROTATION ROTATION
ACCT
ESSENCE DIAM
25 ANS___30 ANS 35 ANS
Bossé clair 0 39% 42% 50%
Dibétou 33% 4 51% 56%
Doussié blanc - - -
202% 248%
54%
58%
86%
96%
36%
63%
63%

&
È
z

Doussié rouge 202%
Etimoé 29%
Eyong 32%
latandza 73%
Iroko 4 54%
Kosipo 25%

& a œ w
ERRS—

a

Kotibé 4 57%
Lati 24%
Longhi blanc 5 42% 65%
Longhi rouge 38% 64%
Mukulungu L 2% 39%
Padouk rouge 51% 5 5 85%
Pao rosa - -

Sapelli 28% 2 36%
Sipo 18% 36%
Tali 4 55% 2 102%
Tiama 35% 61%

34% 39% 40% 49% 56% 57%

2 3

Bu
à £

Les structures diamétriques apportent des informations complémentaires aux taux de
reconstitution, en permettant d’évaluer le capital économiquement intéressant après la
première rotation (en référence au capital économiquement intéressant actuel). Elles donnent
des indications supplémentaires sur la régénération et donc sur une période beaucoup plus
longue.

a PARPAF Groupement CIRAD Forêt / FRM 104

IFB PLAN D’AMENAGEMENT PEA 169 - Avril 2007

Les histogrammes des essences aménagées sont présentés en Annexe 16.

Les structures diamétriques des essences aménagées peuvent être regroupées en quatre grands
types (illustrés par le Figure 11) :

les structures en exponentielles décroissantes sont représentées par le Bossé clair, le
Doussié blanc, l’Eyong et le latandza. Les effectifs augmentent régulièrement vers les
classes de petits diamètres, permettant le remplacement des tiges de gros diamètres
lorsqu'elles sont exploitées. La régénération est importante. La présence de ces essences
est assurée dans l’avenir.

Les structures en exponentielles décroissantes avec un étalement vers les gros diamètres
sont représentées par le Dibétou, le Kosipo, l’Etimoé, le Mukulungu, le Sapelli, le Sipo et
le Tiama. Ces courbes sont semblables aux précédentes pour les petits diamètres mais les
effectifs sont ensuite globalement les mêmes pour les différentes classes de diamètre à
partir de 30 ou 40 cm. Ces essences ne pourront donc pas être reconstituées correctement
car les tiges d’avenir ne sont pas en nombre suffisant pour remplacer les tiges exploitées
en première rotation. Cependant, dans tous les cas, la régénération importante observée
associée à l’ouverture du couvert résultant de l’exploitation, devrait permettre la pérennité
de ces essences dans le futur.

Les structures en exponentielles décroissantes irrégulières sont représentées par, le
Doussié rouge, le Kotibé, l’Iroko, le Lati, les Longhi blanc et rouge, le Padouk rouge, le
Pao rosa. Les effectifs sont globalement décroissants avec la montée des diamètres malgré
quelques irrégularités dans certaines classes. La présence de ces essences est assurée dans
l'avenir.

Les structures en cloche sont représentées par le Tali sous une forme irrégulière. Les
classes de diamètre médianes présentent un pic mais les classes 1 et 2 sont anormalement
bien représentées. Le Tali est une essence de lumière qui nécessite une ouverture
importante du couvert forestier pour s’implanter, ce qui semble être le cas dans le PEA
169.

a PARPAF Groupement CIRAD Forêt / FRM 105
IFB PLAN D’AMENAGEMENT PEA 169 - Avril 2007

Tali latandza
3° 3 08
HE Son
Ê 002 Ê 0e
$ $
2 000 2 000
Classes de diamètres Classes de diamètres

Sapelli

Classes de diamètres Classes de diamètres

Figure 11 : 4 types de structures diamétriques représentatifs des essences aménagées du
PEA 169

8.3.2. Fructification

Dans le cahier des charges du PEA 169, il était préconisé (Art. 10) de laisser un arbre
semencier par essence pour dix hectares. Cette mesure n’est plus applicable dans le contexte
des connaissances actuelles, notamment car les distances de dissémination des différentes
essences ne sont pas réellement connues. L’expérience a aussi montré que le contrôle de cette
préconisation est très difficile sur le terrain, les porte-graines pouvant être très dispersés et pas
toujours faciles à retrouver. De plus, les portes-graines laissés sur pied sont généralement de
vieux arbres mal conformés, tarés ou pourris sur lesquels il serait illusoire de baser une
reconstitution de qualité. Il est donc préférable d’agir via les DMA, qui doivent être
supérieurs au diamètre de fructification, pour laisser le temps aux arbres de fructifier pendant
au moins quelques décennies avant d’être exploités.

Luc Durrieu de Madron introduit la notion de « diamètre efficace de fructification » à partir
duquel 80% des arbres deviennent producteurs de fruits. Seules quelques essences ont pu être
étudiées sur les dispositifs de Mbaiki, Ngotto et Berberati, parmi lesquelles se retrouvent le
Sapelli et l’'Eyong qui font partie des essences aménagées du PEA 169. Pour les autres
essences aménagées, aucunes données suffisamment fiables n’étant disponibles, les DMA
précédemment fixés sont maintenus.

Au vu des résultats de ces études, le diamètre efficace de fructification du Sapelli est fixé à 60
cm et celui de l’Eyong à 70 cm. Par précaution, les DMA doivent être supérieurs d’au moins

10 cm par rapport au diamètre de fructification.

Ce principe de précaution est effectivement respecté pour le Sapelli dont le DMA a été fixé
précédemment à 90 cm alors que pour l’Eyong, le DMA fixé précédemment (70 cm) est

a PARPAF Groupement CIRAD Forêt / FRM 106
F
IFB PLAN D’AMENAGEMENT PEA 169 - Avril 2007

identique au diamètre de fructification. Pour garantir la régénération de l’Eyong, il est donc
nécessaire de remonter le DMA de cette essence à 80 cm.

Dans ce cas, la régénération du peuplement exploité serait alors assurée par les semenciers
appartenant à des classes de diamètre directement inférieures au DMA.

8.3.3. DMA retenus

Pour garantir le maintien d’un nombre suffisant de semenciers et obtenir un niveau de
reconstitution global et individuel pour les essences aménagées suffisant, leur DME évoluent
en DMA de la manière suivante (Cf. Tableau 33) :

+ Maintien du DME pour les Doussiés (blanc et rouge), le Kotibé, le Pao rosa et le
Tatandza ;

+ Remontée d’une classe pour le Bossé clair, le Dibétou, l’Iroko, le Padouk rouge, le
Sapelli, le Tiama, le Tali et le Longhi blanc ;

+ Remontée de deux classes pour le Kosipo, le Sipo, le Mukulungu, le Longhi rouge,
l’Etimoé, l’Eyong et le Lati.

Tableau 33 : Récapitulatif des DMA et taux de reconstitution des essences aménagées du
PEA 169

Bossé clair
Dibétou
Doussié blanc
Doussié rouge
Iroko

Kosipo
Padouk rouge

Mukulungu
Tali

Longhi rouge
Eyong
Etimoé

Pao rosa
Jatandza

Lati

Longhi blanc

565%

Les diamètres d’exploitation ainsi établis remplacent ceux indiqués dans l’article 9 du cahier
des charges ou ceux du plan d'aménagement initial.

a PARPAF Groupement CIRAD Forêt / FRM 107
F
IFB PLAN D’AMENAGEMENT PEA 169 - Avril 2007

8.4. Choix de la durée de rotation

Le choix de la durée de rotation découle du compromis entre l’obtention d’une reconstitution
satisfaisante et un niveau de production acceptable par l’entreprise. Cette durée est maintenue
à 30 ans.

8.5. Calcul de la possibilité forestière utilisée pour le découpage

La possibilité forestière correspond au volume qui sera prélevé en appliquant les DMA définis
pour chacune des essences aménagées et les DME pour les autres essences. Pour le découpage
de la série de production en unités de gestion, seule la possibilité forestière des essences
aménagées de découpage sera prise en compte.

Compte tenu des spécificités du PEA et du contexte particulier de la révision du parcellaire,
les principes ayant guidés cette révision sont présentés avant d’établir la possibilité moyenne
indicative, sur laquelle se basera le nouveau découpage du PEA.

8.5.1. Principes de révision du parcellaire

Le PEA était initialement divisé en 10 coupons ou unités de gestion réunissant 3 parcelles ou
assiettes annuelles de coupe. Les parcelles et les coupons étaient définis de telle sorte que la
possibilité forestière annuelle en volume réellement extractible soit constante dans le temps.
Les parcelles et les coupons avaient ainsi des surfaces variables en fonction de leur richesse
en bois.

Outre le fait que les unités de gestion sont désormais des blocs quinquennaux et non plus
triennaux, l’équilibrage des volumes n’est plus recherché à l’échelle d’une assiette de coupe
mais du bloc quinquennal. A titre de rappel, l’inventaire d’aménagement a été conçu pour
indiquer des volumes exploitables à + 10% sur des surfaces de 10 000 ha ; la surface moyenne
d’un bloc quinquennal dans le PEA 169 étant de 20 000 ha, les précisions sur les volumes à
cette échelle n’en seront que meilleure.

La surface déjà exploitée sous aménagement, équivalente, au stade de la révision, à 10
assiettes annuelles de coupe (Cf. Carte 3), est conservée en l’état et n’interviendra pas dans la
révision du parcellaire. Toutes les placettes d’inventaire de cette zone sont donc exclues du
calcul de possibilité forestière.

Le reste de la série de production est découpé en 4 unités de gestion équivalentes en volume
exploitable pour les essences aménagées de découpage à + 5% près. Le calcul de la possibilité
forestière ne suit pas exactement le même itinéraire technique compte tenu de l’historique de
l'exploitation sur le PEA (Cf. 8.5.2).

a PARPAF Groupement CIRAD Forêt / FRM 108
F
IFB PLAN D’AMENAGEMENT PEA 169 - Avril 2007

8.5.2. Forêt en équilibre ou modèle de croissance dynamique

L'historique connu de l’exploitation sur le PEA 169 conduit à considérer différentes zones
pour le calcul de la possibilité forestière (Cf. Carte 11).

Le PEA 169 a été parcouru en exploitation avant l’inventaire d'aménagement (à la fin des
années 80 et début d’années 90) dans sa partie sud (zone A sur la carte) et dans une petite
poche au nord, dont la localisation reste imprécise (zone B sur la carte).

Une étude sur la dynamique des peuplements, menée sur le dispositif de Mbaiki, a montré que
l’effet de l’exploitation sur la croissance met une dizaine d’années à s’estomper. Sur cette
période, la forêt n’est donc plus en équilibre ; le potentiel se reconstituant progressivement, en
réponse à l’exploitation.

Carte 11 : Historique de l’exploitation du PEA 169

Légende
Dlonerer

1 si a pret

D sous

ELA coupon x ancen prenne

Historique de l'exploitation

EF eoneton ans mena danénagement
Estotson rat imantare d'aménagement

Même si toutes les espèces du peuplement sont stimulées par l’exploitation, et en l’absence de
connaissance sur les paramètres dynamiques des essences peu commercialisées
(l'accroissement notamment), il a été fait le choix, prudent, de n’appliquer un accroissement
en volume que sur les essences ayant fait l’objet d’une exploitation significative dans la partie
sud du PEA : Dibétou, Iroko, Kosipo, Sapelli, Sipo, Tiama, Longhi rouge et Mukulungu.

En l’absence d’informations suffisamment fiables, aussi bien sur les espèces que les volumes
ayant été prélevés dans la poche au nord exploitée illégalement au début des années 90, aucun

a PARPAF Groupement CIRAD Forêt / FRM 109
F
IFB PLAN D’AMENAGEMENT PEA 169 - Avril 2007

accroissement en volume n’y sera appliqué pour rester au niveau prudent des volumes
initialement inventoriés.

En ce qui concerne la zone exploitée après l’inventaire d’aménagement (zone C dans la carte),
correspondante aux 10 AAC mise en œuvre sous aménagement, elle est conservée en l’état en
constituant ce qui aurait été les 2 premières UFG du PEA et ne fait pas l’objet d’un re-
découpage. Aucun calcul n’y sera effectué.

Dans le plan d'aménagement initial, les trois dernières AAC constituant le coupon X (zone D
dans la carte), étaient constituée majoritairement de peuplements interprétés par
photographies aériennes comme des forêts secondarisées. La forêt y était considérée en
évolution croissante vers l’équilibre. Il était proposé d’actualiser le volume de ce coupon,
calculé à partir des résultats d’inventaire d’aménagement, en tenant compte d’une croissance
en volume comprise entre 1 et 1,5% (mortalité comprise), ce résultat ayant été coté comme
issu du dispositif de Mbaiki.

A partir de traitements statistiques portant sur la composition floristique et la structure
diamétrique (Cf. Annexe 17), il s’avère que ce peuplement, quoique présentant une légère
tendance à l’héliophilie, présente une densité de tiges moins importante qu’en forêt dense,
dans toutes les classes de diamètre, même les plus petites. Les analyses tendent à prouver que
ce peuplement est en fait une forme dégradée de forêt dense où s’imbrique un phénomène de
reconstitution en lisière sur d’anciennes terres cultivées ou sur de la savane. Compte tenu de
ces caractéristiques, aucune croissance ne sera appliquée sur ces peuplements, considérés, par
mesure de prudence, en équilibre.

8.5.3. Possibilité globale indicative

Sur les parties non perturbées du PEA (zones B, D et reste de la série de production), où les
peuplements forestiers sont considérés en équilibre, la possibilité forestière se confond avec
les résultats d’inventaire d'aménagement.

Sur la partie équivalente à la zone A, où un calcul dynamique de la possibilité intervient,
celui-ci sera conduit avec les mêmes outils et paramètres que ceux utilisés pour le calcul des
taux de reconstitution, sur la base des effectifs initiaux de l’inventaire d'aménagement. On
prendra garde que ce calcul dynamique de possibilité conduise alors à des chiffres cohérents
au vu des volumes de référence donnés par l’inventaire.

L'exploitation s’est terminée dans cette zone en 1990 et l’inventaire d’aménagement a eu lieu
en 1994 ; en considérant que le peuplement résiduel est stimulé pendant une période de 10
ans, le calcul dynamique de la possibilité sera donc appliqué pendant 6 ans sur les effectifs
inventoriés des espèces ayant subi un prélèvement et appartenant au groupe des essences
aménagées de découpage : Dibétou, Iroko, Kosipo, Sapelli, Sipo et Tiama.

Pour les essences aménagées ayant aussi subi un prélèvement mais qui ne sont pas impliquées
dans le découpage et donc dans le calcul de possibilité (Longhi rouge et Mukulungu), le
même itinéraire technique sera appliqué pour calculer leurs volumes bruts exploitables.

a PARPAF Groupement CIRAD Forêt / FRM 110

IFB PLAN D’AMENAGEMENT PEA 169 - Avril 2007

Pour les autres essences du groupe de découpage, la possibilité se confond avec les résultats
d'inventaire d’aménagement.

Les résultats par essence du calcul de la possibilité globale sur l’ensemble de la série de
production, hors UFG 1 et 2, sont fournis dans le Tableau 34.

Tableau 34 : Possibilité globale indicative sur la série de production, hors UFG 1 et 2

POSSIBILITE
TOTALE
ESSENCE DMA] m3/ha | Su(ha) | m3total | m3/ha | Su (ha) | m3total | m3 total
Bossé clair 0,040 | 70074 | 2837 | 0,372 | 34676 | 12883 15 720
Dibétou 2,833 | 70074 | 198489 | 2,834 | 34676 | 98265 296 755
Doussié blanc 0,010 | 70074 735 34676 735
Doussié rouge 0,061 | 70074 | 4294 34676 4294

ZONE EN EQUILIBRE ZONE EN CROISSANCE

Iroko 0,139 70 074 9 769 0,194 34676 6719 16 488
Kosipo 1,807 70 074 126 650 3,566 34676 123 649 250 298
Padouk rouge 1,470 70 074 103 036 0,899 34676 31182 134218
Sapelli 5,924 70 074 415 133 5,015 34676 173 903 589 035
Sipo 0,457 70 074 31997 0,655 34676 22727 54 725
Tiama 0,856 70 074 59 981 1,625 34676 56 358 116 339

TOTAL GPIA 13,599 952922 | 15,160 525 686 1 478 607

La possibilité globale indicative sur l’ensemble de la surface utile de la série de production à
re-parceller est de 1 478 607 m3, ce qui donne une possibilité moyenne indicative par UFG de
369 652 m3. Le découpage du restant de la série de production en 4 UFG recherchera donc
l’iso-volume par rapport à cette valeur, en respectant un écart relatif par UFG de + 5%.

8.6. Définition du parcellaire — Unités Forestières de Gestion

Le parcellaire défini dans le cadre de la révision du plan d'aménagement remplace celui
évoqué dans l’article 3.1 du cahier des charges (en UFP) et celui défini dans le plan
d'aménagement initial (en coupons et parcelles).

8.6.1. Découpage en UFG -— Possibilité finale

Le découpage en blocs quinquennaux iso-volumes ou unités forestières de gestion (UFG) se
fait grâce aux liaisons entre le logiciel TF-Suite et un SIG. Les 4 blocs sont découpés dans la
série de production non exploitée sous aménagement, soit sur une surface totale de 123 568
ha.

Le découpage s’effectue de proche en proche à partir des placettes d’inventaire
d'aménagement géoréférencées, en tenant compte de l’ordre de passage défini en accord avec
la société, mais aussi des unités de paysage et de la répartition de la ressource.

Si l’iso-volume n’est pas respecté, le découpage est repris jusqu’à ce que la possibilité totale
par UFG soit équivalente à la possibilité moyenne indicative + 5%.

a PARPAF Groupement CIRAD Forêt / FRM 111

IFB PLAN D’AMENAGEMENT PEA 169 - Avril 2007

Pour rappel, dix assiettes de coupe ont été ouvertes depuis 1997 et sont conservées en l’état
dans le nouveau parcellaire. Ces 10 assiettes correspondent aux 2 premières UFG du PEA,
sans qu’il soit nécessaire de distinguer spécifiquement ces UFG à ce stade de l’aménagement.

La révision du parcellaire débute donc à partir de l’'UFG 3 et propose un nouveau découpage
pour les UFG qui seront parcourues d’ici la fin de la rotation, soit 4 UFG sur les 20 années à
venir.

Le résultat du découpage actualisé de la série de production en UFG est fourni dans le
Tableau 35 et illustré par la Carte 12 et l’ Annexe 18 (Carte d'aménagement).

Tableau 35 : Caractéristiques des 4 dernières UFG du PEA 169

POSSIBILITE su
SUPERFICIE STMOYENNE SUPERFICIE ECART/

UFG DÉCOUPAGE TOTALE ANNUELLE UTILE NUE, CE) RE

(M3/HA) EE) GA) SU (HA) (a) MOYENNE

31 672 6 330 355 644
30 531 6110 388 585
32 374 6470 384 271
28 991 5 800 350 517

TOTAL 14,119 123 568 6 180 104 755 5240 1479 017

Du fait de la position centrale du bloc déjà exploité dans le PEA, l’'UFG 5 a dû être divisée en
2 (une partie au nord, une partie au sud) car le découpage initial ne permettait plus d’isoler
une ou deux unités d’une seul tenant dans le sud. La division du l’UFG 5 s’est faite en
s’assurant que chacune des 2 parties pouvaient contenir des AAC d’un seul tenant : l’'UFG 5
«sud » sera partagée en 2 AAC tandis que l’'UFG 5 « nord » sera partagée en 3 AAC.

La possibilité totale obtenue (1 479 017 m3) est légèrement différente de la possibilité globale
indicative (1 478 607 m3). L'écart relatif de 0,03% est minime et s’explique par le fait que les
surfaces considérées sont différentes : la possibilité finale tient compte d’un découpage en 4
unités de référence (UFG) tandis que la possibilité indicative se base sur 2 unités de référence
(zone en équilibre, zone en croissance).

bo PARPAF Groupement CIRAD Forêt / FRM 112
FA ZÆ
IFB

PLAN D’AMENAGEMENT PEA 169 - Avril 2007

Carte 12 : Découpage en Unités Forestières de Gestion (UFG) de la série de production du PEA 169

République Centrafricaine
Projet «Appui à la Réalisation des Plans d'Aménagement Forestier

Légende Séries d'aménagement
M Ste industriel I série de Production
Réseau routier .
[I série agricole
Curie aupeatcs
unie aure I Série de Conservation
MR sie de Recherche
5 Sp Source: Inventaire d'aménagement ECOFAC 1883-98
| £
Réalisation: PARPAF, Février 2007

r_ Séorétéremement : WGS 84-Coord. Géo.

Lu PARPAF Groupement CIRAD Forêt / FRM

113
IFB PLAN D’AMENAGEMENT PEA 169 - Avril 2007

8.6.2. Ordre de passage

Dans le plan d'aménagement initial, l’ordre de passage était le suivant :

+ Exploitation immédiate dans la zone facilement accessible depuis Ngotto et suffisamment
riche en essences commercialisées pour permettre un amortissement plus rapide des
investissements prévus au départ pour la mise en place de l’unité de transformation et la
réhabilitation des infrastructures routières (AAC de 1 à 21);

+ Exploitation après 20 ans dans la zone anciennement parcourue par l’exploitation de
SICA-bois (AAC de 22 à 27);

+ Passage en dernier dans les formations du nord à potentiel plus jeune (AAC de 28 à 30).

La société souhaitait revoir légèrement la logique de cet ordre de passage en privilégiant plus
rapidement la zone du sud. Le découpage a tenu compte du cheminement actuel de
l'exploitation en délimitant l’'UFG 3 au nord de la zone déjà exploitée et en permettant une
évolution au sud à compter de l’'UFG 4. Ce « saut » entre UFG est rendu possible par la
présence d’un réseau routier dans la zone du sud.

Les blocs quinquennaux seront parcourus dans l’ordre de leur numérotation, soit 3, 4, 5 sud, 5
nord et 6, suivant les dates de passage en coupe suivantes :

+ De 2007 à 2011, dans l’'UFG3 ;

+ De 2012 à 2016, dans l’'UFG 4;

+ De 2017 à 2018, dans l’'UFG 5 sud ;

+ De 2019 à 2021, dans l’'UFG 5 nord ;

+ De 2022 à 2026 dans l’UFG 6.

Cet ordre de passage annule l’article 8 du cahier des charges qui ne permettait pas une
exploitation de l’'UFG 4 avant 2015.

A noter, les surfaces de l’ancienne AAC, qui n’avaient pas été parcourues contrairement aux
dispositions du plan d'aménagement initial, sont désormais intégrées dans l’UFG 4. Compte
tenu de l’approche et du travail de cette révision d’aménagement, entérinée à chaque stade par
l’entreprise, ces surfaces devront faire l’objet d’une exploitation dans les 10 à 15 prochaines
années.

8.6.3. Contenu des UFG

Une fois les contours et les superficies utiles des UFG déterminés, il est possible de définir le
volume exploitable brut total de chaque essence par UFG.

a PARPAF Groupement CIRAD Forêt / FRM 114
F
Vol brut tot (m3)

IFB PLAN D’AMENAGEMENT PEA 169 - Avril 2007

Le volume des essences exploitées à la fin des années 80 répond aux hypothèses de croissance
développées dans les chapitres précédents. Les volumes des autres essences sont les volumes
déterminés lors de l’inventaire d'aménagement.

Les résultats sont détaillées par UFG dans les Tableaux 36, 37, 38 et 39 pour les essences
aménagées et en Annexe 19 pour les autres essences autorisées à l’exploitation.

Les espèces aménagées représentent au DMA un volume sur pied total de 2 177 120 m3,
réparti sur les 20 prochaines années. L’ensemble du potentiel ligneux exploitable de cette
forêt représente 8 867 004 m3. La répartition de ce potentiel par UFG est illustrée par la
Figure 12.

3 000 000 Autres essences
Autres essences à intérêt économique
DDéroulage potentiel

2 500 000 L----------- .  . ..û\\\ | DSciage Potentiel
Autres essences aménagées
mEssences de découpage

2 000 000 Æ- 22-22-2222" EE À 22e

1 500 000 + - - - + - - E =

1.000 000 £--- Et 1 hf 22e

500 000 Æ--- 21 ES 22e
0

UFG3 UFG4 UFGS UFG6

Figure 12 : Répartition du potentiel ligneux exploitable sur pied par UFG

Pour rappel, l'iso volume n'est recherché que sur les essences de découpage (groupe 1A). Le
graphique montre effectivement que cette condition a été respectée.

Il a été décidé, de commun accord avec la société de ne pas intégrer aux essences de
découpage les essences du groupe 1B car elles ne seront pas obligatoirement exploitées
couramment. En outre, certaines de ces essences à fort potentiel, comme le Mukulungu, n’ont
pas une répartition très uniforme sur le PEA ce qui risquait de déséquilibrer le volume des
essences exploitées très couramment comme le Sapelli.

a PARPAF Groupement CIRAD Forêt / FRM 115
F
IFB

PLAN D’AMENAGEMENT PEA 169 - Avril 2007

Tableau 36 : Volumes bruts totaux par groupe d’essences pour l’'UFG 3

ESSENCES AMENAGEES DE DECOUPAGE

VOL BRUT
DMA
M3/HA

POSSIBILITE
TOTALE
(3)

ERREUR
RELATIVE
C2)

Bossé clair

80

0,072

1 862

Dibétou

90

3,764

96 854

Doussié blanc

80

0

Doussié rouge

80

0,038

965

Iroko

80

0,038

976

Kosipo

2,078

53 466

Padouk rouge

70

1,368

35 201

5,124

131 862

0,244

6276

1,096

28 191
355 654

AUTRES ESSENCES AMENAGEES

90

0,972

25 017

80

0,106

2717

90

0,376

9682

70

0,119

3051

90

0,302

7773

Longhi blanc

60

0,270

6941

Longhi rouge

70

0,078

2005

Mukulungu

1,072

27 576

Pao rosa

70

0

Tali
TOTAL GP1B

0,164

4221
88 983

bo PARPAF Groupement CIRAD Forêt / FRM
FA ZÆ

116
IFB PLAN D’AMENAGEMENT PEA 169 - Avril 2007

Tableau 37 : Volumes bruts totaux par groupe d’essences pour l’'UFG 4

NONtRUr POSSIBILITE ERREUR
TOTALE (M3)

M3/HA (%)

SENCES AMENAGEES DE DECOUPAGE
Bossé clair 80 0,436 11 528
Dibétou 90 3,035 80 261
Doussié blanc 80 0,028 746

Doussié rouge 80 0,000 0
Iroko 80 0,174 4591
Kosipo 3,114 82 338
Padouk rouge 70 0,983 25 992
90 4,921 130 133
0,864 22 859
90 1,139 30 119
388 568
AUTRES ESSENCES AMENAGEES
90 0,658 17 404
80 0,101 2674
90 0,475 12 558
70 0,089 2352
90 0,357 9430
Longhi blanc 60 0,613 16 202
Longhi rouge 70 0,456 12 048
Mukulungu 5,079 134 302

Pao rosa 70 0
Tali 90 1,895 50 112

TOTAL GP1B 257 081

bo PARPAF Groupement CIRAD Forêt / FRM 117
FA ZÆ
IFB

PLAN D’AMENAGEMENT PEA 169 - Avril 2007

Tableau 38 : Volumes bruts totaux par groupe d’essences pour l'UFG 5

VOL BRUT
DMA
M3/HA

POSSIBILITE
TOTALE
@83)

ESSENCES AMENAGEES DE DECOUPAGE

ERREUR
RELATIVE
C2)

Bossé clair

80

0,060

1616

Dibétou

90

2,320

62 323

Doussié blanc

0,000

0

Doussié rouge

0,018

482

Iroko

0,179

4 803

Kosipo

2,699

72 519

Padouk rouge

1,365

36 664

5,864

157 539

0,413

11 092

1,381

37 090
384 129

ESSENCES AMENAGEES

0,729

19 580

0,117

3155

0,681

18 288

0,077

2 069

0,379

10 193

Longhi blanc

0,496

13 327

Longhi rouge

0,113

3 040

Mukulungu

3,035

81 542

Pao rosa

0,091

2434

Tali
TOTAL GP1B

0,846

22 740
176 368

bo PARPAF Groupement CIRAD Forêt / FRM
FA ZÆ

118
IFB PLAN D’AMENAGEMENT PEA 169 - Avril 2007

Tableau 39 : Volumes bruts totaux par groupe d’essences pour l’'UFG 6

VOL BRUT | POSSIBILITE | ERREUR
DMA TOTALE RELATIVE
M3/HA (M3) (%)

ESSENCES AMENAGEES DE DECOUPAGE
Bossé clair 80 0,038 977
Dibétou 90 2,233 57 396
Doussié blanc 80 0
Doussié rouge 80 0,112 2 868
Iroko 80 0,240 6178
Kosipo 1,612 41 445
Padouk rouge 70 1,402 36 041
Sapelli 90 6,621 170 219
Sipo 0,588 15 124
90 0,789 20 275

350 522

AUTRES ESSENCES AMENAGEES
90 0,663 17 056
80 0,170 4371
Tatandza 90 0,526 13 527
Kotibé 70 0,229 5 887
Lati 90 1,386 35 638
Longhi blanc 60 0,076 1965
Longhi rouge 70 0,206 5284
Mukulungu 3,535 90 889
Pao rosa 70 0,047 1197
Tali 90 0
TOTAL GP1B 175 816

bo PARPAF Groupement CIRAD Forêt / FRM 119
FA ZÆ
IFB PLAN D’AMENAGEMENT PEA 169 - Avril 2007

8.7. Définition des Assiettes Annuelles de Coupe (AAC) sur PUFG 3

Chaque UFG ainsi définie est ensuite découpée en 5 assiettes de coupe de même surface utile.
Un seuil de tolérance de 10% est autorisé pour respecter l’iso-surface entre AAC. Dans le
cadre de la révision du plan d'aménagement, le PARPAF se charge de délimiter les 5 AAC de
l'UFG 3, à charge de la Cellule d’Aménagement de la société d’effectuer le découpage des
autres UFG.

Pour respecter l’iso-surface à + 10% près, les limites de l’ancienne AAC 12, 1% AAC de
l'UFG 3, ont dû être revues car dans son état initial, cette assiette était excédentaire de 13% en
surface utile par rapport à la surface utile moyenne. Le résultat du découpage de l’'UFG 3 en
AAC est fourni dans le Tableau 40.

Tableau 40 : Surfaces et écart relatif par AAC de l'UFG 3

Surface Ecart/ | Surface
utile (ha) | moyenne | totale (ha

L'ordre de passage dans ces AAC a été planifié de manière à correspondre à une suite logique
en s’assurant que deux assiettes exploitées successivement soient toujours contiguës. Dans le
cas de cet aménagement, la surface utile moyenne des AAC de l’UFG 3 est de 5 147 ha.

Dans la mesure du possible, les limites des AAC tiennent compte des éléments
topographiques (routes et cours d’eau), mais l’'UFG 3 étant relativement pauvre en cours
d’eau, les limites s'appuient aussi sur des layons orientés nord-sud ou est-ouest, à partir de
points géoréférencés (Cf. Carte 13).

Le contour de la première Assiette Annuelle de Coupe de l’UFG 3 est décrit en Annexe 20.

Les limites des autres AAC seront présentées dans le plan de gestion quinquennal et dans les
PAO (Cf. 9.1.1).

a PARPAF Groupement CIRAD Forêt / FRM 120
F
IFB

PLAN D’AMENAGEMENT PEA 169 - Avril 2007

ke

Carte 13 : Découpage en Assiettes Annuelles de Coupe de l'UFG 3

République Centrafricaine
Projet d'Appui à la Réalisation des Plans d'Aménagement Forestier

Légende

—— Réseau hydrographique
— Réseau router A sé de Conceneion
D umte au PEats9
Série de Protection
D contour ac k — k
ave 1 améragent EPA 1546
aan

MI LFG de 1 à6sans3

IFB PLAN D’AMENAGEMENT PEA 169 - Avril 2007

9. CLAUSES DE GESTION DU PEA 169

Les études qui ont été menées et la situation qui a été faite au cours de l’élaboration de ce plan
d'aménagement révisé montre que des efforts importants doivent être faits dans certains
domaines pour améliorer le travail de l’entreprise et les conditions de son personnel.

En matière d’exploitation, et bien que de sérieux
efforts aient déjà été menés conduisant à l’obtention
d’un certificat d'Origine et Légalité des Bois (OLB),
la qualité du travail sur le terrain doit encore être
améliorée, notamment par une généralisation de
l’utilisation des techniques d’exploitation à impact
réduit, par un renforcement des activités d’inventaire
d’exploitation et de cartographie de la ressource et par
le maintien des acquis qui ont permis l’obtention du
certificat OLB.

Photo 9 : Pancarte à l'entrée du PEA certifié OLB

L'outil industriel actuellement en activité est insuffisant pour valoriser au mieux le potentiel
exploitable identifié dans le PEA suivant les choix définis par la société ($ 8.6.1 et $ 9.5). Une
amélioration de cet outil pour le rendre plus performant doit donc être réalisé au plus tôt sur la
base du potentiel mobilisable.

Sur le plan social, de gros efforts doivent aussi être faits au niveau :

- du village de Ngotto afin de mettre les travailleurs dans les meilleures conditions de vie
possible et de mettre à leur disposition les infrastructures et les services qu’ils sont en droit
d’attendre ;

- des villages riverains, en initiant et en appuyant la dynamique de développement.

Les règles de gestion, les mesures sociales et environnementales sont placées sous la
supervision de la cellule d'aménagement de la société. Cette cellule, détaillée en 9.8, sera
renforcée avant la mise en œuvre de ce plan d'aménagement révisé.

9.1. Règles de gestion et d’exploitation forestière

La mise sous aménagement de l’exploitation du PEA 169 durant 10 ans a permis de mettre en
place un cadre de travail dans l’esprit d’une gestion durable, en respectant les règles de
gestion du plan d'aménagement initial. Dans le cadre de la révision du plan d’aménagement,
certaines de ces règles seront retenues, d’autres seront revues voire annulées car elles ne sont
plus applicables dans le contexte national actuel.

Dans les paragraphes qui suivent, des précisions sont données sur les règles de gestion et
d’exploitation applicables sur le PEA 169 dans le cadre de l’exécution du présent plan

d'aménagement. Ces règles seront affinées au moment de rédiger les plans de gestion et les

a PARPAF Groupement CIRAD Forêt / FRM 122
F
IFB PLAN D’AMENAGEMENT PEA 169 - Avril 2007

plans annuels d’opération et tiendront compte des règles nationales de gestion forestière des
permis sous aménagement durable.

9.1.1. Planification

Après signature de la convention définitive d'aménagement et d’exploitation la société
d’exploitation forestière, par l’intermédiaire de sa cellule d'aménagement, doit rédiger les
documents de gestion forestière suivant :

- Le Plan de Gestion (PG) traduit la mise en œuvre du plan d'aménagement sur une
période de 5 ans et planifie les activités d'exploitation à l’échelle de l’'UFG ;

- Le Plan Annuel d’Opération (PAO) planifie les activités qui seront réalisées au
cours de l’année et notamment sur l’assiette annuelle de coupe.

Les Plans de Gestion et les Plans Annuels d’Opération doivent être rédigés par la cellule
d'aménagement. Dans un premier temps, le PARPAF apportera un appui pour mener à bien
ce travail.

Plans de gestion des UFG

Avant la mise en exploitation de chaque UFG, il sera rédigé un plan de gestion quinquennal.
Y seront présentés (Cf. Plan-type en Annexe 21) :

+ les limites et les caractéristiques détaillées de chaque UFG, du point de vue topographique
et écologique ;

+ les volumes disponibles par groupe d’essences objectifs, déterminés principalement sur
base de l’inventaire d'aménagement ;

+ les limites des Assiettes Annuelles de Coupe (AAC) en identifiant celles qui seraient
communes à d’autres séries (série agricole et d’occupation humaine, série de protection ou
de conservation) ;

+ les règles de gestion et d’intervention en milieu forestier ainsi que la définition du réseau
routier principal et le programme d’entretien du réseau de piste d’évacuation des
produits ;

+ le programme des mesures sociales ;

+ le programme des mesures environnementales ;

+ le programme de réalisation des activités de recherche.

Le plan de gestion sera soumis à l’administration forestière, six mois avant le début de

l'exploitation d’une nouvelle UFG et doit recevoir l’approbation du MEFCPE avant que la
société commence l’exploitation sur cette surface.

a PARPAF Groupement CIRAD Forêt / FRM 123
F
IFB PLAN D’AMENAGEMENT PEA 169 - Avril 2007

Un délai spécifique est précisé dans la convention pour le premier plan de gestion, en
l'occurrence le plan de gestion de l’'UFG 3. Ce PG revêt une grande importance car il couvre
une période au cours de laquelle la société tentera d’obtenir la certification forestière.

Plans Annuels d’Opération (PAO)

Ce document précise les conditions d’exploitation de l’assiette annuelle de coupe et le
programme d’activité annuel au niveau du permis. Il se base sur une connaissance précise de
la ressource obtenue grâce à l’inventaire d’exploitation.

Le Plan Annuel d’Opération mentionne (Cf. Plan-type en Annexe 21) :

+ la localisation et les caractéristiques de l’AAC ;

+ la cartographie de l’AAC, la description des limites et le programme d’ouverture des
limites artificielles ;

+ les caractéristiques et les résultats de l’inventaire d’exploitation ;
+ la composition et la localisation de la ressource ;
+ la possibilité globale et par essence objectif sur l’AAC ;

+ le tracé des routes secondaires et autres informations pertinentes sur l’organisation de
l’exploitation forestière ;

+ le programme d’intervention détaillé au niveau de l’AAC en matière d’exploitation mais
également pour les mesures sociales, environnementales et pour les activités de recherche
et de reboisement ;

+ pour les AAC touchant la série agricole, les mesures mises en place pour la protection des
cultures, les périodes et le modes de prélèvement dans le terroir villageois.

+ Pour les AAC touchant les séries de protection et de conservation, les mesures prises pour
assurer la protection de ces zones.

L'exploitant ne pourra débuter les opérations d’exploitation dans une nouvelle assiette de
coupe, sans avoir, au préalable, reçu l’approbation de son PAO par le MEFCPE. Selon la
convention définitive, le PAO devra être déposé deux mois avant le début des opérations
d’exploitation de l’assiette annuelle de coupe demandée. L'administration doit répondre avant
un mois pour éviter tout retard dans le démarrage des opérations. En l’absence de réponse
dans ce délai, le PAO sera considéré comme accepté par l’administration.

Cette mesure prendra effet à compter de l’AAC n°1 de l’'UFG 3.

Ouverture des UFG et des AAC

Chaque AAC pourra être ouverte pendant trois ans, cette règle permettant d’adapter le
prélèvement en fonction des fluctuations du marché du bois (Cf. Tableau 41). Elle reste
cohérente avec l’article 3.3 du cahier des charges.

a PARPAF Groupement CIRAD Forêt / FRM 124
F
IFB PLAN D’AMENAGEMENT PEA 169 - Avril 2007

Une nouvelle AAC peut exceptionnellement être ouverte à l’exploitation 3 mois avant la date
officielle, à condition que le PAO de cette AAC soit approuvé par l’administration forestière.
Cette mesure est introduite pour éviter de pénaliser l’entreprise en cas d’assiette courante
pauvre.

Tableau 41 : Illustration de l'ouverture des AAC du parcellaire révisé selon les années

n_ ANNEE 1 ANNEE 2 ANNEE 3 ANNEE 4

Ouverture Assiette ouverte Assiette ouverte Fermeture de

officielle au 1% l'assiette

janvier sur la rotation

Ouverture en Ouverture Assiette ouverte Assiette ouverte Fermeture de
octobre si PAO officielle au ler l'assiette
accepté par adm* _ janvier sur la rotation

Ouverture en Ouverture Assiette ouverte Assiette ouverte
octobre si PAO officielle au 1er
accepté par adm* janvier
Ouverture en Ouverture
octobre si PAO officielle au 1er
accepté par adm* janvier
Ouverture en Ouverture
octobre si PAO officielle au ler
accepté par adm* | janvier

Assiette ouverte

* cette mesure doit présenter un caractère exceptionnel

Dans le cas spécifique du PEA 169, cette règle est appliquée depuis la mise en œuvre du plan
d'aménagement. Compte tenu de l’ancien parcellaire, en 2006, les AAC 7°, 10 et 11 étaient
ouvertes. L'AAC 7 a été fermée au 1° janvier 2007 ; l’AAC 10 restera ouverte jusqu’au 31
décembre 2007 ; L'AAC 11 restera ouverte jusqu’au 31 décembre 2008. Pour rappel, ces
assiettes sont localisées dans la Carte 3.

9.1.2. Règles d’exploitation forestière

Depuis 10 ans, la société IFB respecte les règles de gestion forestière liées à la mise sous
aménagement du PEA: respect du parcellaire, délimitation des AAC, inventaire
d’exploitation, planification d’un réseau de pistes, respect des DME.

L’engagement de la société dans la démarche OLB et la certification a permis de mettre en
place un système de tracabilité des grumes et d’améliorer les conditions de travail du
personnel en les munissant de matériel de sécurité.

Les opérations d’exploitation forestières peuvent, cependant, être améliorées en réduisant les
impacts de l’exploitation forestière sur l’environnement et en s’inscrivant dans un programme
d'Exploitation à Impact Réduit (ERI).

© Le numéro de ces AAC fait référence à l’ancien parcellaire, intégré désormais dans les UFG 1 et 2

a PARPAF Groupement CIRAD Forêt / FRM 125

IFB PLAN D’AMENAGEMENT PEA 169 - Avril 2007

Les règles d’exploitation du présent aménagement ont comme objectifs, la planification
détaillée de la récolte, l’exécution des opérations de récolte en respectant l’environnement et
l'élaboration d’un bilan après la récolte.

Les principales règles sont abordées dans les paragraphes suivants mais seront détaillées dans
les PG et PAO des unités de gestion concernées.

9.1.2.1. Délimitations

Le PEA, les séries, les UFG et les AAC doivent être délimités et identifiés sur le terrain grâce
à des panneaux indicateurs placés sur les routes. Un soin particulier sera apporté à la
délimitation de la série de conservation, notamment la partie limitrophe au Parc National. Ce
travail requière une matérialisation nette, en partenariat avec les populations locales, les
gestionnaires du Parc National ou l’administration forestière.

Pour la délimitation des AAC, les limites non naturelles seront matérialisées par des layons de
1,5 mètres de large dans lesquels toutes les tiges inférieures à 10 cm de diamètre doivent être
coupées (hormis les espèces aménagées) et les tiges plus grosses marquées à la peinture.
Aux abords des limites naturelles, des marques à la peinture suffisent, hormis pour les AAC
jouxtant les séries de protection et de conservation limitées par des marécages qui feront
l’objet d’une matérialisation marquée. Dans tous les cas, la délimitation doit être réalisée
avant l’ouverture de l’AAC et faire l’objet d’un contrôle de l’Administration.

La délimitation de la série agricole sera réalisée progressivement par AAC et avant leur
ouverture, à compter du 1” janvier 2008.

9.1.2.2. Inventaire d'exploitation

Toute mise en exploitation d’une AAC doit être précédée de la réalisation d’un inventaire
détaillé de la ressource exploitable suivie de sa cartographie.

L’inventaire d’exploitation est un inventaire en plein des essences aménagées (gp 1A et 1B)
où pourront être intégrées des essences de promotion (gp 2, 3, 4 ou 5). Les tiges exploitables
devront être abattues au DMA mais les tiges de diamètre inférieur pourront être répertoriées
afin d’estimer le potentiel d’avenir. Les mesures ou indications prises lors de cet inventaire
doivent être suffisantes pour présenter les effectifs et les volumes exploitables par essence,
par classe de diamètre et par qualité.

La procédure d’inventaire d’exploitation sera complétée par des normes nationales de gestion
forestière. Un logiciel de cartographie des données d’inventaire d’exploitation devrait être
disponible et mis à disposition des sociétés d’ici 2008.

La saisie, le traitement et la cartographie détaillée des tiges inventoriées seront réalisés par la

cellule d'aménagement de la société et les résultats seront intégrés au PAO de l’AAC
prospectée.

a PARPAF Groupement CIRAD Forêt / FRM 126
F
IFB PLAN D’AMENAGEMENT PEA 169 - Avril 2007

Outre les tiges exploitables, la cartographie positionnera les éléments naturels (rivière,
marécages, source, pente...) et artificiels du terrain (sentiers, pistes, routes..….), ce qui
permettra une meilleure planification et organisation des activités de débardage.

L'identification des semenciers, à raison d’un arbre tous les dix hectares, lors de l’inventaire
d’exploitation est désormais annulée. Par contre, certains arbres particuliers pourront être
marqués pour être protégés de l’exploitation (Cf. 9.1.2.4).

9.1.2.3. Espèces rares

A titre de rappel (Chapitre 8.2.3), les essences interdites à l’exploitation sont les suivantes :

- __ L’Acajou blanc ; - Le Tali Yaoundé ;
-__ L’Acajou à grande foliole ; - LeTola;

-  L’Aniégré ; -  L’Ohia parallèle ;
-  L’Ayous; - _ LeWamba foncé ;
- Le Bété; - Le Kapokier.

9.1.2.4. Restriction d’exploitation

Protection des zones sensibles

Aucun engin ne pénètrera dans les zones suivantes considérées comme sensibles :
- zones à valeur culturelle ou religieuse et sites sacrés identifiés par la cellule
aménagement de la société ;
- séries de conservation et de recherche ;
- zones inondées ou inondables : bordures des cours d’eau permanents, des marécages,
des salines.
En dehors de la série de production, aucune activité d’exploitation forestière n’est autorisée,

hormis dans la série agricole et sous certaines conditions.

Protection d'arbres particuliers

La société veillera à limiter les blessures faites aux arbres (par exemple par arrachement de
l'écorce sur les contreforts) situés en bordure des pistes de débardage ou de la route et sur les
parcs à grumes.

Les arbres à protéger pourront être marqués pour attirer l’attention des conducteurs d’engins
qui auront été sensibilisés auparavant. Il pourra s’agir :
- des arbres d’avenir des essences principales de bonne conformation et dont le diamètre
est compris entre 40 cm et le DMA ;
- des arbres de très gros diamètre (arbres patrimoniaux excédant 250 cm de diamètre) ;
- de certains arbres présentant un intérêt particulier pour la faune ;
- des arbres à valeur culturelle ou religieuse, identifiés en concertation avec les
villageois ;
- dans les zones proches des villages, des arbres ayant une valeur nutritive pour les
populations locales lorsque la ressource est menacée ;

a PARPAF Groupement CIRAD Forêt / FRM 127

IFB PLAN D’AMENAGEMENT PEA 169 - Avril 2007

- des essences protégées par la loi centrafricaine ou les conventions internationales.

Abattage et ététage

Lors des travaux d’exploitation, il est interdit d’abattre ou de faire tomber intentionnellement
des arbres pour la récolte de produits forestiers autres que le bois d’œuvre (miel, fruits ou
autres).

Dans la série de production, seuls pourront être exploités les arbres dont le diamètre (à 1,30 m
= Dhp ou Diamètre à hauteur de poitrine) est supérieur au DMA fixé par le plan
d'aménagement. Toutefois, en raison du caractère inévitable des erreurs de mesure des arbres
sur pied, il sera toléré pour chaque groupe d’essences et sur chaque AAC, lors des contrôles,
une proportion de tiges dont le diamètre est inférieur de 5 cm au DMA. Le seuil sera fixé,
conformément aux normes nationales.

Un abattage contrôlé sera appliqué avec les objectifs suivants :
- augmenter au maximum la sécurité de l’équipe d’abattage ;
- obtenir un taux de récupération plus élevé (enlever les contreforts, éviter par un
meilleur abattage les casses, éclatements et roulures) ;
- diminuer autant que possible les dégâts sur le peuplement résiduel.

Des arbres d’essences aménagées de diamètre inférieur au DMA pourront être abattus dans les
cas suivants :
- pour l’ouverture de routes et pistes (uniquement sur l’assise de la piste ou de la route) ;
- pour assurer la sécurité du personnel lors des opérations d’exploitation forestière
(arbre accroché, encroué, opérations sur les parcs) ;
- pour les défrichements agricoles à l’intérieur de la série agricole et d’occupation
humaine ;

- pour les besoins éventuels d’études ou d’actions sylvicoles.

Dans tous les cas, ces abattages sont admis sous réserve d’en porter mention au carnet de
chantier. Ces arbres abattus pourront être utilisés localement quelque soit leur diamètre.

Mesures spéciales pour assurer la reconstitution, la régénération et la conservation de
la structure générale de la forêt

Le nombre d’arbres exploités par hectare doit répondre à un optimum conciliant d’un côté la
rentabilité de l’entreprise et d’un autre côté une limitation des dégâts en forêt. Dans le plan
d'aménagement initial, il était imposé de ne pas abattre plus de 4 arbres à l’hectare ou plus de
50 m3/ha.

Dans l’état actuel des connaissances, il est prématuré de vouloir fixer un seuil de nombre
maximum de tiges à prélever par hectare ou par zone. Les réflexions suivantes sont toutefois à
considérer :

a PARPAF Groupement CIRAD Forêt / FRM 128
F
IFB PLAN D’AMENAGEMENT PEA 169 - Avril 2007

+ D’après les observations réalisées en forêt (dispositifs de Mbaïki ou de Ngotto),
l’exploitation de plus de trois tiges exploitables par hectare, soit environ 40 m° bruts par
ha, provoque des dégâts considérables sur le peuplement, amenant une forte ouverture du
couvert et ainsi un risque accru de chablis et d’installation d’adventices indésirables
retardant la régénération et accroissant le risque d’incendie (Durrieu, 2002).

+ Le potentiel exploitable des essences aménagées disponible sur le PEA 169 (Cf. Tableau
42) laisse à penser que les prélèvements potentiels moyens resteront inférieurs à 40 m°/ha
par UFG.

Tableau 42 : Possibilité moyenne par UFG pour les essences aménagées

m3/ha
17,279

22,997
20,526
20,473

En fonction des connaissances scientifiques sur la dynamique des peuplements, des mesures
spécifiques pourront être inscrites dans les documents de gestion pour limiter l’ouverture de
grandes trouées d’abattage, ou pour assurer des conditions optimales à la régénération
naturelle.

9.1.2.5. Suivi de l’exploitation et système de tracabilité

Le suivi de l’exploitation commence à l’inventaire d’exploitation. En effet, les données et la
cartographie de l’inventaire d’exploitation constituent la base de tous les travaux ultérieurs. Il
est donc primordial que l’inventaire d’exploitation soit de qualité.

La procédure et les outils nécessaire au suivi de l’exploitation doivent permettre, entre autre,
de :

+ confronter régulièrement les inventaires d’exploitation avec les données d’exploitation et
d’évacuation pour éviter les oublis en forêt ;

+ effectuer les calculs de récolement pour suivre le rendement entre volume brut sur pied et
volume net ;

+ obtenir une tracabilité efficace de l’exploitation, de l’arbre sur pied à sa sortie forêt
(export ou scierie) ;

+ établir tout type de statistique et analyse interne ;
+ fournir les volumes exploités à l'administration.
La mise en place d’un suivi efficace de l’exploitation est un processus rigoureux qui incombe

à la cellule d'aménagement, et qui repose sur chaque échelon de l’exploitation (inventaire,
pistage, abattage, débardage, préparation, chargement).

a PARPAF Groupement CIRAD Forêt / FRM 129
F
IFB PLAN D’AMENAGEMENT PEA 169 - Avril 2007

Des moyens humains et matériels doivent être libérer pour améliorer le système de suivi mis
en place par la société (opérateur de saisie, cartographe, équipe de suivi/contrôle, logiciel de
tracabilité).

9.2. Reboisement — Pare feux

Aucune série de reboisement n’a été retenue dans cet aménagement.

Les feux de brousse, fréquents en lisière nord du PEA et à proximité des zones anthropisées,
ne peuvent cependant faire l’objet d’une opération sylvicole spécifique. Les pare-feux
requièrent d’être régulièrement entretenus et de laisser une surface suffisamment large, sans
pour autant garantir l’arrêt des feux, notamment lors d’une saison très sèche.

Les populations de ces zones devront être sensibilisées pour lutter contre l’expansion des feux
de brousse en forêt et des sanctions devront être appliquées en cas de non respect de la
législation.

9.3. Recherche

Une série de recherche, reprenant le dispositif mis en place
par ECOFAC depuis 1999, est à cheval sur les AAC 1 et 2 de
l’ancien parcellaire. L'objectif de cette série est de pérenniser
le dispositif existant en poursuivant la prise de mesures afin
de mettre en évidence une éventuelle relation entre l’intensité
de l’exploitation et une dynamique de la régénération
ligneuse. Les moyens conséquents mis en œuvre pendant 6
ans pour entretenir ce dispositif et les mesures déjà
disponibles doivent être poursuivis car les connaissances sur
les dynamiques de régénération post-exploitation restent
insuffisantes (Cf. Annexe 23).

Photo 10 : Layon d'accès au placeau G16 (L. Durrieu, 2004)

Compte tenu des conclusions du rapport de mission finale de L. Durrieu (2004), il est encore
possible de remettre en l’état ce dispositif abandonné depuis plus de 2 ans. Pour cela, il
faudrait prévoir 3 mois de travail en 2007 avec une équipe de 7 personnes : 1 mois pour ré-
ouvrir les layons autour et dans les placeaux permanents, 2 mois pour effectuer le comptage
des placeaux (à raison de 1 à 2 placeaux par jour). Les relevés pourraient alors se faire tous les
2 ans.

La remise en l’état de ce dispositif ne peut se faire par la société seule : elle doit se rapprocher

d’un organisme de recherche qui serait prêt à soutenir ce projet, former les personnes de la
société à la prise régulière de données et prendre en charge le traitement de ces données.

a PARPAF Groupement CIRAD Forêt / FRM 130
F
IFB PLAN D’AMENAGEMENT PEA 169 - Avril 2007

Un accord doit donc être conclu entre la société et cet organisme de recherche pour définir les
rôles et actions de chacun et planifier leur apport financier.

En complément de cette série, des parcours phénologiques pourraient être implantés dans le
PEA afin de déterminer les diamètres efficaces de fructification des essences exploitées (CF.
8.3.2). Un accord devrait être signée entre la société et le MEFCPE pour définir le protocole
et l’implication de la société.

Les données de ces dispositifs devront être conservées au niveau de la cellule d'aménagement
de la société et transmises au MEFCPE et à l’organisme de recherche associé.

9.4. Intervention dans la série agricole et d’occupation humaine

La société IFB continuera à payer la taxe de loyer sur la superficie utile incluse dans la série
agricole et d’occupation humaine, soit 4 649 ha, et sera en conséquence autorisée à y prélever
le capital ligneux exploitable, en respectant les règles de gestion prescrites dans la série de
production.

L'exploitation dans cette série se déroulera progressivement, en suivant le cheminement des
AAC, la partie contiguë à l’AAC étant exploitée en même temps que l’AAC. Le passage en
exploitation dans une partie de la série devra être planifiée dans le PAO de l’AAC contiguë.

Toutes les mesures seront prises par la société pour minimiser les éventuels dégâts aux
cultures présentes et les modalités d’exploitation seront présentées aux responsables des
villages concernés, préalablement à l’exploitation.

Les zones ou sites revêtant un caractère particulier pour les villageois (anciens villages, sites
sacrés) seront localisés et préservés de l’exploitation.

9.5. Orientations d’industrialisation

Le projet industriel de la société, sur le site de Ngotto, vise à améliorer la capacité, la qualité
et les rendements de l’outil existant (Cf. Figure 13) tout en restant en adéquation avec la
ressource disponible :

+ Pour améliorer le rendement de l’unité de transformation, le moteur du chariot de la scie
de tête a été changé en 2007 par un moteur plus performant disposant d’un variateur. La
vitesse du retour du chariot est ainsi accélérée.

+ Il est prévu d’installer à la suite de la déligneuse une dédoubleuse. Cela permettra à la scie
de tête Brenta de préparer des sciages de plus grosses dimensions qui après avoir été
délignés seront divisés en 2, 3, 4, éléments prenant ainsi en charge un travail
anciennement réalisé par la scie de tête. Cela devrait permettre d’améliorer le rendement
en vitesse de la scie de tête d’environ 70 %.

+ Une machine Raïman sera installée en bordure de chaîne pour préparer les lattes utilisées
dans la préparation des colis. Elle servira aussi à la préparation des débits de petites

bo PARPAF Groupement CIRAD Forêt / FRM 131
FA ZÆ
IFB PLAN D’AMENAGEMENT PEA 169 - Avril 2007

dimensions préparés dans les déchets. Cela permettra aussi d’améliorer le rendement de la
transformation.

D’autres investissements seront probablement nécessaires pour relever la capacité maximale
et moyenne de transformation. Cette dernière, actuellement de 350 m3 débités/mois, devrait
passer à 800 ou 900 m3 débités/mois pour que la société puisse valoriser au mieux la
ressource disponible et mettre en œuvre comme il convient le plan d'aménagement.

Avec un rendement sciage de 30 % et une production de 900 m3/mois, l’approvisionnement
maximal en grumes de la scierie sera de 36000 m3 par an (volume net). Cet
approvisionnement sera assurée si la société valorise un maximum d’essences aménagées et
ne se contente pas de valoriser les essences de découpage (Groupe 1A), comme le montre le
Tableau ci-dessous :

Grumes Scierie
(80% du potentiel net)

Volume net” GPIA (m3) 172311 186586 187921 174656
Volume net GPIB (m3) 39 152 113 116 77 602 77359

UFG 3 UFG 4 UFGS5 UFG 6

Volume net Total (m3) 211 464 299 702 265 523 252015
Volume net annuel GPIA (m3/an) 34 462 37317 37 584 34 931
Volume net annuel GPIA+B (m3/an) | 42 293 59 940 53 105 50 403

Si le rendement sciage s’améliore et passe à 40%, l’approvisionnement de la scierie sera alors
de 27 000 m3 de bois par an et sera alors assurée par les essences de découpage.

Dans tous les cas de figure, le service commercial de l’entreprise aura à fournir un effort pour
pouvoir mettre sur le marché un volume de débités d’espèces secondaires plus importants.

7 Un coefficient de recolement de 55% a été appliqué au volume brut pour toutes les essences, hormis le sapelli,
pour lequel le coefficient de recolement atteint 70%

a PARPAF Groupement CIRAD Forêt / FRM 132
F
IFB PLAN D’AMENAGEMENT PEA 169 - Avril 2007

ne Nouveau cireuit matière Sortie

Circuit matiére scierie de Ngotto LEE TE

+ Cireuit matière existant raiman — D | —

Jage de stock: dédoubl
plage de stockage joubleur Plage de stockage Raman
Î on | Ebouteuse 1
Se arte LLC LIT
0 : ï

Chariot Brente 1600 Sortie dosse brenta 1
ï
— 5

Ebouteuse 2

Déligneuse

Entrée arumes Coc

profiée de la joncti
vue profilé de la jonction:

(| Sortie dosse brenta
Dechets

Figure 13 : Amélioration de l’outil industriel du site de Ngotto (IFB, 2007)

Lu PARPAF Groupement CIRAD Forêt / FRM 133
IFB PLAN D’AMENAGEMENT PEA 169 - Avril 2007

9.6. Mesures sociales

La dimension sociale de l’aménagement forestier est le fruit d’une démarche concertée entre
des acteurs aux intérêts multiples et parfois divergents, voire opposés. Elle repose sur des
interactions complexes et des dynamiques humaines difficilement prévisibles.

L’entreprise doit être prête à se doter de compétences nouvelles qui lui permettront de mieux
aborder la dimension sociale du programme qui sera mis en œuvre, en même temps que cet
aménagement.

Les mesures concrètes décrites ci-après visent principalement les salariés de l’entreprise et
leurs ayants-droits pour lesquels la société a des obligations légales. Ces mesures s’inscrivent
aussi dans le débat international sur la gestion durable des forêts tropicales où la composante
sociale s’avère désormais parfaitement intégrée.

L’harmonisation des mesures sociales passe par la mise en œuvre des actions suivantes :

+ L'adoption d’un cadre organisationnel et relationnel réunissant les parties prenantes à la
gestion forestière ;

+ La mise en place et le fonctionnement d’un mécanisme de concertation, de médiation et de
résolution des conflits ;

+ La conception de stratégies devant faciliter l’intervention des populations locales dans
l’aménagement ;

+ La capitalisation des retombées directes et indirectes de l’aménagement du PEA dans le
développement local ;

+ L'identification d’indicateur permettant le suivi et l’évaluation du développement local ;
+ La communication et l’information.
L’ensemble des mesures sociales prises par la société doit être planifié sur 5 ans puis revues

annuellement et intégrées dans les documents de gestion (PAO et PG). Le suivi de ces
mesures incombe à la cellule d'aménagement de la société.

9.6.1. Obligations légales de la société
Le cadre législatif centrafricain impose à l’entreprise des obligations sociales à 3 niveaux :

+ Assurer des conditions de vie convenables pour les salariés de l’entreprise et leurs ayants
droit légaux. Art. 51 du Code forestier « Les entreprises forestières sont tenues d'assurer
des conditions de vie et de travail décentes à leurs employés et à leurs familles ».

+ Assurer la coexistence des différentes fonctions et usages de l’espace et des ressources de
la forêt, pour garantir aux populations locales la préservation de leurs droits d’usage
légaux ;

a PARPAF Groupement CIRAD Forêt / FRM 134

IFB PLAN D’AMENAGEMENT PEA 169 - Avril 2007

+ Contribuer au développement local par le financement d’infrastructures et d’équipements
sociaux collectifs au bénéfice des populations riveraines, à travers les taxes forestières
destinées au développement local mis en œuvre par l’Etat. Art. 52 du Code forestier « Les
entreprises forestières. doivent appuyer le développement des collectivités riveraines
situées dans le permis ».

9.6.2. Cadre organisationnel et relationnel

Les relations entre parties prenantes devront être codifiées à travers des documents statutaires
définis et connus de tous.

Pour assurer une meilleure implication des populations dans l’aménagement du PEA, les
mesures à prendre consisteront à :

+ Promouvoir, dans chaque village, des interlocuteurs représentatifs de toute la communauté
(y compris les femmes) qui auront un rôle primordial à jouer dans le système
d’aménagement préconisé ;

+ Définir les modalités de fonctionnement de ces structures et les vulgariser à toutes les
populations locales ;

+ S’assurer de l’effectivité de leur fonctionnement.

Ces interlocuteurs adopteront l’une des formes organisationnelles reconnues par
l’Administration (assemblée locale, cellule inter-villageoise, cellule de concertation
communale) et auront un mandat d’animation et d’information sur la gestion forestière du
PEA 169.

La cellule de concertation communale de Lobaye a été créée le 30 août 2006, sur l'initiative
de l'ONG Echelle, et les assemblées locales pour les villages de la Lobaye sont déjà
constituées. L’effort de structuration des villages doit être renforcé dans la commune de
Boganda où aucune initiative du genre de celle menée par Echelle n’est effective.

La société étoffera sa cellule d'aménagement d’un gestionnaire des interventions sociales,
chargé de dialoguer avec les structures en place et de mettre en œuvre les mesures sociales
prescrites dans ce document.

9.6.3. Contribution sociale de l’entreprise aux salariés et leurs ayants droit légaux

L’ensemble des mesures décrites ci-après résulte des constats établis lors du descriptif des
caractéristiques de l’environnement socio-économique de IFB ($ 4.2).

Ces mesures impliquent entièrement l’entreprise, en terme de financement, de mise en oeuvre
opérationnelle et de suivi. Pour autant, des contributions adaptées doivent être exigées aux
ayants droit, notamment dans l’entretien et la maintenance de certaines infrastructures
sociales.

a PARPAF Groupement CIRAD Forêt / FRM 135
F
IFB PLAN D’AMENAGEMENT PEA 169 - Avril 2007

9.6.3.1 Mesures liées à l’activité professionnelle

Règlement intérieur
La société est tenue de respecter la législation du travail et la convention collective de la
profession.

Le règlement intérieur actuellement en vigueur devra être mis à jour, compte tenu des notes
de service l’ayant amendées depuis 1997.

La société doit veiller, de manière rigoureuse, à l’application du règlement intérieur et des

notes de service qui le complètent, notamment en matière d’hygiène, de sécurité et de santé au
travail.

Embauche et stabilité de la main-d'oeuvre

L’entreprise est totalement bénéficiaire en favorisant l'embauche locale. Toutefois, elle est
confrontée de plus en plus à la complexification de ses métiers, et la population de la zone est
encore peu alphabétisée. Les compétences requises sont certes difficilement mobilisables
localement mais l’entreprise doit optimiser les ressources humaines au niveau local en
évaluant le potentiel de main d’œuvre spécialisée ou non dans les villages riverains.

Une politique d'embauche de salariés permanents devrait en outre être favorisée car elle
permet le développement d’une véritable culture d’entreprise et stabilise la population.

Formation

Depuis la mise en œuvre de l’aménagement, la société a investi dans un certain nombre de
formations pour son personnel (sécurité, abattage, affütage, SIG). Mais les acquis ne semblent
pas toujours être correctement appliqués (dégâts d’abattage encore nombreux).

La société doit mettre en place un programme de formation, adapté aux besoins et aux
compétences de chacun, et assurer la mise en pratique des acquis, avec des évaluations
régulières. La stabilité des personnes formées est aussi nécessaire.

Sécurité

La société s’est investie dans la protection du personnel au travail en les dotant de matériel de
sécurité adapté à chaque poste, de trousses d’urgence, les faisant participer à une formation
aux premiers secours et en édictant des notes de service rendant le port du matériel
obligatoire. La difficulté réside dans l’application de ces mesures de sécurité.

Pour cela, l’entreprise doit disposer d’un comité d’hygiène et de sécurité, composé des
représentants du personnel, de la direction et du personnel sanitaire. Ce comité veille -entre
autre- à évaluer et contrôler l’application des obligations légales, tant par la direction que les

salariés, mais aussi à accompagner la sensibilisation et la formation des travailleurs
(consignes, équipements, moyens préventifs, moyens d’intervention).

Le respect des normes de sécurité, au-delà de l’obéissance aux obligations légales, vise à
créer, au sein de la société, une démarche de qualité en matière de sécurité du travail.

a PARPAF Groupement CIRAD Forêt / FRM 136

IFB PLAN D’AMENAGEMENT PEA 169 - Avril 2007

9.6.3.2 Santé et hygiène sociale

La politique de la société en matière de santé et d’hygiène sociale à l’égard des salariés et de
leurs ayants droit est à revoir. Hormis les appuis ponctuels de la société aux infrastructures de
santé existantes à Ngotto, aucune prise en charge des frais de santé des salariés et de leur
famille n’existe. La société doit prendre des mesures liées aux soins de santé primaire et au
suivi médical par une équipe professionnelle, dans des locaux équipés et adaptés.

Infirmerie de la société
En cas d’accident de travail, les mesures adéquates sont prises par la société (soins sur place
ou évacuation sanitaire pris en charge en totalité par la société).

En matière de prévention, la société devrait permettre la vaccination anti-tétanique des
salariés affectés à des postes à risque et organiser des campagnes de sensibilisation, en
partenariat avec des organismes spécialisés, sur les MST. L’infirmerie devrait mettre à
disposition des prospectus informant les salariés sur les principaux problèmes de santé.

En matière de suivi médical, chaque ouvrier doit disposer d’une fiche de suivi au niveau de
l’infirmerie où l’ensemble des soins apportés doit être enregistré. En outre, un bilan complet
doit être réalisé par un médecin une fois par an.

L’équipement de l’infirmerie et le stock des médicaments sont à renforcer pour rendre cette
structure totalement opérationnelle.

Centre de santé de Ngotto

La société a fait le choix de ne pas construire de centre de santé spécifique pour ses salariés et
leurs ayants droit mais de s'appuyer sur les infrastructures existantes.

Seulement, les infrastructures de santé actuelles sont insuffisantes, en matière de capacité
d’accueil et de service. La société doit donc participer au renforcement du centre de santé afin
de garantir à son personnel un accès aux soins primaires de qualité. Pour ce faire, il est
nécessaire d’impliquer le responsable du centre de santé, le maire, et les représentants des
ayants droit, pour fixer le niveau de prestation médicale et la participation de chacun.

Tous les employés et leurs ayants droit doivent accéder gratuitement aux consultations. Une
prise en charge des médicaments doit aussi être prévue par la société.

9.6.3.3 Ngotto, la « base-vie » de la société

Comme pour l’accès aux soins de santé, la société doit améliorer sa politique sociale en
matière de logement, approvisionnement en eau et en produits alimentaire ou de scolarisation
des enfants des salariés. L'entreprise a une responsabilité importante dans la qualité de vie des
ayants droit.

a PARPAF Groupement CIRAD Forêt / FRM 137
F
IFB PLAN D’AMENAGEMENT PEA 169 - Avril 2007

Le logement des salariés et de leurs avants droit

Les salariés, propriétaires ou locataires, sont répartis un peu partout dans le village de Ngotto
et une politique commune en matière de logement s’avère plus difficile. La création d’un
quartier IFB au sein de Ngotto, pourrait faciliter l’application des mesures sociales décrites ci-
dessous.

Les locataires reçoivent une participation de la société pour payer le loyer : cette participation
doit être revue, compte tenu de l’évolution du prix des loyers, et adaptée à la taille des
ménages.

La société doit s’assurer que les logements des salariés soient en bon état, construits dans des
matériaux durables. Dans le cas contraire, la société doit participer aux rénovations
nécessaires, en fournissant les matériaux nécessaires.

Aucune politique d’hygiène n’existe à Ngotto. De concert avec le maire, la société doit
étudier et élaborer un plan d’actions pour mettre en œuvre un réseau d’assainissement (drains,
fossés) et une collecte de déchets ménagers (enfouissement, compostage).

L'approvisionnement en eau

L’approvisionnement en eau est un problème important car les points d’eau existants à Ngotto
sont insuffisants et mal répartis. L’entreprise doit renforcer les équipements existants en
négociant le nombre d’accès avec les représentants du personnel, les responsables de quartiers
et le maire.

Ces réalisations doivent être correctement gérées pour assurer le maintien de la qualité de
l’eau et leur fonctionnement. Les installations collectives sont rapidement détériorées et
polluées sans un minimum de règles par les usagers.

La société sera donc chargée de définir un schéma directeur pour assurer le suivi des
installations.

L'école

La capacité d’accueil des écoles de Ngotto est insuffisante pour scolariser tous les enfants,
sans pour autant distinguer la part des enfants des salariés non scolarisés. La participation de
la société en matière d'éducation reste limitée (fourniture de matériaux pour la construction
ou la rénovation des 2 écoles de Ngotto).

La société devrait prendre en charge au minimum les frais de scolarités des enfants des
salariés. S’il s’avère que tous les enfants des salariés ne peuvent être scolarisés par manque de
place dans les infrastructures en place, la société devra s’organiser avec les directeurs des
écoles pour garantir leur accès à l’enseignement primaire. S’il s’avère que la qualité de
l’enseignement, en termes de compétences pédagogiques, d'équipement et d’effectivité du
personnel, n’est pas suivie, la société devra s’organiser avec les parents-d’élèves pour
atteindre un enseignement de qualité, en prenant en charge, par exemple, le salaire d’un ou
plusieurs instituteurs.

a PARPAF Groupement CIRAD Forêt / FRM 138

IFB PLAN D’AMENAGEMENT PEA 169 - Avril 2007

Les mesures les plus appropriées doivent être issues d’une démarche concertée avec les
parties prenantes.

L'approvisionnement en produits alimentaires

L’approvisionnement en produits alimentaire de base est assuré à Ngotto grâce à des
commerçants indépendants, même si les prix restent élevés. Les protéines alimentaires
proviennent de la viande de brousse, vendue sur le marché de Ngotto, et de la viande de bœuf,
à raison d’un bœuf tous les 2 jours.

Le rôle de la société en matière d’approvisionnement alimentaire est de s’assurer qu’il est
quantitativement suffisant et que la qualité des produits de base est bonne mais
économiquement accessible.

Il est recommandé à la société de mettre à la disposition de son personnel de la viande
d'élevage ou des protéines alternatives, afin de pallier à la consommation de viande de
brousse.

Le personnel médical de l’entreprise pourrait jouer un rôle important dans le suivi nutritionnel
des ayants droit: évaluer l’état nutritionnel des ayants droit à travers des consultations
périodiques, par exemple.

9.6.4. Contribution sociale de l’entreprise aux populations locales

La société verse régulièrement des taxes à l’état, dont une partie (30% des taxes d’abattage et
25% des taxes de reboisement) est reversée aux communes couvrant le PEA. Les montants,
alloués chaque mois aux communes, sont censés contribuer au développement local par le
financement d’infrastructures et d'équipements sociaux collectifs au bénéfice des populations
riveraines

Selon les maires, ces montants ne suffisent pas à couvrir le budget de la commune et ceux-ci
sollicitent une contribution supplémentaire de la société pour des actions de développement.

Il existe un réel problème de gestion de ces taxes forestières et de transparence que seul l'Etat
peut résoudre, avec l’appui de structures locales, comme Echelle. En outre, la population doit
être informée des sommes versées régulièrement par la société aux communes, à travers la
cellule de concertation communale par exemple.

Un planning des réalisations sociales vis-à-vis des ayants-droits et des populations riveraines
sera établi sur 5 ans et présenté dans les plans de gestion, engageant la société sur les mesures
qui seront prises.

a PARPAF Groupement CIRAD Forêt / FRM 139

IFB PLAN D’AMENAGEMENT PEA 169 - Avril 2007

9.6.5. Atelier de restitution aux populations

Le PARPAF a organisé un atelier de restitution du présent plan d'aménagement révisé,
réunissant des représentants des populations issues des villages riverains, des représentants
des populations minoritaires «pygmées AKA », des responsables de l'Administration
Préfectorale de la LOBAYE, des représentants des collectivités territoriales, des autorités et
des notables traditionnels, des Organisations Non Gouvernementales et des représentants de la
Société IFB.

L'objectif recherché dans le cadre de cet atelier était double :

> D'une part, restituer le contexte socio-économique et le plan d’aménagement du Permis
d'Exploitation et d’ Aménagement 169 de IFB,

> D'autre part, de commenter, d’amender et de valider lesdits résultats.

Le déroulement et les recommandations émises par l’ensemble des participants sont présentés
dans le communiqué final en Annexe 22,

D'une manière générale, les participants à l’atelier ont approuvé le travail relatif au plan
d'aménagement du PEA 169 proposé par le PARPAF. A l’unanimité, ils ont validé la
situation socio-économique qui a été présentée, le découpage en séries proposé, à l’exception
de la série de protection initialement prévue, et les activités retenues. Ils ont mis en évidence
les effets néfastes des feux de brousse et la nécessité de les contrôler.

9.7. Mesures environnementales

La protection de l’environnement passe, avant tout, par l’application de techniques
d’exploitation à impact réduit sur le milieu. La proximité du futur parc national requière aussi
des dispositions spécifiques aux abords des limites du parc. Ces dispositions seront détaillées
dans les PAO élaborés lors des années de mise en valeur des AAC jouxtant le parc.

9.7.1. Mesures de protection des milieux fragiles

A titre de rappel, aucun engin forestier n’est autorisé à pénétrer dans les zones inondées ou
inondables.

Les pistes forestières sont planifiées et cartographiées avant l’entrée des engins en forêt et
éviteront au maximum les cours d’eau et les marécages. Quant la traversée d’un cours d’eau
ou d’un marécage est nécessaire, des mesures seront prises pour évacuer au maximum les
débris végétaux du lit des rivières ou des bas-fonds marécageux.

a PARPAF Groupement CIRAD Forêt / FRM 140
F
IFB PLAN D’AMENAGEMENT PEA 169 - Avril 2007

9.7.2. Mesures contre les feux

Les feux de brousse sont un véritable problème dans ces zones de transition forêt/savane.

La société ne peut pas, à elle seule, résoudre le problème des feux de brousse qui requière la
modification des pratiques des populations locales. Elle pourrait se rapprocher d’organismes
nationaux chargés de sensibiliser la population sur ce sujet. Les autorités locales, quant à
elles, sont chargées de faire appliquer les réglementations décrites dans le Code forestier en
matière de lutte contre les feux.

9.7.3. Mesures contre la pollution

Dans le cadre de ses activités, la société utilise des hydrocarbures et des produits
phytosanitaires. Des mesures sont déjà prises pour éviter la pollution du milieu par ces
produits : récupération des huiles de vidange stockées au niveau du garage, aménagements du
garage (fosse de récupération, dalle en ciment, locaux sécurisés pour les huiles et produits
phytosanitaires), sensibilisation du personnel.

Un suivi/contrôle permanent est nécessaire pour faire appliquer cette série de mesures. La
société doit aussi s’assurer qu'aucun déchet industriel (câbles, bidons, filtres...) ne soit laissé
en forêt.

La société devra en outre passer un accord avec la société qui livre le carburant pour qu’elle
récupère les huiles usagées.

9.7.4. Mesures pour la protection de la faune

L'impact de l’exploitation forestière sur la faune n’est pas quantifiable mais, de part la
perturbation du milieu lors de l’exploitation et d’une demande soutenue en protéine animale
par les salariés de l’entreprise, la société doit prendre des mesures afin de réguler ces impacts.

Réglementation

La lecture stricte des textes législatifs en vigueur oblige à constater que les pratiques de
chasse actuelles sont toutes illégales (usage de câbles, de fusils, commercialisation des
produits). Le PGTCV œuvre, entre autre, pour décrire les pratiques de chasse et redéfinir un
cadre légal plus adapté.

La société ne peut que dénoncer aux autorités compétentes, les actes illicites en matière de
chasse

qu’elle observe. Par contre, elle a l'obligation d’interdire à ses employés de chasser, de
transporter de la viande de brousse ou de détenir une arme à feu dans le PEA et de les
sanctionner lourdement en cas de délit. Des notes de service, en application depuis 2005,
complète les dispositions du règlement intérieur de la société.

a PARPAF Groupement CIRAD Forêt / FRM 141
F
IFB PLAN D’AMENAGEMENT PEA 169 - Avril 2007

Chasse coutumière

En partenariat avec les autorités compétentes et les structures existantes (PGTCV, ECOFAC,
Compagnie du Buffle rouge, Echelle), la société doit participer à la mise en oeuvre d’un
ensemble d’actions destinées à améliorer la gestion de la faune, notamment en matière de
chasse villageoise :

+ Sensibilisation et information des populations riveraines sur la législation en matière de
chasse, sur les animaux intégralement protégés, sur leurs droits d’usage, sur la gestion
durable des ressources, … ;

+ Appui à l’identification et à la mise en œuvre (par les populations) d’activités génératrices
de revenus alternatifs, notamment dans les domaines de l’agriculture et des infrastructures
rurales ;

+ Réalisation d’études de la chasse villageoise qui déterminent entre autres choses : le
volume des prélèvements, la proportion des espèces abattues, la localisation des territoires
de chasse, l’importance des lignes de pièges, la part de la chasse au fusil ou à l’aide
d’autres moyens ;

+ Mise en place de Zone de Chasse Villageoise (ZCV).

Ces actions visent à responsabiliser progressivement les populations locales à la gestion
durable de la faune sur leur territoire de chasse.

Lutte anti-braconnage

Malgré les actions de lutte anti-braconnages des éco-gardes, la chasse illégale organisée,
menée par des braconniers professionnels, ainsi que l’existence de filières d'évacuation et de
commercialisation de la viande de brousse, sont des réalités dans la région. Pour tenter
d’enrailler ce phénomène et empêcher qu’il se développe dans le PEA, la société doit prendre,
en collaboration avec les autorités compétentes, des mesures de protection :

+ Blocage des pistes secondaires à l’intérieur du PEA à la fin de l’exploitation de chaque
AAC (mise en place de fossés et de monticules de terre au bulldozer, barrages à l’aide de
grumes) ;

+ Mise en place d’un partenariat associant la société forestière, la société de chasse, les éco-
gardes et les forces de l’ordre locales en vue de renforcer la lutte anti-braconnage.

Suivi et indicateurs faune

Afin d’assurer un suivi des populations de faune, il est possible de mettre en place des
indicateurs qui renseignent sur l’état des populations. Les techniques à mettre en place
pourront être définies dans le PG et les PAO, et mises en œuvre individuellement ou en
collaboration avec les projets de la zone.

a PARPAF Groupement CIRAD Forêt / FRM 142
F
IFB PLAN D’AMENAGEMENT PEA 169 - Avril 2007

9.8. Mise en œuvre du plan d’aménagement

La mise en œuvre du plan d'aménagement requière une cellule d'aménagement dotée de
moyens techniques et humains adaptés aux exigences d’une exploitation sous aménagement
durable où les aspects sociaux et environnementaux deviennent importants.

Cette cellule est en interaction avec tous les services de la société (forêt, garage, scierie) et
doit être parfaitement intégrée à l’organigramme de la société. Elle joue aussi le rôle
d'interface avec l’administration forestière et les autres parties prenantes de la gestion
forestière. Ses attributions doivent être clairement définies par la direction générale et
reconnues par les responsables du site.

Elle sera en charge d’élaborer, dans les délais réglementaires, les plans de gestions
quinquennaux et les plans annuels d’opérations et de mettre en œuvre toutes les prescriptions
du présent plan d'aménagement, notamment l’organisation et le suivi des inventaires
d’exploitation.

Elle aura un rôle important dans la formation et le transfert de compétences au personnel
national. De même, elle devrait pouvoir participer aux ateliers, séminaires et autres formations
dispensées, en RCA ou dans la sous-région, qui touchent aux problématiques de gestion
forestière.

9.8.1. Ressources humaines de la cellule d’aménagement

La cellule d’aménagement, pour mener à bien ses multiples tâches, aura besoin, au minimum,
de :

+ Un ingénieur forestier, sensibilisé à la gestion forestière durable et maîtrisant les outils de
l’aménagiste forestier, notamment la cartographie numérique. Il sera le responsable de la
cellule et sera chargé de coordonner les activités de celle-ci. Il aura, en outre, la charge de
produire les documents de gestion, de faire appliquer les règles d’exploitation forestière
sous aménagement et de mettre en œuvre les mesures environnementales prescrites dans
cet aménagement ;

+ Un opérateur de saisie pour la saisie des données d’inventaire d’exploitation. Formé sur
SIG, cet opérateur devrait seconder le responsable de la cellule pour le traitement des
différentes données récoltées et pour l’élaboration des documents cartographiques requis
pour la mise en œuvre et le suivi de l’exploitation ;

+ Un gestionnaire des interventions sociales chargé de mettre en œuvre les mesures sociales
prescrites dans cet aménagement, les PG et les PAO ;

+ Une équipe d’inventaire d’exploitation, supervisée par un chef d’équipe, qui effectuera, en
plus de l’inventaire d’exploitation, la délimitation des AAC et des différentes séries
d’aménagement.

Cette configuration est minimale et il est recommandé de renforcer la cellule d’au moins un
technicien appuyé d’une petite équipe de terrain, chargé du suivi/contrôle de l’exploitation
forestière.

a PARPAF Groupement CIRAD Forêt / FRM 143

IFB PLAN D’AMENAGEMENT PEA 169 - Avril 2007

9.8.2. Equipement de la cellule d’aménagement

La cellule d'aménagement devra être autonome et dotée en matériel informatique adapté pour
mener à bien ses tâches : ordinateurs, imprimantes, traceurs, logiciel de cartographie. Dans le
meilleur des cas, chaque membre de la cellule devrait disposer d’un ordinateur en permanence
(ingénieur, opérateur, animateur, technicien).

Il est préférable que la cellule gère l’équipement technique, en passant commande, selon les
besoins, en rubans circonférentiels, en GPS, et autres matériels nécessaires aux opérations de
terrain.

Compte tenu de l'importance des travaux de terrain, des moyens de locomotion sont
nécessaires pour assurer l’autonomie de la cellule. La cellule doit être dotée, au minimum,
d’un véhicule afin d’effectuer correctement et en toute indépendance les tâches qui lui
incombent.

a PARPAF Groupement CIRAD Forêt / FRM 144
F
IFB PLAN D’AMENAGEMENT PEA 169 - Avril 2007

10. BILAN ECONOMIQUE ET FINANCIER

Avertissement : le programme de mesures pris dans ce plan d'aménagement n'est pas anti-
économique pour l'entreprise. Au contraire, il vise à inscrire son activité dans la durabilité,
par une connaissance de la ressource, un lissage de la production et la prise en compte des
aspects sociaux et environnementaux.

10.1. Coût d’élaboration de la révision du plan d'aménagement et sa mise en
oeuvre

En théorie, la révision d’un plan d’aménagement est demandée par le concessionnaire et de ce
fait, l’ensemble des frais nécessaire à l’élaboration du document révisé est à sa charge.

Dans le cas spécifique du PEA 169, doté d’un plan d'aménagement depuis 1997, c’est
l’administration forestière qui a effectué la révision du document, avec l’appui technique du
PARPAF.

Les frais engendrés par cette révision sont partagés entre le PARPAF et la société. Les coûts
de la révision pour le PARPAF correspondent aux frais de fonctionnement national, de
l'expertise internationale et de la rémunération de l’opérateur au prorata du temps passé pour
l'élaboration du document. La contribution de la société IFB englobe l’étude de faisabilité de
la révision et l’atelier de restitution du plan d’aménagement aux populations locales.

% par
Coût total Coût / ha rapport au
coût total

73 184 209
26 600 000
99 784 209

La mise sous aménagement engendre des règles de gestion spécifique et donc des coûts
supplémentaires pour la société. Cependant, ces coûts sont souvent atténués voir totalement
couverts par l’amélioration des pratiques et du métier d’exploitant forestier (Cf. Tableau 43).

a PARPAF Groupement CIRAD Forêt / FRM 145
F
IFB PLAN D’AMENAGEMENT PEA 169 - Avril 2007

Tableau 43 : Analyse des surcoûts engendrés par la mise sous aménagement

Activités liées à une gestion sous | Coût supplémentaire par rapport

A x ana Re Gain pour la société
aménagement à une exploitation non aménagée

Mise en place d'une cellule Investissement humain et matériel | Mise en œuvre efficace du plan
Aménagement pour rendre la cellule opérationnelle | d'aménagement

Mise en place de pratiques
rigoureuses d’identification et
de valorisation de la ressource
Préparation des documents de gestion | Documents supplémentaires à Planification des activités à
(PAO et PG) préparer court et moyen terme

Temps passé par la cellule Agt pour
préparer ces documents
Délimitation des unités de gestion Disponibi et fonctionnement Respect des limites et de la
(AAC, UFG, séries, PEA) d'une équipe de terrain ressource forestière
Parfaite localisation des
activités

Meilleur suivi

Réalisation des inventaires Introduction d'un cadre normatif Meilleure fiabilité des
d'exploitation rigoureux avec techniques et outils inventaires
supplémentaires (GPS) Parfaite connaissance de la
ressource disponible
Restriction de l'exploitation (DMA, Diminution des volumes prélevés | Prise en compte des
essences rares, protection des zones considérations

sensibles et d'arbres particuliers) environnementales

Système de tracabilité et EIR Moyens techniques et humains Amélioration des rendements
nécessaires

Planification du réseau routier Pérennisation du réseau et des Réseau routier adapté à la
ouvrages d'art ressource - évite des
ouvertures de routes inutiles

Contributions sociales aux salariés Investissement financier important | Bien-être des salariés améliore
(formation, habitat décent, soins de |la productivité et assure la paix
santé de qualité et sécurité du sociale

travail, scolarisation) Augmentation des
compétences par la formation
Mesures environnementales, Participation financière ou Prise en compte des
notamment lutte anti-braconnage matérielle pour les missions de considérations

contrôle environnementales

Maintien de la biodiversité

10.2. Bénéfices générés pour les différentes parties prenantes

10.2.1. Bénéfices (non contractuels) pour l'Etat Centrafricain

Il est particulièrement difficile d’établir un bilan financier sur la durée du plan
d'aménagement, et ce pour plusieurs raisons :

+ sur les 20 prochaines années, le cours des bois va inévitablement connaître d'importantes
fluctuations impossibles à anticiper ;

+ de même, les possibilités d'ouverture ou de fermeture des marchés à certaines essences
sont tout aussi imprévisibles ;

a PARPAF Groupement CIRAD Forêt / FRM 146

IFB PLAN D’AMENAGEMENT PEA 169 - Avril 2007

+ même si la connaissance quantitative de la ressource disponible sur le PEA est disponible
de manière fiable grâce à l’inventaire d'aménagement, les fluctuations qualitatives sur le
PEA et surtout le «rendement» de l’exploitation (taux de prélèvement et de
commercialisation) sont moins bien appréhendés ;

+ la politique fiscale de la RCA et les facteurs économiques peuvent influer sur le montant

des taxes forestières ou celles inhérentes à la fiscalité de l’entreprise.

Il est cependant possible de faire des estimations, même partielles, avec les données actuelles,
des recettes prévisibles de l’Etat sur les 20 prochaines années.

Seuls les volumes bruts susceptibles d’être prélevés pour les essences objectifs sont utilisés à
ce stade pour évaluer les revenus de l’Etat à partir des taxes suivantes :

+ le loyer qui est égal à 500 F CFA par hectare utile et par an ;

+ la taxe d'abattage qui affecte le volume abattu (volume brut prélevé) et qui est fixée à 7 %

de la valeur mercuriale par mètre cube.

Les recettes de l’Etat issues des produits transformés ou exportés ne sont pas comptabilisées,
faute d'éléments suffisamment fiables sur le long terme.

Les volumes bruts susceptibles d’être prélevés sur les 20 prochaines années sont fournis par
UFG dans le Tableau 44, avec pour chaque essence objectif, sa valeur mercuriale au 1*
semestre 2006.

Ces volumes, calculés en appliquant les mesures prescrites dans cet aménagement (DMA,

calcul dynamique), ont été pondérés par un coefficient de prélèvement de 80% (issus des
pratiques d’exploitation d’IFB) pour tenir compte des tiges laissées sur pied.

a PARPAF Groupement CIRAD Forêt / FRM 147
F
IFB PLAN D’AMENAGEMENT PEA 169 - Avril 2007

Tableau 44 : Volumes sur pied (m3) susceptibles d’être abattus dans les 20 prochaines
années

Valeur
mercuriale UFG 4 UFG5
(FCFA/m3)

80% du Vol. Brut
Total

Total sur 20
ans

Essences aménagées de découpage
Bossé clair 60 000 1489 9223 1293 781 12786
Dibétou 46 000 77483 64 209 49 858 45 917 237 468
Doussié blanc 75 000 0 597 0 0 597
Doussié rouge 75 000 772 0 385 2294 3452
Iroko 89 000 781 3673 3843 4 942 13 239
Kosipo 36 000 42773 65871 58015 33156 199 814
Padouk rouge 40 000 28 161 20 793 29331 28 832 107 118
Sapelli 64 000 105 490 104 106 126031 136 175 471 803
Sipo 84 000 5021 18 287 8874 12 099 44281
Tiama 35 000 22553 24 095 29 672 16 220 92 541
Total GPI1A 284 523 | 310854 | 307303 | 280418 | 1 183 098
Autres essences aménagées
Etimoé 90 35 000 20 014 13923 15 664 13 645 63246
Eyong 80 20 000 2174 2139 2524 3497 10334
Tatandza 90 30 000 7745 10 046 14 630 10 822 43 243
Kotibé 70 30 000 2441 1 882 1655 4710 10 687
Lati 90 35 000 6219 7544 8154 28511 50427
Longhi blanc 60 125 000 5553 12 962 10 662 1572 30 748
Longhi rouge 70 125 000 1604 9639 2432 4227 17 902
Mukulungu 30 000 22061 107 442 65233 72712 267 447
Pao rosa 70 35 000 0 0 1947 957 2905
Tali 90 30 000 3377 40 089 18 192 0 61658

Total GP1B 71186 | 205665 | 141094 | 140653 | 558 598
Total GPIA+B 355 709 | 516 519 |448 397 | 421 070 | 1 741 696

Afin de tenter d’appréhender la mobilisation de ce potentiel, compte tenu des fluctuations du
marché et de la nécessité pour la société de diversifier ces essences, deux simulations sont
proposées.

Pour chaque simulation, les taxes susceptibles d’être versées au CASDFT et aux communes
sont fournies par UFG. Ces montants n’ont aucune valeur contractuelle et ne doivent être pris
qu’à titre purement indicatif.

+ le Tableau 45 illustre une première simulation « optimiste » où sont intégrés les souhaits
de la société en matière de mobilisation de la ressource avec le prélèvement partiel de
certaines essences (75% pour le Padouk rouge ; 50% pour le Dibétou, Etimoé, Eyong,
Tatandza, Lati et Mukulungu), les autres essences étant prélevées en totalité ;

+ le Tableau 46 présente une seconde simulation « pessimiste » où l’évolution des marchés
serait en défaveur des essences de découpage (prélevées à 60%) et favorable à

a PARPAF Groupement CIRAD Forêt / FRM 148

IFB PLAN D’AMENAGEMENT PEA 169 - Avril 2007

l’émergence de nouvelles essences (assimilées aux essences du groupe 1B), prélevées à
80%.

Il ressort de ces tableaux que, quelques soient les fluctuations probables de la production :

+ les enjeux financiers pour l’Etat centrafricain, les communes et le CASDFT, sont très
élevés (en moyenne, 300 millions de FCFA/an au total) ;

+ le budget annuel moyen reversé aux communes devrait être supérieur à 60 millions de F
CFA, ce qui autorise la réalisation d’un programme social cohérent, planifié dans le
temps, et de grande portée.

a PARPAF Groupement CIRAD Forêt / FRM 149
F
IFB PLAN D’AMENAGEMENT PEA 169 - Avril 2007

Tableau 45 : Montants des taxes susceptibles d’être versées à l’Etat — Simulation 1

Taxes (en millions de francs CFA) UFG3 UFG4 UFG5 UFG6 Total sur 20

ans

Taxe abattage : prélèvement selon volonté de la société à diversifier sa production 1179 1687 1492 1342

Taxe superficie 344 344 344 344

1523 2031 1836 1686
367 337

Total par UFG (sur 5 ans)
Total par an et par UFG

Montant annuel reversé aux communes : 30% des taxes d'abattage
Montant annuel reversé aux CASDFT : 30% des taxes d'abattage et de superficie
Tableau 46 : Montants des taxes susceptibles d’être versées à l’Etat — Simulation 2

Taxes (en millions de francs CFA) UFG3 UFG4 UFGS5S UFG6 Total sur 20 ans

Taxe abattage : situation des marchés du bois peu favorables aux essences de 1 059 1 541 1 297 1 278 5175
découpage, plus favorable aux autres essences aménagées
Taxe superficie

344 344 344 344 1376
1 403 1 885 1641 1 622 6551

281 377 328 324 1310
Montant annuel reversé aux communes : 30% des taxes d'abattage 64 92 78 77 78*
Montant annuel reversé aux CASDET : 30% des taxes d'abattage et de 84 113 98 97 98*
superficie

Total par UFG (sur 5 ans)

Total par an et par UFG

*montant annuel moyen

Le montant fournit dans ces tableaux n'engage aucunement la société. Ces simulations sont purement spéculatives et dépendent de nombreux
facteurs fluctuants.

a PARPAF Groupement CIRAD Forêt / FRM 150

*montant annuel moyen
IFB PLAN D’AMENAGEMENT PEA 169 - Avril 2007

10.2.2. Bénéfices attendus pour l’entreprise IFB

Les bénéfices pour l’entreprise générés par l’exploitation sous aménagement du PEA 169
n’ont pas été estimés, contrairement aux recettes susceptibles d’être versées à l’Etat car cela
nécessiterait de fixer la valeur de nombreux paramètres qui risquent d’évoluer fortement sur
les 20 prochaines années. Outre les gains financiers générés par l’exploitation, la société
bénéficie d’un cadre de travail serein, notamment, par l’amélioration des conditions de vie des
salariés et de leur famille.

Il est toutefois possible d’illustrer le lissage de la production, correspondant aux volumes nets
des essences aménagées, sur la fin de la durée de la rotation (Cf. Tableau 47 et Figure 13).

Le passage du volume brut (sur pied) au volume net est fonction de 2 facteurs :

+ la qualité des tiges exploitables puisque seules les tiges dont la qualité justifie l’abattage
pour la commercialisation ou la transformation seront prélevées par la société. D’après
IFB (1995), 20% du volume serait laissé sur pied, toutes essences confondues.

+ la qualité des pratiques d’exploitation pour valoriser au mieux les fûts abattus jusqu’à leur
commercialisation ou leur transformation. D’après IFB (1995), 70% du volume abattu
serait roulé hors de la forêt.

Le coefficient qui résulte du passage du volume brut au volume net, ou coefficient de
récolement, serait donc de 55%, qui minimise de manière prudente les volumes réellement
extractibles. L'intérêt particulier porté au Sapelli et les connaissances des pratiques
actualisées dans les autres sociétés, permettent de considérer une meilleure valorisation de
cette essence et donc un coefficient de recolement plus élevé, estimé à 70%.

L'entreprise IFB, à travers sa cellule d'aménagement, devra affiner le coefficient de
recolement compte tenu des pratiques actuelles de façon à mieux prévoir le volume de bois
susceptible d’être réellement commercialisé. L’objectif sera d’améliorer ce coefficient en
valorisant au mieux le capital ligneux et en améliorant ses performances techniques et
économiques.

bo PARPAF Groupement CIRAD Forêt / FRM 151
FA ZÆ
IFB PLAN D’AMENAGEMENT PEA 169 - Avril 2007

Tableau 47 : Volumes nets estimés par UFG (période 5 ans), pour les essences aménagées
(m3)

Essences aménagées DMA| UFG3 UFG4 UFG5  UFG6 Jotarsur 20

Bossé clair 1 024 6341 889 537 8 790
Dibétou 53 270 44 144 34278 31 568 163 259
Doussié blanc 0 410 0 0 410
Doussié rouge 531 0 265 1577 2373
Iroko 537 2525 2 642 3 398 9 102
Kosipo 29 406 45 286 39 885 22 795 137 372
Padouk rouge 19 361 14 295 20 165 19 822 73 644
92 304 91 093 110 278 119153 412 827
3452 12 572 6101 8318 30 443
15 505 16 565 20 400 11151 63 622
13 759 9 572 10 769 9381 43 481
1495 1471 1735 2404 7105
5325 6 907 10 058 7 440 29 730
1678 1294 1138 3 238 7 348
4275 5 186 5 606 19 601 34 669
Longhi blanc 3 817 8911 7330 1081 21 139
Longhi rouge 1103 6 626 1 672 2 906 12 307
Mukulungu 15 167 73 866 44 848 49 989 183 870
Pao rosa 0 0 1339 658 1 997
Tali 2322 27 561 12 507 0 42 390

264330 374627 331904 315019 1285 879

L’analyse de la Figure 14 montre que la production attendue du groupe est lissée pour les
essences de découpage (Bossé clair à Tiama) et assez variable pour les autres essences
aménagées, du fait de la présence importante du Mukulungu dans l’UFG 4 et de sa faible
représentation dans l’UFG 3.

Les essences de découpage représentent un volume net d’un peu plus de 200 000 m3 par
UFG.

bo PARPAF Groupement CIRAD Forêt / FRM 152
FA ZÆ
IFB

PLAN D’AMENAGEMENT PEA 169 - Avril 2007

400 000

350 000

300 000

250 000

200 000

Vol net en m3

150 000

100 000

50 000

OTali

D Pao rosa
OMukulungu
EI Longhi rouge
BLonghi blanc
BLati
BKotibé

I latandza
BEyong

D Etimoe
BTiama

ESipo

D Sapelli

El Padouk rouge
EKosipo
Biroko

[ Doussié rouge
D Doussié blanc
@ Dibétou

B Bossé clair

UFG3

Figure 14 : Répartition des essences aménagées par UFG en volume net

UFG4

bo PARPAF Groupement CIRAD Forêt / FRM
FA ZÆ

UFGS

153

UFG6

IFB PLAN D’AMENAGEMENT PEA 169 - Avril 2007

CONCLUSION

L’approche d'aménagement telle qu’indiquée dans le présent document offre de multiples
avantages aux différentes parties concernées :

IFB remplit ses obligations légales vis-à-vis du Code forestier et des textes d’application
et poursuit ses investissements dans une démarche de certification ;

l’image de la société est valorisée, auprès de la société civile (et des ONG
environnementales internationales), en montrant sa volonté d’aller vers une gestion
durable de sa forêt dans un respect des modes de vie des populations locales et en
apportant une contribution significative au développement local ;

les populations locales conservent leurs droits d’usage traditionnels en forêt; elles
profitent d’un dynamique économique à long terme par l’exercice d’une exploitation
forestière durable ; elles s’inscrivent dans un programme de développement local soutenu
par les communes ;

au niveau écologique, la pérennité du couvert forestier et des fonctions écologiques de la
forêt est assurée, tout en contribuant à la préservation de la biodiversité et de la faune en
particulier ;

l'Etat Centrafricain obtiendra durablement des recettes fiscales liées à l’activité d’IFB
dans le PEA 169.

a PARPAF Groupement CIRAD Forêt / FRM 154
F
IFB PLAN D’AMENAGEMENT PEA 169 - Avril 2007

LISTE DES TABLEAUX

Tableau 1 : Villages et campements dans la zone d'influence du PEA 169

Tableau 2 : Groupes ethniques majoritaires dans les villages de la zone du PEA 16
Tableau 3 : Recensements généraux de 1988 et 2003 et accroissements de la population
Tableau 4 : Effectif de la population par village du PEA 169.
Tableau 5 : Situation des FOSA dans la zone d'influence du PEA 169
Tableau 6 : Equipement des villages de la zone du PEA 169 en eau potable

Tableau 7 : Situation des écoles dans la zone d'influence du PEA 169

Tableau 8 : Effectif du personnel national par catégorie professionnelle …

Tableau 9 : Masse salariale de l'entreprise pour l'année 2005.

Tableau 10 : Taxes forestières versées par commune...

Tableau 11 : Actions prioritaires en matière de développement local.

Tableau 12 : Assiettes de Coupes Annuelles exploitées ou en cours d'exploitation.

Tableau 13 : Volumes déclarés par essence depuis la mise en œuvre du plan d'aménagement.

Tableau 14 : Production des débités et rendements matière par essence.

Tableau 15 : Proportion des débités vendus à l'export par essence en 2006...

Tableau 16 : Volumes exploitables toutes qualités pour l'UA n°V...

Tableau 17 : Surfaces par formations végétales photo-interprétées .

Tableau I8 : Effectifs cumulés par hectare toutes qualités et toutes strates...

Tableau 19 : Nombre d'espèces et effectifs totaux par famille.

Tableau 20 : Volumes cumulés par hectare toutes qualités et toutes strates ….

Tableau 21 : Surfaces terrières cumulées par hectare toutes qualités et toutes strates ….

76

Tableau 22 : Surfaces terrières par zone, toutes qualités et toutes strates ….

Tableau 23: Effectifs et volumes exploitables, toutes qualités, toutes strates avec leur marge
d'erreurs.

Tableau 24 : Volumes bruts exploitables sur la surface utile du PEA...

Tableau 25 : Volumes bruts exploitables au DME par zone d'inventaire …

Tableau 26 : Fréquence d'utilisation des PFNL de la forêt de Ngotto…

Tableau 27 : Accroissements retenus pour les essences principales …

Tableau 28 : Surfaces des séries d'aménagement du PEA 169 …

Tableau 29 : Liste des essences aménagées...

Tableau 30: Effectifs totaux des essences faiblement représentées (<0,1 tige/ha) et à intérêt
économique.

Tableau 31 : Effectifs supérieurs à 20 cm de diamètre pour quelques essences (<0,02 tige/ha)…

Tableau 32 : Valeurs des taux de reconstitution des essences aménagées sur le PEA 169

Tableau 33: Récapitulatif des DMA et taux de reconstitution des essences aménagées du PEA
169... 107

Tableau 34 : Possibilité globale indicative sur la série de production, hors UFG 1 et 2...
Tableau 35 : Caractéristiques des 4 dernières UFG du PEA 169.
Tableau 36 : Volumes bruts totaux par groupe d'essences pour l'UFG 3...

Tableau 37 : Volumes bruts totaux par groupe d'essences pour l'UFG 4...

Tableau 38 : Volumes bruts totaux par groupe d'essences pour l'UFG 5...

a PARPAF Groupement CIRAD Forêt / FRM 155
F
IFB PLAN D’AMENAGEM

T PEA 169 — Avril 2007

Tableau 39 : Volumes bruts totaux par groupe d'essences pour l'UFG 6...
Tableau 40 : Surfaces et écart relatif par AAC de l'UFG 3...

Tableau 41 : Illustration de l'ouverture des AAC selon les années ….

Tableau 42 : Possibilité par UFG pour les essences aménagées

Tableau 43 : Analyse des surcoûts engendrés par la mise sous aménagement.

Tableau 44 : Volumes sur pied susceptibles d'être abattus dans les 20 prochaines années …
Tableau 45 : Montants des taxes susceptibles d'être versées à l'Etat — Simulation 1.

Tableau 46 : Montants des taxes susceptibles d'être versées à l'Etat — Simulation 2...

Tableau 47 : Volumes nets estimés par UFG pour les essences aménagées

LISTE DES CARTES

Carte 1 : Limites administratives du PEA 169...

Carte 2 : Localisation des zones d'intervention des projets dans le PEA 169.

Carte 3 : Localisation villages et campements dans le PEA 169...

Carte 4 : Localisation des activités de chasse et de cueillette dans le PEA 169...

Carte 5 : Localisation des activités diamantifères dans le PEA 169...

Carte 6 : Ancien parcellaire et assiettes annuelles de coupe exploitées sous aménagement.

Carte 7 : Répartition du Sapelli en nombre de tiges par hectare pour les diamètres supérieurs ou égaux au
DME. . 82

sences du groupe 1 en nombre de tiges par hectare pour les diamètres
…… 83

84

Carte 8 : Répartition de l'ensemble des
supérieurs ou égaux au DME.

Carte 9 : Répartition de la grande faune dans le PEA 169 et sa périphérie.
Carte 10 : Découpage en séries d'aménagement du PEA 169...
Carte 11 : Historique de l'exploitation du PEA 169...

Carte 12 : Découpage en Unités Forestières de Gestion ….
Carte 13 : Assiettes Annuelles de Coupe de l'UFG 3...

LISTE DES FIGURES

Figure 1 : Courbe pluviométrique à Ngotto 22

Figure 2 : Organigramme simplifié de la Société IFB à Ngotto.
Figure 3 : Fonctionnement des inventaires d'exploitation
Figure 4 : Schéma simplifié de l'outil industriel du site de Ngotto (2006).

Figure 5 : Production mensuelle des débités en 2006...

Figure 6 : Evolution de la consommation grumes de la scierie de Ngotto depuis 2002...

Figure 7 : Essences sciées en 2006 (% volume)

Figure 8 : Répartition par essence des tiges de plus de 80 cm pour les 10 essences présentant les volumes par
hectare les plus élevés sur le PEA 169.

Figure 9 : Structures diamétriques des Tola, Ohia parallèle, Wamba foncé et Kapokier…

Figure 10 : Structures diamétriques des Bilinga, Doussié blanc, Abura, Fromager, Kekele.

Figure 11: 4 types de structures diamétriques représentatifs des  essen
169

Figure 12 : Répartition du potentiel ligneux exploitable sur pied par UF

s aménagées du PEA
06

a PARPAF Groupement CIRAD Forêt / FRM 156
F
IFB

PLAN D’AMENAGEM

T PEA 169 — Avril 200

Figure 13 : Amélioration de l'outil industriel du site de Ngotto (IFB, 2007)...

Figure 14 : Répartition des essences aménagées par UFG en volume net.

Annexe 1:
Annexe 2 :
Annexe 3 :
Annexe 4 :
Annexe 5 :
Annexe 6 :
Annexe 7 :
Annexe 8 :

Annexe 9 :

Annexe 10 :
Annexe 11 :
Annexe 12 :
Annexe 13 :
Annexe 14 :
Annexe 15 :
Annexe 16 :
Annexe 17 :
Annexe 18 :
Annexe 19 :
Annexe 20 :
Annexe 21 :
Annexe 22 :

Annexe 23 :

133

LISTE DES ANNEXES

Cahier des charges du PEA 169 (1996)

Décret d'attribution (1996)

Cartes du milieu naturel : pédologie et réseau hydrographique

Carte des populations et des infrastructures de base

Plan de sondage de l'inventaire d'aménagement

Typologie des formations forestières par photo-interprétation

Carte de stratification forestière

Liste des essences inventoriées lors de l'inventaire d'aménagement
Effectifs cumulés par classe de diamètre (toutes qualités, toutes strates)
Volumes cumulés par classe de diamètre (toutes qualités, toutes strates)
Tarifs de cubage utilisés (PARN, 1996)

Surfaces terrières cumulées par classe de diamètre (toutes qualités, toutes strates)
Effectifs par classe de diamètre et structures diamétriques

Effectifs et volumes exploitables au DME pour les groupes 1, 2, 3 et 4
Cartes de répartition de la ressource ligneuse

Caractéristiques dendrométriques des essences aménagées

Analyse statistique des peuplements forestiers

Carte d'aménagement

Volumes bruts à l'hectare et possibilité totale par UFG

Descriptif des limites de l'AAC 1 de l'UFG 3

Plans-type pour le PG et le PAO

Communiqué final de l'atelier de restitution du plan d'aménagement révisé du PEA
169

Dispositif de recherche

bo PARPAF Groupement CIRAD Forêt / FRM
FA ZÆ

7

157
